          Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 1 of 115



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


 Ludys C. Nino,                                                              l0l8 0[g   ,g p   r+,   00
                       Plaintiff,                  Case No         -cv-     U$   i


 juris
             Standing in propria persona, Sui
                                                        3l8ol         ao8 t,scJ{)
                                                 VERIFIED CIVIL R.I.C.O. COMPLAINT
                                                  PURSUANT TO 18 U.S.c. g 196a(c)
                     -against-
                                                        JURY TRIAL DEMANDED

 COUNTRYWIDE HOME LOANS, tNC; BANK
 OF AMERICA, N.A. INDYMAC; OCWEN
 LOAN SERVICING, LLC; JP MORGAN
 CHASE BANK, N.A.; OneWest Bank;
                                                           DECEMBER 17, 2018
 MORTGAGE ELECTRONIC REGISTRATION
 SYSTEMS, lNC. (MERS); and JOHN "DOES'
 and JANE "ROES', 1 through 100.

                      Defendant(s)




                                    PRELIMINARY STATEMENT

         COMES NOW the Plaintiff, Ludys C. Nino, to sue for equitable relief from

damages that the Defendant(s), and each of them, have perpetrated upon plaintiff

through an unlawfulfraudulent interstate enterprise. The Plaintiff hereby sues the

Defendant(s), and each of them, based upon personal firsthand knowledge which has

recently come to Plaintiff's attention through his own due diligent research, as to

Defendant's own conduct, and upon the basis of newly discovered information and

belief as to all other matters. Plaintiff's information and belief is based, among other

things, on documents generated by or on behalf of the Defendant(s), and each of them,
         Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 2 of 115



which reveal the Defendant(s), and each of them, having knowing participation in the

fraudulent scheme detailed in this action.

       Plaintiff has incontrovertible proof that the Defendant(s) have benefitted from the

fraudulently appraised Value of the subject properties listed within this Complaint. All

Defendant(s) are liable for the fraud and are responsible for their participation as

beneficiaries of the Mortgage industry's pattern and practices of doing business as a

corrupt influenced racketeering enterprise. The whole American economy has been a

victimized by the Banks and Mortgage lenders from this massive egregious financial

scheme, and Plaintiff has been personally damaged as a result, and respectfully seeks

redress of his grievance in this Court for an equitable remedy of violations of 18 U.S.C.

$ $ 1964(c), Connecticut General Statutes (CGS) $ 53-379a(bx1X2), and the united

States Constitution.

                                  JURISDICTION AND VENUE

       i.     There are several sources of subject matter jurisdiction in this Court:

              a) 28 U.S.C. SS 1331 & 1332, for Federal       Question and Diversity of

                   Citizenship;

              b) 28 U.S.C. S 1337,     for Regulation of Commerce, Trade and Amount in

                   Controversy;

              c)   28 U.S.C. S 1367, for Supplemental Jurisdiction over claims arising

                   within state jurisdiction that are so related to claims in the action within

                   such originaljurisdiction that they form a part of the same case or

                   controversy under Article lll of the united States Constitution;

       ii.    a)   28 U.S.C. S 1391, for Venue Generally where a substantial part of the
             Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 3 of 115



                      events or omissions giving rise to this action occurred in this District;

                 b)   This Court also has Venue jurisdiction over the Mortgage fraud

                      conducted in connection to the subject property(s) located in Fairfield

                      County;

       lil       a) This Court also has originaljurisdiction    to hear Plaintiff's claim under

                      18 U.S.C. $ 1964(c), for Civil R.l.C.O. violations of law and treble

                      damages in accordance with the decision rendered in the united

                      States Supreme Court in Tafflin v. Levitt, 493 U.S. 455 (1990).

                 b)    Connecticut General Statutes (CGS) $ 53-379a(bx1X2) and $ 36a-

                      485, for Supplemental Jurisdiction under 28 U.S.C. S 1367.




TO THE HONORABLE GOURT:

       Plaintiff, Ludys C. Nino, an unincorporated living soul, and natural woman on the

land, who is neither an enemy of the state, or friend of an enemy of the state, Standing

before the Court in propria sui juris, claiming and declaring the exercise of all

unalienable constitutional Rights, respectfully verifiably states, alleges facts giving rise

to causes of action covered under the Constitutions of the united States and

Connecticut State Republic and provisions of statutory federal law to seek equitable

remedy for the following damages:

                                  I.      NATURE OF THE ACTION

   1. This is an action for triple      damages, costs and attorney fees under 18 U.S.C.          S

       196a(c) of the Federal Racketeer lnfluenced and Corrupt Organizations Act

       (R.l.C.O.), 18 U.S.C. SS 1961-1968, ef. seg., arising outof an ongoing pattern of
 Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 4 of 115



Mortgage Fraud being conducted by the Defendant(s), and each of them, and

other unknown non-party malfeasants in violation of 18 U.S.C. g 1962(c).

                                 II.     PARTIES

   A.   Plaintiff, Ludys C. Nino, is a proper Party American Citizen, who receives

        mail at 1584 North Avenue, Bridgeport, Connecticut State Republic

        [06604] Non-Domestic.

   B. Defendant COUNTRYWIDE HOME LOANS, lNC. hereinafter "Original
        Lender 1", is a proper Party to this action who was a Mortgage Lender at

        the time of the financial crisis of 2008 and is currently out of business.

        Defendant Original Lender 1 was acquired by Defendant BANK OF

        AMERICA in 2008 whose former business location was 13150 World Gate

        Drive, Herndon, Virginia 20170.

   C. Defendant BANK       OF AMERICA, N.A., hereinafter "BOA" is a proper Party

        to this action doing business under the laws of the united States of

        America, whose principle place of business is 100 North Tryon Street,

        Charlotte, N.C.28255.

   D. Defendant INDYMAC, hereinafter "Original Lender 2", is a proper Party to

        this action who was a Mortgage Lender at the time of the financial crisis of

        2008 and is currently out of business. Defendant Original Lender 2

        purportedly assigned their interests in Plaintiffs Mortgage to Defendant

        OCWEN LOAN SERVICING, LLC through its "nominee", Defendant

        MERS. Defendant Original Lender 2 was acquired by OneWest Bank, a
Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 5 of 115



      division of CIT BANK, N.A. after the financial housing collapse of 2008,

      and their former business location was Pasadena, California.

 E. Defendant OneWest Bank, hereinafter "OneWest",          is a proper Party to this

      action upon acquiring Plaintiff's fraudulently induced Mortgage and

      Promissory Note doing business under the laws of the united States of

      America, whose principle place of business is 75 North Fair Oaks Avenue,

      Pasadena California, 91 1 03.

 F. Defendant    OCWEN LOAN SERVICING, LLC, hereinafter "OCWEN", is a

      proper Party to this action doing business under the laws of the united

      States of America, whose principle place of business is 1661 Worthington

      Road, Suite #100, West Palm Beach, Florida 33409.

 G. Defendant M & T BANK hereinafter "M&T", is a proper Party to this action

      doing business under the laws of the united States of America, whose

      principle place of business is M&T BANK, P.O. Box 844, Bufialo, New

      York 14240-0844.

 H. Defendant MORTGAGE ELECTRONIC REGISTRATION SYSTEMS,

      lNC., hereinafter "MERS", is a proper Party to this action doing business

      under the laws of the united States of America, whose principle place of

      business is 1818 Liberty Street, Suite 300, Reston, Virginia 20190.

 l.   Defendant(s) JOHN "DOES'and JANE "ROES' 1 through 100 are proper

      Party(s) to the Complaint, but unknown, and Plaintiff reserves the right to

      join these Party(s) once they have been identified.

                       III.   THE R.I.C.O. PERSON
      Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 6 of 115



2.   Defendant(s), and each of them, are the Successor(s), or Agent(s) in interest to

     the Party(s) identified as the "Original Lender(s)" for the Mortgage(s) and

     Promissory Note(s) dated December 21,2004 (See Exhibit'1", Plaintiff's

     Mortgage and Promissory Note with Defendant "Original Lender 1"

     COUNTRYWIDE), and October 18, 2006 and, See a/so Exhibit"2", Plaintiff's

     Mortgage and Promissory Notes with Defendant "Original Lender 2" INDYMAC,

     dated January 5,2007 and Exhibit "3" dated March 19,2007).

3.   Defendant(s), and each of them, have assumed legal rights, duties and liabilities

     that run with the Promissory Note.

4.   Defendant(s), and each of them, fraudulently misrepresented the Value of the

     subject property(s) and misrepresented the Loan to Fair Market Value Ratio

     based upon a false and inflated appraisal overstating the property value,

     conducted as part of a pattern of racketeering activity by the non-party

     malfeasants. (See Exhibit "4", General Data Real Estate Appraisal for the City of

     Greenwich for Plaintiff's subject property located at25 Alexander Street,

     Greenwich, CT 06831, Exhibit "4" 444 Bedford Street, Apt. 3d, Greenwich, CT

     06901 , and 444 Bedford Street, Apt. 3h, Greenwich, CT 06901 for Plaintiff's

     subject property located at these addresses dated for the years 2004 & 2007

     respectively).

                IV.    STATEMENT REGARDING LOAN DEFINITIONS

5.   Within the Mortgage Lending lndustry, the term "Prime" Loan means a safe

     Mortgage Loan to a Borrower who is regarding as being highly creditworthy, has

     no obvious financial difficulties and a good payment record, and is therefore very
      Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 7 of 115



     likely to repay the loan. Fannie Mae, which is the largest secondary market buyer

     of Mortgage Loans, established the "Prime" standard for Loan underwriting.

     "Subprime" Loan (also referred to as Near-Prime, Non-Prime, and second-

     chance lending) means a Mortgage Loan to a Borrower who may have difficulty

     maintaining the repayment schedule. "Alt-A" (short for Alternative A-paper)

     means a type of Mortgage Loan that is considered riskier that A-paper, or

     "Prime", and less risky than "Subprime". Typically Subprime and Alt-A Mortgages

     are characterized by Borrowers with less than full documentation, lower Credit

     Scores, higher Loan to Fair Market Value Ratios, and more investment

     properties. A "Predatory" Loan is one that is lent based on the Borrower's alleged

     equity in the property, not on the Borrower's ability to repay the Loan, when in

     fact, the Borrower's equity is fictional and based on an inflated appraisal

     overstating the   propefi value. A "Liar's Loan" is a type of predatory   Loan.

6.   'Alt-A Loans. Another type of common Loan during the years leading up to the

     financial crisis was the "Alt-A" Loan. Alt-A Loans were issued to Borrowers with

     relatively good Credit histories, but with aggressive undenryriting that increased

     the risk of the Loan. The resulting high Loan-to-Value Ratio, and the lack of

     Borrower equity in the home, meant that, if the Borrower defaulted and the home

     had to be sold, the sale proceeds were unlikely to be sufficient to repay both

     Loans. For example, Alt-A Loans often allowed Borrowers to obtain 100%

     financing of their homes, to have an unusually high debt to income ratio, or

     submit limited or even no documentation to establish their income levels. Alt-A

     Loans were sometimes referred to as "Low Doc" or "No Doc" Loans. They were
    Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 8 of 115



   originally developed for self-employed individuals who could not easily establish

   their income by producing a traditionalW-2 Tax Return Form or pay stubs, and

   so were allowed to submit "alternative" documentation to establish their income

   or assets, such as bank statements. The reasoning was that other undenruriting

   criteria could be used to ensure that Alt-A Loans would be repaid, such as

   selecting only Borrowers with a high Credit score or with a property appraisal

   showing the home had substantial Value in excess of the Loan amount. (See

   'WALL STREET AND THE FINANCIAL CRISIS'. Anatomy of a Financial

   Collapse", United States Senate Staff Report, April 13, 2011, pages 23-24; and

   "Evaluation of Federal Regulatory Oversight of Washington Mutual Bank",

   prepared by the Offices of the lnspector General at the Department of the

   Treasury and Federal Deposit lnsurance Corporation, 412010).

                         V.       THE R.I.C.O. ENTERPRISE

7. The "Liar's Loan Enterprise"   consists of the hundreds of entities making up the

   national Subprime Mortgage lndustry, whose top executives operated these

   companies as controlfrauds (a financial weapon against society) by rigging

   financial incentives within the industry to reward a nationwide pattern of

   brokering, originating, bundling as Securities, selling into the Secondary Market,

   Servicing, and foreclosing on what the industry insiders dubbed as "Liar's Loans",

   which are stated income Mortgage Loans mad with no income verification, little

   or no documentation, no undenrriting, a false and inflated appraisal overstating

   the Value of the property, and an understated Loanto-Fair Market-Value-Ratio.

   The Liar's Loan Enterprise is a subject of Public lnterest of the national Mortgage
     Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 9 of 115



    Lending lndustry. ( See "Public Policv lssues Raised bv the Report of the Lehman

    Bankruptcv Examiner:                                          on Financial Seryrces

    United States House of Representatives", statement of William K. Black, April 20,

    2010;    "                      the Financial Crisis               , Miami Florida,

    statement of William K. Black, Associate Professor of Economics and Law,

    September 21, 2010; " Neo-classical Economic Theoies. Methodologv and

    Praxis Optimize Criminoqenic Environments and Produce Recurrent. lntensifvinq

    Cnlses", Creighton Law Review, 2010; and "Lenders Put the Lie's in Liar's Loans

    and Bear the Principal Moral Culpabilitl', New Economic Perspectives, October

    2011).

L   The Non-Party malfeasants consist of:

                 a) the top Subprime Mortgage Originators;

                 b) the top Subprime Mortgage-Backed Securities lssuers;

                 c) the top Subprime Mortgage Servicers; the national appraisal

                   management companies;

                 d) the nationwide network of Subprime Mortgage Brokers;

                 e) certain Non-Agency and Agency Institutional lnvestors; and

                 f) the Federal Reserve Bank Chairmen, Alan Greenspan and Ben

                 Bernanke; who all played a significant role in the creation of millions of

                 Liar's Loans originated nationwide between the years 2001 and 2008.

L   The top Subprime Mortgage Originators include, but are not limited to:

                 a) HSBC,

                 b) NEW CENTURY F|NANCIAL,
    Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 10 of 115



            c) couNTRYWlDE,

            d) ctTtcRouP,

            e) BANK OF AMERTCA

            0   wMc MoRTGAGE,
            g) FREMONT,

            h) AMERIQUEST MORTGAGE,

            i) oPTtoN oNE,

           j) WELLS FARGO,

            k) FrRST FRANKL|N,

            l) LaSALLE BANK,

            m) JP MORGAN CHASE,

            n) DITECH,

            o) AMERICAN BROKERS CONDUIT,

            p) GMAC,

            q) M&T BANK, efc. (See "UNDERSTANDING THE SECURITIZATION OF

   SUBPRIME MORTGAGE CREDIT', Federal Reserve Bank of New York, 2007).

10. The   top Subprime Mortgage-Backed Securities lssuers include, but are not

   limited to:

            a) COUNTRYWIDE,

            b) NEW CENTURY,

            c) OPTION ONE,

            d) FREMONT,

            e) WASHINGTON MUTUAL,
    Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 11 of 115



         f) F|RST FRANKLTN,

         g) RESTDENTTAL FUNDTNG CORP.,

          h) LEHMAN BROTHERS,

          i)   wMc MoRTGAGE,
         j) AMERIOUEST, efc.

11.The top Subprime Mortgage Servicers include, but are not limited to:

          a) COUNTRYWIDE,

          b) JP MORGAN CHASE,

          c) CITIGROUP,

          d) oPTroN oNE,

          e) AMERIQUEST,

          f) ocwEN F|NANCIAL CORP.,

          g) WELLS FARGO,

          h) HoMECOMTNGS FTNANCTAL,

          i) HSBC,

          j) LTTTON LOAN SERV|C|NG,

          k) sPEcrALrzED LOAN SERV|CING,

          r) CARRTNGTON LOAN SERV|CTNG,

          m) AURORA LOAN SERVICES, efc.

12.The national appraisal management companies include, but are not limited to

   a) LANDSAFE (owned by BANK OF AMERICA/COUNTRYWIDE),

   b) FlNlTl (owned by CITIGROUP and FIRST AMERICAN REAL ESTATE

   (FARES)),
   Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 12 of 115



  c) RELS (owned by WELLS FARGO and FARES),

  d) eAppraiselT (owned by JP MORGAN CHASEM/ASHINGTON MUTUAL and

  FARES),

  e) Quantrix (owned by JP MORGAN CHASE),

  f) LENDERS SERVICES (LSl) (owned by JP MORGAN CHASEM/ASHINGTON

  MUTUAL, FIDELITY, LSI SERVICE LINK, CHICAGO TITLE, LAWYERS TITLE,

  COMMONWEALTH TITLE and LAND AMERICA),

  g) VELOCIry, FISERVE, and AMCO (Valuation Services, LLC), efc. (See

   "HVCC Mandates Decreased Market Competition and lncreased Pricing,

   (diagram), htto ://tam oaappraisalma naqement.com/wp-

   content/uploads/20 1 0/0803-AMC-JointVenture-Diagram-Fl NAL. pdf).

13.The top Non-Agency and Agency Mortgage-Backed Securities lnvestors include,

   but are not limited to:

          a)   COUNTRYWIDE;

          b)   LEHMAN BROTHERS'

          c)   WELLS FARGO;

          d)   WASHTNGTON MUTUAL;

          e)   BEAR STEARNS;

          O    JP MORGAN CHASE;

          s)   DEUTSCHE BANK;

          h) GMAC-RFC
          i)   MERRTLL LYNCH;

          J) MORGAN STANLEY;
       Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 13 of 115



               k)   CREDTT SUTSSE;

               t)   FEDERAL NATTONAL MORTGAGE ASSOCTATION (FNMA);

               m) FEDERAL HOME LOAN MORTGAGE CORPORATION (FHLMC);

               n)   GOVERNMENT NATIONAL MORTGAGE ASSOCIATION (GNMA).

14. Between the years 1997 and 2010,large national consumer lending institutions

      and their network of Mortgage Brokers who were involved in Subprime and Alt-A

      lending engaged in an unscrupulous pattern of making shoddy Mortgage Loans

      with inflated appraisals. The most pernicious variety of these Subprime and Alt-A

      Loans were what Industry lnsiders dubbed "Liar's Loans". The most salient

      features of a Liar's Loan are no income verification, no documentation, no

      consideration of the Borrower's ability to repay, and a false and inflated

      appraisal.

15.   This new paradigm within the Mortgage lndustry of making intentionally bad

      Loans for profit was born out of the so-called "Securitization" of Consumer Debt.

      (See "Securitized Total Consumer Loans", Board of Governors of the Federal

      Reserve System, graph - lfttB;//research.stlouisfed.orq.fred2lseriesffOTALS EC

      The graph shows a steady rise in Securitization of Consumer Loans on a

      nationwide basis beginning about 1990, and a hard climb starting in about 1995,

      reaching a peak in about 2008 before taking a near vertical dive at the end of

      200e).

16. The process of Securitization involved the pooling together of Mortgage Loans

      by the hundreds for quick profits. lnstead of having to wait around for

      homeowners to make their Mortgage payments month-by-month, year-by-year,
    Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 14 of 115



   Lenders could immediately turn the Loans into cash by selling the Loans for use

   in Securities deals. The rapid turnaround allowed Lenders without much Capital

   of their own to make more Loans and dramatically increase their volume of

   Lending. Before Securitization, Lenders had either held on to their Loans,

   collecting payments until the homeowners owned their houses free and clear, or

   sold them one by one or in groups on the "Secondary Market" to lnvestors, who

   took over the right to collect on the Loans. This tended to limit the ability of

   Lenders to increase their Loan Volume. They either had to entice Customer to

   deposit savings in the Bank to Bankroll Loans, or they had to go through the

   papenruork-heavy process of selling Loans on the Secondary Market. (See

   MichaelW. Hudson,"The Monster: How a Gang of Predatory Lenders and Wall

   Street Bankers Fleeced America-and Spawned a Global Crisis," pgs. 26-27

   [2010]).

17. Securitization of Consumer Debt provided a fertile ground for unscrupulous

   corporate executives to operate their Mortgage lending institutions as control

   frauds (a financialweapon against society). These executives developed an

   "originate and sell" paradigm in consumer lending which allowed them to

   streamline their focus on making enormous compensation through volume, and

   to forget Loan quality altogether.

18. These top lending industry executives operated their companies as control

   frauds by rigging financial incentives to provide the greatest economic rewards to

   their staff and to Brokers for generating the highest quality of Loans possible, and
    Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 15 of 115



   to substantially penalize anyone who did not go along with the scheme by either

   reducing their pay or terminating their employment.

19. The originators of Liar's Loans knew (or through the exercise of reasonable care

   should have known) that these Loans were statistically probable to result in

   Mortgage defaults and foreclosure.

        VI.    STATEMENT REGARDING UNDERWRITING GUIDELINES

20. Mortgage Loan undenryriting guidelines are intended to assess the

   creditworthiness of the Borrower, the ability of the Borrower to repay the Loan,

   and the adequacy of the Mortgaged property as security for the Loan. The

   normal parameter considered when undenryriting are the amount of the Loan, the

   Borrower's income, Debt and Credit history, savings and Debt-to-lncome Ratio,

   together with the appraised Value of the property, and the Loan-to-Fair Market

   Value Ratio.

21. "Fannie Mae views Lenders as our partners in ensuring the continued viability of

   the residential lending market and the continued availability of affordable

   Mortgage financing for home purchases and refinancing. We rely on lenders to

   make underuvriting decisions that result in 'investment quality' Loans; that is,

   Loans for which it has been established that there is a reasonable expectation

   that the Borrower is able and willing to repay the Mortgage debt and that the

   property constitutes sufficient security for the Mortgage. ln turn, lenders rely on

   appraisers to provide them with thorough, accurate and objective appraisal

   reports that result in reliable opinions of Market Value, so they can make prudent
    Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 16 of 115



   undenruriting decisions. The appraisal is used to judge the property's acceptability

  for the Mortgage Loan requested in view of its Value and Marketability.


   The undenruriter will use the information provided in the appraisal report, along

  with other data, to determine whether the property meets FannieMae's

   requirements for an investment quality Loan. FannieMae expects the lender to

   place as much emphasis on underwritinq the propertv and reviewinq the

   appraisal as on underwritinq the Borrower's worthiness.


   Therefore, it is important for the appraiser to provide the lender with a reliable

   opinion of the market Value of the property with the adequate and accurate data

   supporting the conclusions of the appraisal report. (A/so See, the   "9M
   Underwritinq with DU' , FannieMae, July 2005, Chapter 6: "Quality Assurance for

   DU Loans", pg. 198), which states: "The lender must verify data integrity by

   checking the information provided on the Loan Application, the Closing

   Documents, and all data analyzed by DU. The data includes, but is not limited to,

   the Borrower's name and Social Security Number, property address, property

   type, Mortgage Term, Mortgage type, Loan purpose, Loan amount, LTV, CLTV,

   employment, income, assets, liabilities, Section Vll, and Section Vlll."

22. The appraisal the is requisite to computing the LTV Ratio or CLTV Ratio

   (Combined Loan-to-Value Ratio) and verifying the data integrity in a Loan

   Application MUST COMPLY with the Uniform Standards of Professional

   Appraisal Practice. (See "Appraisal and Propertv Report Policies and Forms

   Frequentlv Asked Questions (FAQ'sI", FannieMae, March 2009, pg. 1, which
    Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 17 of 115



   states: "FannieMae recognizes the Uniform Standards of ProfessionalAppraisal

   Practice as the minimum appraisal standards for the appraisal industry, and also

   establishes separate appraisal requirements to supplement the Uniform

   Standards."

         VII.    STATEMENT REGARDING REAL ESTATE APPRAISALS

23. Title 12 United States Code   -   "Banks and Banking", regulates the national

   Mortgage lending lndustry and requires a lender to order an appraisal of the

   property prior to originating a Mortgage Loan securing a Lien against the

   property, whenever the transaction is federally related (involving an entity or

   activity regulated by a federal Agency) or connected to Mortgage-Backed

   Securities. (See 12 U.S.C. S 3342, "Transactions Requiring the Services of State

   Certified Appraiser"; 12 U.S.C. S 3343, "Transactions Requiring the Services of

   State Licensed Appraiser", 12 U.S.C. S 3350(4), "Federally Related Transaction",

   and 12 U.S.C. S 3350(5), "Real Estate Related Finance Transaction).

24. fhe Financial lnstitutions Reform, Recovery and Enforcement Act of 1989

   (FIRREA), Pub. L. 101-73,103 Stat. 183, enacted August 9, 1989, is a United

   States federal law enacted in the wake of the Savings and Loan Crisis of the

   1980's. Title Xl of FIRREA (12 U.S.C. SS 3331-3351) created an oversight

   structure for appraisers that involves State, federal and private entities.

25. FIRREA requires real property appraisals to comply with the Uniform Standards

   of Professional Appraisal Practice (USPAP).

26. The USPAP requires Appraisers to conduct their appraisals independently.
   (See 12 C.F.R. $ 225.65(a), Appraiser lndependence).
    Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 18 of 115



27. The Appraiser's role is to provide an objective, unbiased opinion of Value to the

   lender. (See 12 C.F.R. $ 225.62(a): which states, "Definitions    - a) Appraisal
   means a written statement independently and impartially prepared by a qualified

   Appraiser setting forth an opinion as to the Market Value of an adequately

   described property as of a specific date(s), supported by the presentation and

   analysis of relevant Market inforrfration."

28. The Appraiser works for the lender, not the owner, buyer or seller, even if one of

   them pays for the appraisal.

29. The Office of Thrift Supervision (OTS) has uncovered many instances of

   improper appraisals. After reviewing hundreds of Loan Files, the OTS Appraisal

   expert found that "numerous instances were identified where, because of undue

   influence on the Appraiser, values [of property] were increased without

   supporting documentation. OTS had also found that violations of the Agency's

   Appraisal Regulations to comply with Appraisal independence were rampant in

   the financial industry, and their investigation had concluded that many lenders

   influenced Appraiser practices that constituted "unsafe or unsound banking

   practices".

30. Plaintiff has reason to believe that the OTS's findings that the practice of violating

   the Uniform Standards of ProfessionalAppraisal Practice (USPAP) is a form of

   Corrupt Enterprise and the financial industry pattern and practice of violating

   these standards are actionable under R.l.C.O.
    Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 19 of 115



31. The Loan-to-Fair Market Value Ratio of a Mortgage Loan, or LTV, is the Ratio of

   the balance of the Mortgage Loan to Value of the mortgaged property when the

   Loan is made.

32.The LTV Ratio is among the most important measure of a Mortgage Loan, and

   thus, it is one of the most important indicators of the default risk of the Mortgage

   Loan. The lower the Ratio, the less likely that a decline in the Value of the

   property will wipe out the owner's equity. The lower the LTV, the greater the

   "equity cushion". The higher the LTV, the greater the risk of Loan Default and

   Mortgage foreclosure.

33. Thus, the LTV Ration is a material consideration to a reasonable lender or

   Borrower in deciding whether to contract for a Mortgage Loan.

                         VIII.   THE STATUTE OF LIMITATIONS

34. "lnjury Discovery" is the default method of statute of limitations accrual in many

   federal actions, including R.l.C.O. (See Pacific Harbor lnc. v. Barneft Bank, N.A.,

   252 F.3d 1246,11th Cir., 2001; citing Rotella v. Wood, 528 U.S. 549, [2000]),

   stating: "The Statute of Limitations. We assume, without needing to decide, that

   the statute of limitations period starts from the date of discovery of the injury.

   Under the injury discovery rule, unless tolled, the statute of limitations under

   R.f   .C.O. is four years from the date the Plaintiff knew it was injured. (Rotetta, 528

   U.S. 549, 552-53;120 S. Ct. 1075; 145 L. Ed. 2d 1047, [2000]).

35. Under the discovery rule, an action accrues on the earlier of the date on which

   the actionable injury in fact is discovered or should have been discovered by

   exercise of reasonable diligence. The accrual date triggers the period of
    Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 20 of 115



   limitations, which is four (4) years from the date the Plaintiff knew he or she was

   injured. ln other words, the statute of limitations is suspended or "tolled" until the

   Plaintiff knows that he or she has an actionable injury in fact, and the has four

   years to file suit.

36. Plaintiff's actual injury of fact accrued on December 21,2004, January 5, 2007

   and March 19,2007, respectively. The first accrual date is for Plaintiff's property

   located at 444 Bedford Avenue, Stamford, CT 06901, and the second accrual

   date is for Plaintiff's property located at2SAlexander Street, Greenwich, CT

   06831.

37. Plaintiff learned of the facts about the misrepresentation of the Appraisal of both

   properties after doing some research about the subject matter of this Complaint

   on December 18, 2018.

38. This suit is timely filed within the four-year statute of limitations starting from the

   date that Plaintiff knew in fact that he was injured.


          VII. STATEMENT REGARDING STATUTE OF LIMITATIONS


39. Under Article lll of the united States Constitution, a Plaintiff must have sustained

   some injury in fact in order to have a justiciable "case or controversy", Le., in

   order to have Standing and jurisdiction to bring a suit in federal Court. The

   Supreme Court has stated, in defining what sometimes is referred to as a "Lujan

   Injury", that "over the years, our cases have established that the irreducible

   constitutional minimum of Standing contains three (3) elements." A Plaintiff must

   show that (1) he has suffered or is in imminent danger of suffering an actual,

   concrete injury, (2) proximately cause by the [mis]conduct of the Defendant, and
    Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 21 of 115



   (3) that the Court has jurisdiction over the parties and issues necessary to

   redress the injury. (U.S. CONST. Art. lll, $2; Lujan v. Defenders of Wildlife, 504

   U.S. 555, 560 [1992]; see also Massachusetts v. Mellon, 262 U.S. 447,488

   t1e23l).

40. ln order to file a federal R.|.C.O. action, injuries must be non-speculative (actual)

   and calculable (concrete). (See McLauqlin v. Am. Tobacco Co.,522 F. 3d 2154

   [2d. Cir. 2008], holding that Plaintiff asserting a Civil R.l.C.O. claim for injury to

   business or property must allege actual, quantifiable injury; Mendoza v. Zirkle

   Fruit Co.,301 F. 3d 1 163 [9th Cir. 20021, stating that legally documented

   agricultural laborers have Standing to bring R.l.C.O. action since laborers alleged

   concrete, actual injury in form of lost wages, and award of money damages

   would redress such injury; Pik-Coal Co. v. Biq Rivers Elec. Corp., 200 F. 3d 884

    [6th Cir.   2000], stating that Plaintiff must plead and prove an actual injury to its

    business or property by reason of Defendant's R.l.C.O. transgression;

    lmaoineerinq. lnc. v. Kewit Pacific Co. ,976 F.2d 1303 [9th Cir. 1992], stating

    that not all R.l.C.O. injuries are compensable thereunder; showing of "injury"

    requires proof of concrete financial loss; ceftioridenied, 507 U.S. 1004 [1993]).

41. An actionable injury denotes far more than a mere harm or loss. Black's Law

    Dictionary defines an injury as: "The violation of another's legal right, for which

    the law provides a remedy; a wrong or injustice...Authorities distinguish harm

    from injury, holding that while harm denotes any personal loss or detriment, injury

    involves an actionable invasion of a legally protected interest. (8th Edition ,2004).
    Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 22 of 115



42. Since a concrete, non-speculative injury is required for Standing to file a R.l.C.O.

   claim, such an injury must also be required to trigger the running of the Statute of

   Limitations. This was exactly the point the Second Circuit correctly attributed to

   the Supreme Court, "until such injury occurs, there is no right to sue for damages

   under $ 1964(c), and until there is a right to sue under $ 1964(c), a Civil R.|.C.O.

   action cannot be held to have accrued." (Bankers Trust Co. v. Rhoades, 859 F.

   2d 1096, 1103 [2d Cir. 1988], quoting Sedima, S.P.R.L. v. lmrex Co 473 U.S.

   479, 496 [1985]).

43. The Eleventh Circuit has designated two distinct Time Points for determining

   injury discovery accrual: "lnquiry Notice" and a "Period of Reasonable Diligence".

          Time Point #1:

          "lnquiry Notice is 'the term used for knowledge of the facts that would lead

          a reasonable person to begin investigating the possibility that his legal

           rights had been infringed."'

          Time Point #2:

          "Once lnquiry Notice occurs, a prospective Plaintiff enters a period of

           reasonable diligence, which is the time necessary, exercising ordinary

           investigation, to ascertain sufficient facts to file a complaint."

44. "ln turn, lnquiry Notice triggers reasonable diligence in investigating the fraud for

   which notice has been received in order to obtain sufficient information to fib

   suit." (See Tello v. Dean Witter Revnolds, \nc.,410 F 3d 1275, 1283 [11th Cir.

   2005] and Tello v. Dean Witter Revnolds, \nc.,494 F. 3d 956, 968 [11th Cir.

   20071, "|nquiry Notice in our Circuit occurs when there is a factual evidence of the
    Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 23 of 115



   possibility of Securities Fraud that would cause a reasonable person to

   investigate whether his or her legal rights had been infringed."

45. ln discussing Time Point #2 above, the Eleventh Circuit referenced the

   beginning of a "Period of Reasonable Diligence." This "Period of Reasonable

   Diligence" begins upon "lnquiry Notice" r.e., when a "reasonable person" should

   have been aware of "storm warnings." The "Period of Reasonable Diligence"

   ends upon "lnjury Discovery Accrualj' i.e., when a "reasonable person" should

   have discovered "sufficient facts to file a complaint."

46.ln Tello l, the Eleventh Circuit remanded the case to the District Court to hold

   hearings to specifically identify the "what" and the "when" of these two essential

   Time Points. (See lel/o /,410 F.3d at 1294).

       "We remand this case to the District Court to determine the essential,

   preliminary factual issues that we need to proceed with a legal determination of

   the applicable statute of limitations:

   (1) What established lnquiry Notice to the Plaintiff class, and when did that

       occur? And

   (2) When did the Plaintiff class have sufficient information to file suit?

47. The Eleventh Circuit coined the term "lnquiry-Notice" analysis. By hyphenating

   the term of "lnquiry-Notice", the Eleventh Circuit reflected the same two-part

   analysis shown in the foregoing "lnjury Discovery Accrual Formula." The

   hyphenation separates the (1) duty of inquiry from (2) notice or discovery of

   information needed to file suit.
    Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 24 of 115



          "We conducted our lnquiry-Notice analysis by explaining that'the task for

          the District Judge on remand will be to determine the point in time when

          the Plaintiff Class had sufficient information of the alleged fraudulent

          Securities conduct by Dean Witter to file this Class Action.'We stated the

          two questions that we wanted answered on limited remand: (1) What

          established Inquiry-Notice [storm warnings] to the Plaintiff Class, and

          when did that occur? And (2) When did the Plaintiff Class have sufficient

          information to file suit [injury discovery]?' (Tello ll,4g4 F.3d at 968,

          quoting Tello 1,410 F. 3e at 1294).

48. The Sixth Circuit stated, consistently with the Eleventh Circuit's more recent

   holdings in Tello I and Tello II, "Defendant suggests that the limitations period is

   triggered when the Plaintiff learns facts that would cause a reasonable Plaintiff to

   investigate the possibility of fraud. Some cases support that suggestion. (See,

   e.g. Theoharous,2S6 F. 3d at 1228). The majority view, however, is that

   knowledge of suspicious facts      - "storm warnings",   they are frequently called   -
   merely triggers a duty to investigate, and that the limitation period begins to run

   only when a reasonably diligent investigation would have discovered the fraud.

   (See New England Health Care Emplovees Pension Fund v. Ernst & Young, 336

   F. 3d 495, 501 [6th Cir. 2003]).

49. Since "lnquiry Notice", (Time Point #1 in the formula above) has historically

   referenced that point in time when a "duty of inquiry" arises based on the

   objective "reasonable person" test, it should retain only that moniker. The second

   essential point in time (Time Point #2 tn the formula above) is in fact the time,
    Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 25 of 115



   based on the objective "reasonable person" test an actionable injury in fact

   should have been discovered under "injury discovery" principles. This latter point

   in time, when the claim accrues, and the statute of limitations begins to run, is the

   principal focal point. However, to determine the time the claim accrues based on

   an objective reasonable person test, it is equally essential to pinpoint that time

   when the "reasonable person" first had a duty to initiate diligent inquiries, i.e.

   "lnquiry Notice." (See Law v. Medco Research. Inc., 113 F. 3d 781, 785 [7th Cir.

   19971, Tello v. Dean witter Revnolds, lnc., F. 3d 127s,1283111th cir. 200b1).

50. Tello I and Tello ll also specified facts which must be determined in the trial

   Court, preferably by a jury. First, the trier of fat must identify the proximate point

   in time that a reasonable person should have discovered "storm warnings" or

   should have become suspicious and must identifiT "what" would have cause a

   reasonable person to make such a discovery. Second, the trier of fact must

   identify the proximate time a reasonable person should have discovered his/her

   injury in fact and identified "what" would have caused a reasonable person to

   make such a discovery.

51. By combining the terminology and holdings of the Seventh and Eleventh

   Circuits, one can arrive at a clear and manageable formuta to determine when a

   cause of action accrues. "Storm warnings" trigger the Period of Reasonable

   Diligence." This "Period of Reasonable Diligence" ends when a reasonable

   person should have discovered (or the Plaintiff actually discovers at an earlier

   date) his/her injuries, regardless of whether inquiries were actually made. The
    Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 26 of 115



   statute of limitations begins to run only when the "Period of Reasonable

   Diligence" has culminated upon actual or constructive injury discovery.

52. This formula helps a Plaintiff determine what must be discovered and when it

   must be discovered and when it must be discovered. The de facto tolling

   principles and application of the reasonable person standard also ensure that

   valid claims will not be time-barred due to circumstances beyond a Plaintiff's

   control.

53. Equitable and estoppel tolling principles are uniformly applicable in federal cases

   to prevent running of the statute when essential facts are concealed from

   Plaintiff, whether or not the concealment is fraudulent. As stated by the U.S.

   Supreme Court in Lampf, Pleva, Lipkind. Prupis & Petigrow v. Gibertson, 111 S.

   Ct. 2773; 501 U.S. 350, 363-64 [1991], quoting Bailey v. Glover, 21 Wall. 342,

   348 [1874], stating: "time requirements in law suits...are customarily subject to

   'equitable tolling'. (lnruin v. Veterans Administration, 498 U.S. 8g (slip op. 5)

   [1990], citing Hallstrom v. Tillamook County, 493 U.S. 20 (slip op. O) [1989].

   Thus, this Court has said that in the usual case, "where the party injured by the

   fraud remains in ignorance of it without any fault or want of diligence or care on

   his part, the bar of the statute does not begin to run until the fraud is discovered,

   though there be no special circumstances of efforts on the part of the party

   committing the fraud to conceal it from the knowledge of the other party." [r.e.,

   even with no fraudulent concealmentl Bailey v. Glover,21WdL342,348 t18741,

   see a/so Holmberq v, Armbrecht, 327 U.S. 392, 396-397 [1946]).
    Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 27 of 115



54. Thus, the statute of limitations does not run while the Plaintiff is unaware of the

   fact of the fraud upon his rights, r.e., unaware of his "injury by the fraud."

   Equitable tolling of the statute continues even after "lnquiry Notice," r.e., even

   after a "reasonable person" of ordinary intelligence would be able to discover

   essential facts necessary to file suit. After the essentialfacts necessary to file suit

   are discovered or should have been discovered, equitable tolling ceases and

   Plaintiff has the full statutory period in which to file suit. ( See IRW. Inc. v

   Andrews. 534 U.S. 19, 30 [2001], discussing the "reasonable person" and the

   triggering of the limitations period in the context of an alleged violation of the Fair

   Credit Reporting Act (FCRA)).

55. Thus, the point in time when equitable tolling ceases     - i.€., when the facts
   needed to file suit are discovered or discoverable    -   is the same point in time

   when a statute runs under "injury discovery" accrual principles.

56. During the years 2005 through 2011, millions of objectively reasonable

   Americans, including Plaintiff, became aware through the lnternet and

   mainstream media news of the Housing Bubble and its collapse, and the

   resulting harm to Americans nationwide, including millions of homeowner

   experiencing the loss of equity in their home to the point that they owed more on

   their Mortgage than their property was worth; and the Economic Crisis with

   hundreds of Bank and Mortgage Lender failures with thousands of lnvestors

   losing their investments in Mortgage-Backed Securities schemes, and thousands

   of small business failures with millions of worker experiencing the loss of their

   jobs resulting in large-scale unemployment; and the Mortgage crisis continues
      Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 28 of 115



  with millions of homeowners losing their homes through fraudulent Mortgage

   foreclosures. These financial industry fraudulent practices are actionable

   because they constitute an actual harm and the fact that the Defendant(s), and

   each of them, are among the financial institutions engaged in the enterprise of

   fraudulently misrepresenting the appraisalvalues of Plaintiff's homes, these

   fraudulent practices also constitute an actual injury.

57. During the years 2008 through 2011 millions of objectively reasonable
   Americans, including Plaintiff, became aware, through the lnternet, and through

   mainstream media news of thousands of foreclosure cases clogging the Courts;

   thousands of "lost Note" cases; widespread confusion among homeowners as to

   who is the actual owner of their Mortgage Loan; and the widespread use by

   Mortgage Servicers of document mills using "Robo-Signers" to forge counterfeit

   signatures on thousands if not millions of Mortgage related documents for the

   sole purpose of foreclosing on Mortgages. Lost Notes, confusion over the actual

   ownership of the Promissory Note and Mortgage, and fabricated foreclosure

   documents with forged signatures have served as a "storm warning" to

   Americans of the foreclosure fraud epidemic, but not so much of the particulars

   concerning Mortgage fraud, and this Court must not turn a blind eye to the reality

   of the epidemic and what Plaintiff respectfully moves this Court for redress of the

   grievance created by the Defendant(s), and each of them, for remedy.

58.   During the years 2005 through 2009 millions of Americans, including Plaintiff,

   had no reason to suspect that the national Subprime Mortgage lndustry created

   the Housing Bubble and the Mortgage Crisis through false misrepresentations
    Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 29 of 115



   and predatory lending. This is because the parties who conducted the

   widespread systematic Mortgage fraud alleged herein were presumably

   reputable and financially stable institutions which the Public at Large had been

   doing business with for years without incident; because during the last decade

   the government regulators did nothing to prosecute the wrongdoers; and

   because our government officials, told Americans that "the Banks may have

   ventured into the realm of moral hazard, but they did nothing illegal"; thus, giving

   our whole society the false impression that homeowners had no actionable injury,

59. Additionally, during the years 2000 through 2006 the pattern of Subprime

   Mortgage Brokers and Originators pressuring Appraisers to inflate property

   Appraisals occurred on such a massive scale that such conduct resulted in the

   inflation of housing prices nationwide with entire housing markets becoming

   inflated, thereby obscuring from public view the individual acts of inflating

   Appraisals. (See S & P/Case-Shiller Home Price lndices, McGraw-Hill Financial,

   January 2012).

60. Thus, during the years 2000 through 2009 millions of objectively reasonable

   Americans, including Plaintiff, were without being aware of the lnquiry Notice of

   actionable injury.

61 . The   first significant "storm warnings" to Americans of Mortgage lending fraud

   came in the testimony William K. Black before the House Financial Services

   Committee on April 20,2010. (See "Public Policy lssues Raised by the Report of

   the Lehman Bankruptcy).
    Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 30 of 115



62. n the April 20,2010 hearing before the House Financial Services Committee,
    f




   Black testified about the role that Alt-A Mortgages (what he called "Liar Loans")

   on residential Real Estate played in the downfall of Lehman Brothers. Black's

   testimony was that "Lehman's failure is a story in large part of fraud. And it is

   fraud that begins at the absolute latest in 2001, and that is with their Subprime

   and Liar's Loan operations." Black said that the occurrence of fraud in "Liar's

   Loans" was at 90 percent.

63. Black's credentials give credibility to his allegations of fraud conducted by

   Subprime Mortgage Lending institutions. Black explains his credentials to the

   House Financial Services Committee as follows:

          "l begin with a short description of my background that is relevant to your

          questions. My primary appointment is in economics. I have a joint

          appointment in law. I am a white-collar criminologist. My research

          specialization is financialfraud by elites and financial regulation. I was

          senior regulator during the S&L debacle (and had the honor of testifying

          many times before this Committee). As a regulator, I was     -
              o   The Litigation Director of the Federal Home Loan Bank Board. We

                  had independent litigation authority. We were not represented by

                  the Justice Department

              o   The Deputy Director of the Federal Savings and Loan lnsurance

                  Corporation (FSLIC)

              o   The Staff Leader of the re-regulation of the S&L lndustry in 1984-

                  1984
Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 31 of 115



             The Senior Vice President and General Counsel of the Federal

             Home Loan Bank of San Francisco (FHLBSF)

             The Senior Deputy Chief Counselfor Enforcement and Litigation

             (West Region) of the Office of Thrift Supervision (OTS)

         a   The Deputy Staff Director of the National Commission on Financial

             lnstitution Reform, Recovery and Enforcement (NCFIRRE)


Several aspects of this background may be of particular use to the Committee


             o   The Bank Board was both a safety and soundness regulator

                 and Securities Regulator for publicly traded Savings & Loan

                 Holding Companies. We were vigorous in bringing actions

                 against those that abused the accounting rules.

             o   I (Black) worked extensively, and cooperatively with many other

                 regulatory agencies.

             o   The Federal Home Loan Banks (before the passage of FIRREA

                 in 1989) were similar to the Federal Reserve Banks. The

                 FHLB's had Board of Directors dominated by industry members

                 and had both a lending function and a regulatory function. We

                 used the information gained through, and the leverage inherent

                 in, the FHLBSF's lending activities to aid our and our sister

                 agencies', supervisory effectiveness.

             a   We always made extensive referrals to the SEC, the FBI and

                 the Department of Justice when we found evidence of unsafe

                 and unsound practices or violations of law. I was one of the
    Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 32 of 115



                     Officials charged with making sure that these referrals became

                    far more effective. One result was that the government obtained

                     over 1000 felony convictions of S&L insiders and those that

                     aided and abetted their frauds.

64. The Public at Large first "storm warnings" came in 2010 with the Financial Crisis

   lnquiry Commission Report from Congress and in November 2011 when learning

   about William K. Black and his testimony before the House Financial Services

   Committee via the lnternet.

65.When Plaintiff suffered financial difficulty from the depressed economy and

   began to be targeted by the Banks who purported held his Mortgage he sought

   legal assistance that was not amenable to his situation and he was compelled to

   investigate the possibilities of Mortgage fraud in his Mortgage Loan, which lead

   him to discover the fact that the Defendant(s) Original Lender 1 and Original

   Lender 2 misrepresented the Value of Plaintiffs property in both Mortgages with

   each purported Defendant Original Lender, where said Mortgage Loans were

   false and inflated.

66. On December 4,2018, Plaintiff has secured a copy of the County Records

   assessment of the Value of the property for each Mortgage with the two

   Defendant Original Lenders for the years 2005 and 2006 respectively.

67. Plaintiff compared the representation that Defendant(s) Original Lender 1 and

   Original Lender 2 used to create the Promissory Notes and Mortgages dated

   January 28,2005 and October 18, 2006, respectively. Based upon the newly

   discovered evidence, Plaintiff has learned that he has an actionable injury in fact
    Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 33 of 115



   for Mortgage fraud involving a false an inflated Appraisal overstating the Fair

   Market Value of each of the Mortgages he was fraudulently induced into signing

   with Defendant(s) Original Lender 1 and Original Lender 2.

                         IX.    THE ALLEGED MISCONDUCT

68. Defendant(s) Original Lender 1 and Original Lender 2 committed the offence of

   Mortgage fraud, with the intent to defraud, in violation of Connecticut General

   Statute (CGS) $ 53-379a, which states: "(a) A person commits residential

   Mortgage Fraud when, for financial gain and with the intent to defraud, such

   person   -   (1) knowingly makes any materialwritten misstatement,

   misrepresentation or omission during the Mortgage lending process with the

   intention that a Mortgage lender, Mortgage correspondent lender, or Mortgage

   Broker, as defined in CGS $ 36a-485, a Borrower or any other person that is

   involved in the Mortgage lending process will rely on such written misstatement,

   misrepresentation or omission; (2) knowingly uses or attempts to use or facilitate

   the use of any written misstatement, misrepresentation or omission during the

   Mortgage lending process with the intention that a Mortgage lender, Mortgage

   correspondent lender, as defined in CGS     $   36a-485, Borrower or any other

   person that is involved in the Mortgage lending process relies on it; (3) receives

   or attempts to receive proceeds or any other funds in connection with a

   residential Mortgage closing that the person knew or should have known resulted

   from an act or acts constituting residential Mortgage fraud; (4) conspires with or

   solicits another to engage in an act or acts constituting residential Mortgage

   fraud.
    Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 34 of 115



69. Defendant(s) Original Lender 1 &2 acts and conduct is a felony crime under

   (cGS) $ 53-37ea(bx1 X2).

70. To state a cause of action for fraud in the inducement, a Plaintiff must allege the

   following:

          a) A misrepresentation      of a material fact;

          b)    That the Representor knew or should have known of the statement's

                falsity;

          c)    That the Representor intended that the representation would induce

                another to rely on it; and

          d)    That the Plaintiff suffered injury in justifiable reliance on the

                representation.

71. ln accordance with the foregoing facts and law delineated by Plaintiff regarding

   violations of federal statutes specified herein, and in accordance with the facts

   and law delineate by Plaintiff regarding violations of (CGS) $ 53-379a, Defendant

   affirmatively alleges that the Defendant(s) Original Lender 1 &2 fraudulently

   induce Plaintiff into a contract for a Mortgage Loan, as follows:

   (1) Defendant(s) Original Lender 1 & 2 misrepresented the Value of the subject

       property based upon an inflated Appraisal which overstated the Value of the

       subject property based upon an inflated Appraisalwhich overstated the Value

       of the property, and Defendant Original Lender 1 &2 misrepresented the risk

       to Plaintiff of Loan default and Mortgage foreclosure by understating the

       Loan-to-Value Ratio in the Loan documents;
    Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 35 of 115



   (2) Defendant(s) Original Lender 1 &2 knew or should have known that these

      representations were false;

   (3) Defendant(s) Original Lender 1 &2 had a duty to truthfully represent the

      Value of the Plaintiffs properties and Defendant(s) Original Lender 1 &2

      violated that duty by using a false and inflated Appraisal overstating the Value

      of the subject property(s) to justify the Loan amount at the Mortgage contract

      Closing.

   (4) Defendant(s) Original Lender 1 &2 falsely overstated the Value of the

      property(s) in the Loan documents.

   (5) Defendant(s) Original Lender 1 &2falsely understated the Loanto-Value

       Ratio in the Loan documents, thereby misrepresenting to Plaintiff the risk of

       loan default and Mortgage foreclosure.

   (6) Plaintiff would not have agreed to these misrepresentations by Defendant(s)

       Original Lender 1 & 2 had Plaintiff known and understood the nature of these

       misrepresentations in the Loan documents.

                     X.     THE BASIS OF ALLEGED LIABILITY

72. Defendant(s) Original Lender 1, & 2's false representation are the actual and

   proximate cause of damages to Plaintiff.

73. The United States Court of Appeals for the Sixth Circuit explains Plaintiff's

   theory of damages in the case of ln re'. Sa//ee, 286, F .3d 878 (2002), as follows:

   "ln Kentucky, when a party in induced by a fraudulent misrepresentation to enter

   into a contract, that party must elect to either   -   (1) affirm the contract and recover

   damages in tort for the fraud; or (2\ disaffirm the contract and recover the
    Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 36 of 115



   consideration with which he has parted. (H.C. Hanson v. Am.      Nffi   Bank & Trust

   Co., 865 S.W. 2d 302, 306 [Ky., 1993]; The election required is between the

   available remedies   - either affirming   the contract and claiming damages or

   rescinding the contract. Sanford Constr. Co. v. S & H Contractors, lnc. 443 S.W.

   2d 227,236 [Ky., 1969]; Under Kentucky law, as found by the majority, the

   Sa//ees may recover the difference between the Value of the property as it was

   fraudulently represented and the actualValue of the property. Dempsey        v.

   Marshall,344 S.W.2d 606,607 [Ky., 1961]).

74. For Plaintiff, rescission of contract is not a meaningful remedy in the context of

   the Defendant(s) predatory scheme of inducing Plaintiff to sign a Promissory

   Note and Mortgage exceeding the Value of the subject property. Plaintiff

   therefore elects to affirm these contracts and recover damages in tort for the

   fraud.

75. Accordingly, Plaintiff seeks to recover the difference between the Value of the

   subject property as it was fraudulently represented and the actual Value of the

   property(s) at the time of the signing of the Loan and Mortgage contracts.

76. Defendant(s) Original Lender 1 &2 represented the Value of the subject

   property(s) at the time of the signing of the Loan and Mortgage documents as

   $215,000.00 and $236,000.00 for the property's located at 444 Bedford Avenue,

   Stamford, CT 06901 and $900,000.00 for the property located at25 Alexander

   Street, Greenwich, CT 06831 respectively.

77. The property Appraiser for Fairfield County at Greenwich Connecticut assessed

   the Value of the subject property identified as Apartments 3D & 3H, located at
      Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 37 of 115



     444 Bedford Street, Stamford, CT 06901 during the years 2007 & 2008 as

     $215,000.00 and 236,000.00 respectively and the subject property located al25

     Alexander Street, Greenwich, Connecticut 06831 during which was purchased

     during 2004 as $385,800.00. (See Exhibit "4", '5" & "6", Stamford City Assessor's

     Readout and Greenwich Land Records for Plaintiffs properties respectively).

78. The Bridgeport City Assessor's Appraisal of the Value of the Plaintiff's properties

     is a Public LegalAppraisal reflecting the government's position of the actual Fair

     Market Value of the property during the particular year at issue in this Complaint,

     upon which the County property taxes are assessed. This government

     assessment of the Value of the property is consistent with the 11O-year mean for

     housing prices, as adjusted for inflation of the currency.

79. Defendant(s) Original Lender 1,2 & 3's representation of the value of the subject

     property is inflated and egregiously above the amount of the Bridgeport City

     Appraisal.

80. The difference between the three (3) Mortgage amounts is $619,000.00.

81   . That makes the actual damages Plaintiff was injured being $250,000.00. This

     amount is allowed to be tripled under Civil R.l.C.O. remedies.

82. The Mortgage Loan is called the "benefit of the bargain", which must be repaid

     when affirming the contract and claiming damages for fraud in the inducement.

83. The balance of the Loan amount is set off from the R.l.c.o. damages and

     credited to any existing Mortgage Loan balance.

84. The Loan amount to Plaintiff was $215,000.00, $236,000.00 and $900,000.00

     respectively.
    Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 38 of 115



85.The balance of the Loan in the amount of $215,000.00, $236,000.00 and

   $9000,000.00 is to be subtracted from the fraudulently induced Mortgages to

   determine Civil R.l.C.O. damages as a set-off, thereby satisfying the Mortgages.

86. Defendant(s), and each of them, are liable to Plaintiff for treble damages from

   the fraudulently misrepresented Mortgages, minus the Mortgage Loan amount

   together with Satisfaction of Mortgage.

                       XI.     THE ALLEGED WRONDOERS

87. The Liar's Loan Enterprise is a subset of the national Subprime Mortgage

   lndustry, including all of the top executives of the top Subprime Mortgage

   Originators, the top Subprime Mortgage-Backed Securities lssuers, the top

   Subprime Mortgage Servicers, the National Appraisal Management Companies,

   the nationwide network of Mortgage Brokers, certain institutional investors, and

   Federal Reserve Chairmen Alan Greenspan and Ben Bernanke who played a

   significant role in the creation of millions of predatory Loans originated

   nationwide between the years 1997 through 2008.

88. The pattern conducted by these Subprime Mortgage Originators of using a false

   and inflated Appraisal overstating the property Value to misrepresent the Loan-

   to-Value Ratio in Mortgage Loan Documents has been occurring continuously

   from 1997 to the present time and has every indication of continuing into the

   future. (See J. Kevin Murry, " lssues in Aooraisal Reo lation: The Cracks in the

   Foundation of the Mortqage Lendins Process, Loyola of Los Angeles Law

   Review, June 2010).
    Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 39 of 115



89. In "Lenders Put the Lies in Liar's Loans and Fear the Principal Moral

   Culpability", William K. Black, New Economic Perspectives (October 2011), Black

   explains who is culpable:

          The Fraud "Recipe" for Lenders    -
          "The reason that accounting controlfrauds characteristically engage in

          lending behavior that no honest lender would exhibit was that these

          perverse practices maximized reported shortterm income and the

          executive's compensation. There is a four-ingredient fraud "recipe" for

          lenders.

                 1.   Extreme growth through making

                 2.   Exceptionally bad Loans at a premium yield (very high interest

                      rate) which economists referred to as the "Housing Bubble".

                      These resources include the "Securitization" of consumer debt,

                      which made available to the Mortgage lending industry

                      hundreds of billions of dollars annually of "other people's

                      money" and a new "originate and sell" paradigm within the

                      consumer lending industry; thousands of property Appraisers

                      who acquiesced to inflating Appraisals under "meet the

                      numbers" in the Loan documents (or be blacklisted) pressures

                      by Mortgage lenders and their Brokers; and a hungry market of

                      renters and homeowners who exhibited "irrationalexuberance in

                      their receptivity to mortgaging and refinancing their way into

                      achieving the American Dream.
    Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 40 of 115



                 3.   Defendant(s) Original Lender    1&2   participated in the Liar's

                      Loans Enterprise affairs through a pattern of racketeering

                      activity involving the brokering, originating, bundling, selling into

                      the Secondary Market, Servicing, and foreclosing on Liar's

                      Loans made with inflated, overrated, false Appraisal of the

                      subject property(s).

                            XII.    THE R.I.C.O. PATTERN

90. On September 21,2010, William K. Black testified before the Financial Crisis

   Commission about the role of fraud in the financial crisis. ln his overview of his

   key findings, Black effectively outlined the pattern of racketeering activity

   conducted by the Liar's Loans Enterprise during the years 2001 through 2008,

   wherein the top executives within the national Subprime lending industry

   operated their organizations as controlfrauds by making intentionally bad loans

   at premium yield to produce extreme growth, coupled with extreme leverage and

   grossly inadequate loss reserves, to produce executive compensation          - at the
   expense of the company and society as a whole. (See Testimony Before the

   Financial Crisis Commission, Miami, Florida, September 21, 2010).

91. There is no honesf reason why a Mortgage lender would inflate the appraised

   Value and size of the loan. Causing or permitting large numbers of inflated

   Appraisals is a superb "marker" of accounting control fraud by the lender

   because the senior officers directing an accounting controlfraud do maximize

   shortterm reported (fictional) income (and real losses) by inflating Appraisals

   and stated income. Lenders and their Agents frequently suborned Appraisers by
    Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 41 of 115



   deliberately creating a Gresham's dynamic to try to induce them to inflate market

   values, leaked the Loan amount to the Appraisers, drove the Appraisalfraud, and

   made it endemic. A national poll of Appraisers in early 2004 found that 75% of

   respondents reported being subjected to coercion in the last 12 months to inflate

   Appraisals. A follow up survey in 2007 found that the percentage that had bee

   subjected to coercion had risen 90%. Appraisers reported that when they refused

   to inflate Appraisals 68% had lost at least one client and   45o/o   were not paid for at

   least one Appraisal in the prior 12 months.

       xilt    FAILURE TO PROVIDE VALU           TO FUND THE MORTGAGE

92. Defendant(s) Original Lender 1 &2 did not provide any money to fund the

   fraudulently induced "Liar's Loan".

93. Plaintiff gave Defendant(s) Original Lender 1 &2 money for the down payment

   of the fraudulently inflated Mortgage and signed a Promissory Note to commit to

   the performance and obligation of the Mortgage, which was the only currency

   exchanged between Plaintiff and Defendant Original Lender 1 & 2 in the

   purported Mortgage Loan transaction at the inception of the Mortgage.

94. The Defendant(s) Original Lender 1 &2 got Plaintiffs down payment and

   Promissory Note without loaning Plaintiff anything of Value to attach to the

   security in violation of U.C.C. S 9-203(b).

95. The Defendant Original Lenders deposited Plaintiff's Notes into a transactional

   checking account and did not tell Plaintiff as the depositor of said checking

   account where Plaintiffs Note was deposited, he was the Creditor of the money

   they deposited in an account in Plaintiffs name.
    Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 42 of 115



96. NO LOAN EVER TOOK PLACE. The Defendant Original Lenders exchanged a

   check of equal value from an account which they deposited the Note Plaintiff

   signed, so neither Defendant Original Lender actually put up any of their own

   money to fund the purported Mortgage and Note.

97. The Defendant Original Lenders had no right to sell Plaintiff's Mortgage and

   Note because the Plaintiffs Note was deposited into an account in Plaintiff's

   name, and the money to fund the Mortgage was withdrawn from that account

   without Plaintiff's authorization.

98. The Seller of the property received a check. The money deposited for the check

   came from the Plaintiff's Note that was deposited as a Cash ltem on the

   Defendant Original Lender's books. Therefore, the Defendant Original Lenders

   had no right to the Plaintiff's Mortgage and Promissory Note untilthey contributed

   Value to those instruments to attach any claim or right to Plaintiff's property.

99. The Defendant Original Lenders never consummated the Loan but kept

   Plaintiff's Mortgage and Promissory Note and transferred the equitable interests

   of Plaintiff's property to their Successors, Assigns, and Agents who have

   obtained a benefit from the Defendant Original Lender's fraudulent inducement of

   the Mortgage Loan, and fraud in the factum of failing to put up anything of Value

   to attach to the Plaintiffs property.

100.      Courts, while refusing to maintain any action upon the unlawful contract

   have always striven to do justice between the parties, so far as could be done

   consistently with adherence to law, by permitting property or money, parted with

   on the faith of the unlawful contract, to be recovered back, or compensation to be
  Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 43 of 115



 made for it. ln such case, however, the action is not maintained upon the

 unlaMul contract, nor according to its terms; but on an implied contract of the

 Defendant to return, or, failing to do that, to make compensation for, property or

 money which it has no right to retain. To maintain such an action is not to affirm,

 but to disaffirm, the unlawful contract.

101.    "When a contract is once declared ultra vires, the fact that it is executed

 does not validate it, nor can it be ratified so as to make it the basis of suitor

 action, nor does the Doctrine of Estoppel apply." (F & PR v. Richmond, 133 SE

 898;151 Va.195).

102.    "A national bank...cannot lend its credit to another by becoming a surety,

 indorser or guarantor for him. Such an act; is ultra vires...". (Merchants Bank     v.

 Baird,160 F. 642).

     XIV.   THE OUESTION OF LAWFUL VALUE AND CONSI DERATION

103.    The issue of whether the lender who writes and passes a "bad" check or

 makes a "credit" loan has a claim for relief against the Borrower is easy to

 answer, providing that the lender can prove that he gave a lawful consideration,

 based upon lawful acts. But, did the lender give lawful consideration? To give a

 lawful consideration, the lender must prove that he gave the borrower lavuful

 money such as coins or currency. Failing that, he can have no claim for relief in a

 Court of law against the Borrower as the lender's actions were ultra vires or void

 form the beginning of the transaction.

104.    The question of valuable consideration in this instant action, does not

 depend on any Value imparted by the lender, but the false confidence instilled in
  Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 44 of 115



 the Plaintiff by the Defendant Original Lenders to induce him into believing the

 Appraisal of the Mortgaged properties and that they actually loaned Plaintiff any

 Valuable consideration in exchange for the money and Promissory Notes Plaintiff

 remitted in good faith. lt seems unconscionable that a Bank or lender would ask

 Borrowers to put up money and pledge obligation to a debt as collateralfor a

 "Credit Loan" that the Bank or lender never contributed Value in the performance

 of their claim to the security instruments which they claim a right to lien.

105.    Should a Court of law or equity allow a perpetrator of fraud to enforce a

 claim with which they misrepresented the Value or failed to perform their

 contribution of Value to have a lawful claim? Were the Court to do so, it would be

 contrary to all principles of law.

106.    The argument that the Borrower received the property for the lender's

 false representations gives the lender a claim or right for enforcement or relief is

 not valid, unless the lender can prove that he gave lav,rfulValue to the security.

 The Bank or lender does not Loan its money, only the credit it receives from the

 Borrower in the amount of the Promissory Note which is nothing more than an

 accounting transaction on the Bank or lender's books. Hence, no prima facie

 injury exists to the Bank or lenders upon the mere proof that they hold the

 Mortgage and Promissory Note in their possession.

107.    "A perfect obligation is one recognized and sanctioned by positive law;

 one of which the fulfillment can be enforced by the aid of law. But, if the duty

 created by the obligation operates only on the moral sense, without being

 enforced by an positive law, it is called an "imperfect obligation", and creates no
  Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 45 of 115



 right of action, nor has it any legal operation. The duty of exercising gratitude,

 charity, and the other merely moral duties are examples of this kind of

 obligation." (Edwards v. Keaney, 96 U.S. 595, 600; 24 L. Ed.793).

108.    When there is no consideration in jeopardy of being returned, then the

 obligation is to make the Bank or lender injury proof, to the extent of the

 obligation, which would be to make them whole. The only obligation is based

 upon the moral issue, which under the law, is an lmperfect Obligation, to return to

 them their property, which isn't wealth, but credit. A Promissory Note is signed

 under "economic compulsion" when, the "Loan" will not be consummated unless

 and until the Borrower signs it. Thus, performing the act of signing a Promissory

 Note cannot be considered voluntary.

109.    "When a contract is once declared ultra vires, the fact that it is executed   '
 does not validate it, nor can it be ratified so as to make it the basis of suitor

 action, nor does the doctrine of estoppel apply." (See F& PR v. Richmond, 133

 SE 898; 151 Va. 195).

110.    "A national bank ... cannot lend its credit to another by becoming

 surety, indorser, or guarantor for him, such an act; is ultra vires..." (See

 Merchants' Bankv. Baird,160 F 642).



111.    Plaintiff has reason to believe that the Promissory Note he signed was the

 currency the Defendant Original Lenders used to fund the Mortgage transaction

 at the inception of the "Liar's Loan" agreement. According to the Federal Reserve

 Bank's Book of Richmond, Virginia, title "Your Money" on page seven is states:
  Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 46 of 115



 "...demand deposit accounts are not legal tender...". lf a Promissory Note is legal

 tender, the Bank must accept it to discharge the Mortgage Note. The Bank or

 lender changed the currency from the Promissory Note they deposited into a

 Bank Check (liability the Bank owes for the Mortgage Note they deposited).

112.     Plaintiff affirmatively alleges that the Defendant Original Lenders

 perpetrated fraud in the factum at the inception of the fraudulently induced

 Mortgage Loan by not providing Value to attach to Plaintiff's property because

 they did not provide funding for the purported "Liar's Loan" agreement Plaintiff

 was fraudulently induced into agreeing, and therefore have no right or claim to

 enforce in any Court of competent jurisdiction.

                                      COUNT    I



 18 S 1964(c) R I C   O VIOLATION       INVOLVING MORTGAGE FRAUD

113.      Plaintiff re-asserts the statements delineated in the foregoing paragraphs

 1   through 112 as though incorporated here to allege the fact that the

 Defendant(s), Original Lender 1    &2 misrepresented the AppraisalValue of the
 Plaintiff's subject property of this Complaint and have perpetrated the

 misrepresentation through an enterprise which is prohibited under 18 U.S.C.     S

  196a(c).

114.      Plaintiff re-asserts the statements delineated in the foregoing paragraphs

  1 through 113 as though incorporated here to allege the fact that the

 Defendant(s), Original Lender 1 &2 transferred, assigned or sold Plaintiff's

 Mortgage and Note without Plaintiff's knowledge and consent to put Plaintiff at a

 usurious disadvantage to other Defendant(s), and each of them, who do not have
       Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 47 of 115



   a laMul right or claim to make against Plaintiffs Mortgage, Promissory Note and

   property.

                                        COUNT     II

                 VIOLATIONS TO SECTI ON 1962(a) OF R.|.C.O

115.        Plaintiff re-asserts the statements delineated in the foregoing paragraphs

   1   through 114 as though incorporated here to allege the fact that the

   Defendant(s), and each of them, have engaged and benefitted from a corrupt

   enterprise to defraud homeowners over a period of more than twenty (20) years

   that has adversely impacted the Plaintiff and the American people as a whole for

   fraud in the sale of Mortgages, Promissory Notes and Securities.

116.        Plaintiff has suffered injury from the duplicitous inducement of the subject

   properties of this Complaint from the loss of equity and Loan-to-Value Ratio

   usury.

                                      couNT ilt
                     DECETT ("DOLO') tN THE FULFTLLMENT
                        OF CONTRACTUAL OBLIGATIONS
                             (Fraud in the Factum)

117.        Plaintiff re-asserts the statements delineated in the foregoing paragraphs

   1   through 116 as though incorporated here to allege the fact that the

   Defendant(s), Original Lender    I &2 failed to provide Value to attach to the
   Plaintiff's Mortgage and Promissory Note at the inception of the Mortgage

   transaction and therefore perpetrated fraud in the factum of the purported Loan

   agreement.
        Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 48 of 115



   118.       As a result of Defendant Original Lender 1 & 2's fraudulent acts Plaintiff

       has suffered financial hardship, mental anguish and emotional distress trying to

       maintain a debt he never owed.

       WHEREFORE Plaintiff, Ludys C. Nino, demands judgment against the

Defendant(s), and each of them, for actual, consequential, compensatory, and potential

damages, together with the vacatur of final foreclosure judgments, discharge of /is

pendens, Satisfaction of Mortgage, cancellation of the Promissory Note; permanent

injunction against all Defendant(s), Successors, Assigns and Agents who try to enforce

a claim or judgment that has been fraudulently procured in violation of the 18 U.S.C.      S


1964(c), (CGS) $ 53-379a, CGS $ 36a-485 and U.C.C. S 9-203(b). Plaintiff also

demands to be compensated         for   attorney's fees pursuant to the Mortgage Loan

documents based on reciprocity of contracts, that the Court uphold the Constitutions of

the united States of America, Connecticut State and provisions of law under Common

Law fraud, with strict scrutiny enforcement of provisions of law under CGS S 53-379a,

CGS S 36a-485 and 18 U.S.C. $ 1964(c), including sanctions for raising unsupported

claims or defenses, and damages for delays in litigation; repair of any damage to

Plaintiff's credit history, interest, costs,

       Plaintiff demands relief from the egregious fraudulent acts of the Defendant(s)

and each of them in the treble damages amount of $1,857,000.00, and $143,000.00 for

emotional distress and mental anguish for a total amount of $2,000,000.00 and such

other and further relief as to the Court seems just and proper.
       Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 49 of 115



       Further, Plaintiff demands trial by jury on all issues triable by jury and reserves

the right to amend this Complaint to include unknown parties or for perfecting of

pleadings.

       Date: December 19, 2018.
            Connecticut State, Fairfield County.




                                                                Nino
                                                      P.O. Box 4906
                                                   Greenwich, CT 06831
Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 50 of 115




               EXHIBIT 1
            Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 51 of 115
                         8ilh7B2P6n22B
   Afrcr Recording Retum To:
   COUNTRYWIDE IiOME ],OANS, rNC.
   MS SV-79 DOCUMENT PROCESSING
   P.O.Box 10423
   van Nuys, CA          91410_0423

   Preparcd By:
   MARTIN RRT'OLII




                                        [$prc      Abovc   ltb   Llno ForReordiog Deh]
                                                                                                                               16?39
                                                                                         _

                                                                                                   00 083364 50 o 10004
                                                                                                         lDoc ID   ll

                            OPEN.END MORTGAGE DEED
                                                                         MIN 10001s7-00040?4209_6




 DEFIMTIONS

 rffords used in multiple
                          eectione of this documed arc. dcfrned
                                                                bclow and other words arc defined in scctions
                 and 21. cstain mro                                                                           3,
                                                 rh.-u6; rr            *.ror
 ihli; i?.'                             '"g*dins                               used   in tris d-oc.r'nenG   arso   sovided in


 $ITffiI;ffiff*                          *     documenr, which is dared               ocroBER        2s, 2oo4           ,rogether
 @) "Borrower',     iS
 IJUDYS   N NINO




 B^ormr'eris_the mortgagor under thie Security
                                                 Instn.rrleil
 (c) "lvIEIls' is Mortgage    Elcct-"Ilo8td;;svtt"*,                   l"r.              scnarate corporation rhar is acting
 solely as a nominee for Lendec and Lenle/s
security hshunenl MERS is^organized
                                                      ;."iillnd             \rERs_is_a
                                                                          assigns. MERS       ic lhe mortgrgee undcr rhh
 telephone numbcr of p.O. Box 2026, rtnt,
                                                   -r",ariig ril", {u ru* of Delawarc,               and has an addrees and
                                           I\,fl     aSsor;;;,ir. ttsel OzS-l"cRs.
@) 'rlgniter't is
COUNTRYWTDE HOUE IJOANS, INC.
I-ender is a coRpoRATroN
organized and existing under     fte lawe ofupw yoRx                                           Irnder'sadd.€ssis
lj.og._-park    e"ur,.i", Erabasas, cA 91302_1613
g#,T15;;;ffir:fffig#t"',re.,o-ry                             iro,roii, r,a daftd ocroBER 2s,                zaol           .   rh;
SIX   HUNDRED     FIETEEN THOUSAND and 00/100

Dollars(u's'$    615,000'00              ) ph$ intqesr             B*1_1r^
Periodic Paymcnc and to pay rhe debt
                                             ill   nJi"t i       [,*
                                                                     -io*"*       promised     o   pay dris dcbt   in    &gutar
                                     ii,                                               0L,    2o3t

oo*NE'ncuy-slngr. Fantv.*mn. *r.tr?tddb
                                        rrc ut{rFo'lr TN'TR,HENT                      r{rr'   rfE*s r\
             r*.ur c't (os,roxd) *, *^r*fJro'#
                                                                                              "t*"*"$/
pr-"1tctr
coNfA/A                                                               .j],;**
                                                                      t*"Fr-'ar                             Form   r0oz t/ol




  23991
                                                                                         0000
                 Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 52 of 115
                            Bi(r+782P60229




   *ffr"t"                     means the      pmp€ry ftat is d..6ibed berow
                                                                                        unda;.T#.Jt#f:fffitffi.
   (G;     "1'6uo" rrc8ns rhe deo, eliqenced.by
   du€ under the No&, and all sums due        F.. No*, dus inrelul any FEpayrncnr charSes and Iare charg€.
                                       under this Security Instrumeil" plus
                                                                            intercsl
   ffiTTil*TH.$#fffi                                 trJ#HJr#tri}.l;:.I;ffi';,Bo'owcrrhcro,,orving
     E       Adjuetablc Ratc Ridcr             E    Condonrinium Ridcr
             Balloon Rider
     f] VARider                                E    Planned Unil Dcvelopnrent Rider
                                                                                                       Horc
                                                                                                    Second
                                                                                               E l-4FamilyRider     Rider
                                               E    Biwcekly Paynrnt Rider
                                                                                               tl Otheg)      tspcci&I

   @      "Applicable Law" means.all oolttolling
                                                 applicablc. fedcral, srate and local
                                                                                      s1,mtes, regurations,
                                    *o o't"":rrn'li'ilil"
   l#ffi.ff;g::**"-o
   (J)
                                                                                        "roi   "r
                                                                                                    ru*G
                                                                                                             "li*    ir       appricabrc nnar,
          "corrnunity ersociaton Duefl,              Feef,     ad asselsfienh,' mcans all dues, fecs, assessncnts
  ;lffifffiffiil                          on Bouowe' or   tt   p.*ry bv .           ;;;;;;;;l;;i"X*,,*            and oftcr
                                                                                                                                    associarion
  (K)  "Elcchonic &ndr Trsrufer" mcans any transfcr of
                                                             frnrds, other than a transaction originatcd
  draff, or similar paper insrT-net.whi*                                                                 by checrq
                                            ir.imti""O-rf,-"gh_               r      nili-t"lfrr,ont, instonenr,
  computer' or magnaic t.pc so                                        "l."rrooi.
  accounL Such terrn includcs, 1s
                                   to ordee, lnrn       oi uorrr'orL"-" r,"*.ii   i"r,iTd*'r*o"ti, o, cncdir sn
                                                    "r,
                                 b9t. is. not tt"rrr"a
  transactions, transfers initiated by telephonq
                                                          ,,-p",.t_r";;;rf;il;;"d             eller
       ,'Eucrow                                   *iru runJof La automated clesringbouse mnrfcrs. macfrinc
  lr,l            rhms',  means   rhoL  iE;; ,h;i ;Gffi;'in' so.ti* r.
  (M) "Mrcellareour proceedf" rn.-r;t;;p;;;
  any       party
         third        (other than insurance procceas paio
                                                              ,"r,r**i"*orc.of damages, or prooceds paid                                          by
                                                          rmder the coveoges describcd in s!.xi'on
  to' or destmction of, ftc propcrty;                                         $ danagc             st roc
                                                    to *oo.rir"tro * Jiq
                                                   *q              p*lithe pmpcfiy;
                           or (iv) rnisrcpresenatioru oi "r.' ".-y                  (iii)
                                                         o' o';;;r:;il, o* ,,uru, *olo,
  ffi?#fr;Lff;:ndcmnation;
  (N) 'Mortsqge r*u.lrc!"                   mcaru insuurce protccting Lerrdcr against
                                                                                      rhe nonpayrrnt                oi       or dc&.rt on, the
  (o) '?ciodic Payment"     rreans     regduly scheduled annrnt due for (i) principar
 Note, plus Qi) any amounts undcr lrc           S*t"i                                  ard i'tercst under the
 (P) "REspA" mcans thc Rear Eskr€
                                            g                       i;ListrumeflL
 implcurcating regulation, Regulation x
                                              "r'ni,   s.nr*,ip-"j,ril
                                                                Acr (r2 u.s,c. scction 260r ct seq.) and
                                                                                                            it$
 any additional or successor legislation
                                         tL+         p"n   cr.n  t ,ight bc  Jfrl,                    ;;d.dl;,
                                                                                              tirnc to tims or
                                                               "* "yrt, sane
                                          or regutation u,aie'or9*r          subject routn,r. As used in rhis
 securiry        Ins'umenr" "RFSpAirefen
                                                      q   a!;d;;;?o                     *ni.rio* that arc irrposed in rcgard ro a
 jtg[fi:-                  mottsase roan" cven         tr,h. i;;;;                    quarifv as a "federary reiated mrtgage
                                                                                                                             roan"
 (Q) "succeeror in rntercst of nonnver"
                                                          efls
                                           aoy party drat has takcn title to the propcrty,
 thatparty has assumod Bormwcr's obrigationsundcrtir;$"-;d/*,1lfi'.*d;;rilffii             whefrcr or not

 TRANSFER OF RIGIITS IN TIIE PR.OPER.TY
 This security Instrument securrl              (i) fte rcpaymcnt of the rnan, and alr
                                   13^kndcr                                           rccrewa\ cxtensions and
 modifications of tbe Not"l and (ii)  p"rd-"#;f io**,o',
                                       rtre
 securirv In'n...etrt and rhc Note. ro. tir'purpose,                     covcnan* and ag€cmcnts unds rhis
 and convey b MERS (solcb
                                             il;;                  ffili;
                                                                in consiemtioa-or;;              hercby granr
                                 $         I-d.. *J
                                     nominee 6r                 bndey's succcsso$ and assigtrs) and b 0,,
 successorr         and assigns of MERS, rhe ro-uoung Jo"iil;ffi,"
                        COUNTY                of
                                                                     %*                             FAIRFIELD
                                                                                                                                     in      rhc
         [Iyp€ofRacdingJuitdidion]                                                         ,**^".__-,;-::..              .
 sEE ExHrBr*e" arrec'so nEREro
                               AND MADE
                                                                                    ^ "*rtlHitff*rruiroi:doal




Parce!   IDNumbcc
                                                                                               which cunyntly hag the addrcss of
                                               25   ATEXANDER       ST,            GREENWICH

Connecticut       o 683   o-   62 0   3   ('propcrty Addrcss.tttt*rctl
                     lzip Codcl

@".e(crrroooe                  c3L(o&bot                        Pr0.2   ot   t'l                             ",*"JU          ForItI 3007   l/ot
              Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 53 of 115
                                      lji{r+   iBZpCii230



           ro    HAVE AND     ro   H.LD.this ptopcrry        *. y-T!,(*1",r::"*ki#i:ffH:r*il,l
     succtssors and assigns) and
                                       .o rhe Jr.;;;;;                     -ffis,"tJ"r,L*,
     reprovcmenb now or hereafhr                                assigns'or
                                                                                                                 widr ett rhe
    hercater a paft
                                      ertctcd on*iiy,*"
                        of the pmpeny. el rcplaccil-nts-'anu
                                                                   *o ir. ..."rr*ie,     #il]il"    ard ftxfirre.s now or
    rnstrumeot.     Alt of rhe turyir_r_i ,"ri_.J,"'ii               additions stuu ,rio     u..r.rou by rhis secudw
    undenunds and agrtes u,y,cns
                                          r,"$   onil
                                                                ili, s."*i, t     r*;;;      il,i!,lrc*r.r."
                                                     rrij',,it,,o theinlasts e";ilalr;Lwerin Borrrower
    In$rument, bu! if nccessary
                                     ro.compty wirJr h;;;u$""l MERii;.;;#                     rhis $ccuriw
    successors   and assicns) ha6 rhc righc io
                                               o""i*" ,nv oiril^"r,r,*, i'niJr;:#rffi;i#**, urd rpndcrs
                                                                                            rinired    bur nor
    :il"Hi"ffi'trJlf#ilf!trffijffi"f                         ini.lion,"qoi,"aorr.na..1i.r,fiing,                      ro, rhe
                                                                                                          burnorimihdto,
           BoRRowER covENANTs tt"t
    risht ro oortsage, sranr$d
                                       sil"* t- lawfirlly.seised of rlrc c$arc hcrcby convcyed md
                                                                                                  has rhe
                                 "."*rG'p##[q*1               ,h"-i&;:--u##*b.rc4 excepr
   :                      -nrsrnddr"r';il;
                                              ;i,il#ilHtTy_i:HH,**                                    for
                                                                                               "eui^t,u
       Trfls sEcuRny
                                                 #;
   ;:Jffi :
            with rirnitcd variaros ry
                                      iu,rffi;;  ffiffi JJffih"#.Ifl.H#                                          #ffffi
        ITNIFORM COVENANTS, Borrower
                                         and Irnder covcnant and agrec
        1. pa5aneotof prindpa! Inte.*r,                                as follows:
    .                                   E;*-fi;T
   sha' pav   ir'* o*'n t'*ip"r   ;,,no      -,J-rir"r*r"?ffiiTixiff*rr,r.*nr#fffr
   chargcs and lare cha*cs duc
                               ynd{ trr    uo".-io*iJrs $ p"i nnir;;;#"; ftems ilffifi
   section 3. navrrenu-oue r1ier.t'ne
                                        il;d ;d:";ry r"-*i,"ti*Jilri;;il: in u.s.trrs'nr                 .o
   Ilowever, if anv check or orT' instruncnt
  Inskument is rcurmed r raa3yn*+
                                              ;-#     o?L;q * p.vo*Jil#,irJil* or this Sccurity   currcncy.

  the Note and lhis secudtv Insrutrent
                                           ririuJ#r"ff",r" g,.*y- au surscqueniprynenb
                                        be made i" *l or""* of the folowing
                                                                     9f                          due undcr
  (a) carh; ft) moncy ordcr; (c)                                             forDs, as'Bcroct€d by Lcnder:
                                 ceninca ;i;;ffi-;#;     fta.cur€/s cne"r oi                  providodany
  ffiu::.?,'tgffi.Hfr ;,99";n"i"--u'ilffi                                             "srilr,Lr,."t,
                                                                   ?;r.**a;i:.tu?;;;iiylrnso.m€nh,ity,or
      Paynenc      are docmcd rcceivcd by r*ndcr whcn
                                                        rccrivcd at the_ Iocatinn dcsignatcd
  other location as may bc designated                                                         in tle Note or at such
                                         d r-tc* ,o        JffiL with fte notice provisiono in scction
  nay Ehm any I'sytncnt or partial poyment                                                                15. trodcr
  Loan cutr€nl rander mev mcept atry payment
                                                il fu p"vn*n, or parrial paymnr"
                                                                                                        to bring thc
                                                     oi purti.t payment insuffrcient ,"      "ii*ir.i*t
                                                                                                fug
  without waiver of anv rignm     h#;;       ; fi"dtJ#,Jlg.,.,g                                   thc taan currcng
                                                                       rcnrsc suctr puvrnori-or'parrial payncnts
  thc forurs, but Lender is notobligarcd                                                                          in
 Periodic pavmcnr is anoried. as of irc
                                         r.ppii *ril  pilir,      ar fte timc sucr,
                                                                                    my,n*rr rr. *"prcd. If each
                                          schedrired ou'.?ir,_,r,* ,,"a*
 turds' I,nder      *v toid*rr,-+pliJirit**ii sffi*o,uk. ".JfiiJirir*_,                                on unapplied
                                                                            payment to iring tc Lom cuncnr
 Bormwer do€s nor do so wirhin      J;;;;;;ffi;,                  r.cndcr sha'ar.. appf sucrr tonds
                                                                                                                   If
 theo ro Borrowcr' rf nor annricd  earli;;*;ilI[ft;;i#*qtq                                                 or rcturn
                                                                        p the oueranoing prirrcipar brlancc under
 the Norc imnrediarcly priorL
                                rot".lo*r.. no-#;;r;*           *hich Bonower might have now or in
 against Lander shall rpricve Bonow*
                                        r.r rrl"g
 orpcrforrring thc covomnrs and ogrecmen*
                                                      pryi#* uuermder rhc Norc-aJ'oii s."uriry fre fufirc
         Appricerion orrrvnre"te?-il&t.
                                                d; b;;;        securiry Insnumcnl                       ',r*,
       2.
 acceptcd and applicd bv Lends srrail
                                                   ti**ll""***,;;;il;;"               rhir scction 2, a, paymarrs
                                        bc apprlca in oi" illi."r"-g order of prioriry:
 Note; (b) principar duc-undcr t! Nore;                                                 (a) inrcrut duc
                                          dt;;ffi;ffiocr Je"tion r. $uffir#;-"*                                 thc
                                                                                                         'ndcr ro
 each Periodic Pavmcnt in tho.ord".
                                     i"         ii-u"G          *r l.-t"-g                           be appricd

 ll'Jyjf:dff*l
                                        "itr.l,
                      ro anv orher unoun*      J".   *#t'""t*,i    r*t                   ;d
                                                                                                bc applied firs'o
                                                                                        "i,i"irilffi
                                                                                  th*-;,"d"* rlre principar
                                                                       ",*it,
        If Ifider rcceives a n?ymcil from Bonower
                                                        for a delinquent periodic payncoj wbich
 sufficienr amounr to pav
                             -i11,t"..1uu_.
 Ialc charge. If more than one faioUic
                                            o"r, ,i. p"v#"tlay bcappried ,o          n
                                                                                  a"riiil*,
                                                                                                 includcs a
                                                                                            payncnr and rhc
                                         faymcrritrffiffi;
 s"'.*"iid,;L;il;i'.r,r,,p.,tuaii-p.il-;T'#r;?';:f;
                                                                                 itJlitffi
                                                                                           rJffi          ,*Tf"l;j
 fll.J:*ffil, Htr trffT"ffiJ?tffi,                                   is. appried. ro   o'"n ri'pivi"i, or onc or more
*ouTj:il.*t'o.o.r'*",              *arges and u'cn    as   *.n*it}ffiitue'             voluntarv prcpavmcnts shall bc
        dry tpprcauon ot Devmcnl: lryurarce prccocds,
                                                           or Miscc[aneous Procccds !o pnncipal
 Note shail nor ot"nc    *
                         ,i*'rone trre oue Aarrioi        ;;;.1;'rr.*r, of rhe periodic paycnc.
                                                                                                  duc undcr tlrs
      3' Fundo for Eso6r      ri*r. a"r-** ;Jr;ili"         L"noo
 the Nob''rrtil thc Note is paid in
                                            (rhJ;i;d'l
                                     firlr, a s,nn                   - rhe day  periodic
                                                                to provide r"i p-y,o*i
                                                                                         paymentr arc
                                                                                                      duc under
taxes atrd assessments and other items                                                              &e    foc (a)
                                            which i.""               over dris Sccurity "i'.*"unc
enqrmbrance on rhc propcrrv;                                                             Instrunent as a licn o!
                                           pryr*clt    "u,i"*#"Ary rrnu_* ut, p[pi.ry,-lii.y;
                                          *iiii*,i_T,fi*u
                                o-r-l."serr"rJ
ror any and a' ins'rancc requircd                                                                 (c) premiums
                                   uv                          .ru tat raonga" ri,riiir"
any sur^ payabrc by Borrowcr-lo LTo",
                                              t*
                                        torder i"       e"y#;_;ftr;;;-fiffice               ;,"111rrr, if any, or
accordancc witlr thc provisioas                          "iu,"
                                                      t ".rba "e".ro*liil1l" eilig*"on or ar any
                                of scction ro. T},"*"-i,r"r                                       prcniums in
ttme during tne tcrm of the Inan_rsr"r;;;;;,n"
Assessrnents, if anv, bc escrowcd                           c"r.r,ri;fu;;"D*s Fece, and
                                  by Borm;;r,afr ,;f ;;, fces
                                                              and assescmctr$ ehall
                                                                                    [qan gcrow lrem.
@or4cn1*sl c'L(mrcor                           p.sc3o{rr                      t*hXJL -
                                                                                                         F..ln qrOZ 1r!l
              Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 54 of 115
                          Bt([ 7 8zPrr]?3
                                                                     t




     or aII Escmw mms.
                        H,HfllimTill-ffi ::y*-"iff JL-;,"'ffi1i1*lTffi
     Irer* 8nv u*. *
                             I*noo
                              may waive Borrower,s                            to pay  Rrnds for any         the

     "'xH'#H"ffi
          't when and whcrc   y:iF +;;'y ffi ;:ffi1?t[#*,T,T;H'"i*y ", it#i
                                                   "bf::,:t-lP**'s-obligation
     $ncdv,
                         :.1-
                            payabre, rhc  amounb o* rJ"T"lT*j",a"j.lt:.q"*,        s"i,"*;iliiy
                                                                                         'l
     becn waivcd bv i.srder anq
     wirhin such rime period.as
                                ir.   ;;;;d;,,"ffi
                                  Lendu  may
                                                     i'#*y;ff s,#:l#il1tr,s#fr
                                               reqiriiiiffin t
                                                                         "utgor""'r^rrt'ffin"*rr"on               and to providc
    iffi #,,tilHffi.f.,n,Hffi "'L#,i,'#Tf ld::Tffi ffiT;r*-;iisriii";
    trffi:trfr ff       ;***fl f;#y*':u.,*,,,,,,i'ffi Hf ,f,*'ffi-qifl
    H*_t         ,
            l*,i*. . r-*u*
                     e
                           'q"r
                                        arnunt
                                         *y    *J;ffi# rr"in*t"'r*ii,*
                                                                    such             and Bonower



    _     Icnder may,
                          "S;,ru;f
    ff ffi tJyJtrfl ti"#"r'ffi 'ffi
                      -" U-,o. collcct
    r*o"rilt ffiJ utffiuto
                                            ##tT:fr
                               -ii*lii*j^1'"Tl-T
                                                              :fi.iiltr"#ffi
                                                      rnen required
                                       and hotd Funds in
                                                                    undcr rhis Sccrion
                                                                                       ff"f        3.
                                                                                                             *fj.d
    H*ffi iil?trir*ffi5t#r,;.ffiH"
                                                                   jlffi                 rffi?H#*F
           'n"*&*i'iTJ#f#fif;ff10lTnnffi-t;;
             (including r.cndec irr.enoer
                                                                             g5f f[:ffi       ,er*w.--"--'-
    9..nry                                is'an;;ffi;r"ffjJ#:HY-i1l_*"T                         ue:n.v, inrr$mcnrariry,

   *$ffi 'p.jf; i*l1ryug,"i',,"us;;ffi;J.ffi iru.{,TTTW,;m,_m*#$
       or venryini d;ffffitffiff:'Jfl*-Taapprving*,chnos,-i"it**r"i"e                                               rhcescrow
   :ccounr,                                                Bonowel interest on rrr
   L€w. pcmdts   r",ia"r t" *ur" *.r,                                              nroi -i tpil"iil
                                      .],*gr]uT;TJtl-agrEement
   rcquiru interc'* robepaid on rheFunoo                          is made in *6tine
                                          ili.rlirfr""T                               g appr*a'dr" ra*
   il"ti il#Hiffifr           y  qq"     ;;ilffi;ffi    Hff f ,fl f?tJ#ffi,H l"ffitrffi'j
         r rrrere -is a ,dff;Iff#T".lj;lffih1,                     rhc Fund; i
   "
   for.the_g9csr     n r* in rorJJ".;il"ff$l'
                                                  tr:;lfy*rin
                                                 fr lSTt
                                                          *9 *sPA,
                                                               _or             ili,,o uv nssra.
                                                                        Icnder shall accounr                      ro Borrower
                                       ;ilffi 't'dffi]ffi"-trlf
   ffi""ffi T#ffi                                               ##*,wrff                                             "ff   H

  ::g*m*mu'ur#
  _ . 4: fu"go;      Lieus. Booowcr shall pay
                                              all taxes,    a$scr




  ':"ryf-m-*ffiffi'rffi
             .{*o*d.'i"]"i -i'ii"31-i'1"it-";fr,1;uriry                                                 rrutrument unrcss
 ".*?:T,:,.'#,ffiH9



 i*i$f.H;i:ffi?Jffi ?t?Hffi   ilffi iaf"*:jmt*it**yn''g:
                                                    .Tffi

 -"*,moTlffii"ffi;f#il;ffiff **" ror                                     a rear estarc
                                           trx verincarion and/or reponing
     5.   pmperty fnsuraac*.


 iffir*ffi,:#iffi H#:,Jffid$*ffi
rnsurancc shall bc mainuincr                  tri!.ry.uffi T,,Tffirffi Hfi tr
                                    il'*;; lffi I|!i {llT, mH trffi ffi tr
ff .s what rader requii- :*t "'"'.*
T:_ly*l* "-io il;iliilffiTlllfi m# ff i*".,* .* .r'.,e"-a*i,i?i          rauu                       rcrm or the

fl ffiTmffi '":f 'fiyryr"igr*,'ff ,ilft ffi1H*iJ;ffil,i;?f :#rffi
y1-g"r-s@;,H'di:f"T#H?"iffi                                             lg;:
subsequcnt charges each
                            ;;;;;;;;::.,H,j:T"T ff |ge:r".q*a;";;#",i-,ccrtincarion
                                                      ttdmidllion and certificarioa ,o"id;
                                                                                                t"#"#ffi
#;g;,ffi*#,Hffig*:-tffiF#il:##_.Tffi
@"r4cq1*os,              cltl(osito)             p.0f,40't                                -.*
                                                                                                u*,,,,,
             Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 55 of 115
                                    BI(r+7B2PG           tlZSz



     *,*"x;ffi jT[f""ffi ?T#*:',ff*?]ff n.1:yy:t::1"'l#ni'ffi ',Iff
     rype or amount." J*e" n"*r".r,                 ;i
                                                                                                                                   i
                 "r emriry in
    Bormwcr, Bonowcds
    lirbirity aod might providc_greare,
                                          ;';*s?,J,f;
                              rhe propaty, oi ,r,J"-*t no-
                                            *   rrrro riil,
                                                                           ,"#f'fr nTrffilff,:tr
                                                                   r*n.tl, .s"i* *y rislc, haz"ud or
                                                                              31
                                                                                     t1"
                                                                                                                      ff   m
    nat drc cosr of the insururcc coverage    "o"m!.                     JrJc*s;,o*o acknowledges
                                                                          was previousty.in
                                           so obr*,ri ,nu.n, ,1d,ui"rrfii"i.*i*,iJil
    Bonowcr courd havc obtained,
    debt of Bormwer
                                 Any;ffi              ililf irL*; *d
                                                    'l*ilffifi{*                     of insurancc
                                                                                           ,ir_-silil"r1"ril,                    that
                          sco'ed by mt     s*i-ry                                                                beoome
                                   *c       Gfiffir'in      i"**iofr     iiill", rr,, worc addirionar
                                                                           uro*o ,ha'          bcar
    S,ffiirffi*"t
      All    insurancc policies re@red
                                      'r'"u            'J.n          ifr#hTril"o*          rarc ftom
                                                                                        ro Bormwer
                                       by       Iends
                                                   and rencwars of ruch poricies
    to disappovc zuch poriciee, ritru                                            stall be subject ,o I€nder,s right
                                           i".i"a.'u    *"iti'r"i.r3*
   and/or as an additionat loss pavee.
   Lenderrequires,                              * lF; "l_*, ;;ffii.,il#"L*
                                       r*ooe. sr,au r,*J
                B**o'r,urp-rp,rjil;;;;;iJrqs
                                                                                                      as tmrtsasec
                                                                  q rr"rJ ir,"'p"riJ*'ffirJo.*" certificares.
   Bonowcr obhins anv rorrn or^asurnnl-."""rlJ1",            orr,.ii;#;;ffi*,ewalnotices. rrIf
                                                    "o,.*ir.
                                                             rd;*t;;-ffi;l for damage ro, or
   *ifff$"*,*|"ffi *'1,x3lXr*ti"ff           ii"'i*".*'"ne'.r,lu,i*Til,iarrnamer.endqas
         In ftc cvcnt of loss' Borrowcr shall give
                                                    prompt noticc-to rhe insurance
   make proof of ross if not rudo                                                  canicr and                lader.
                                            ,""oo'r"oJ"i#il.u**l*I*nder
                                      ryo.tndv
   writing, any insurance orocecds, ;rt..,rt*L
                                                 uv-i""lr*."'urr.o         may
                                                                       qgree in
                                                   i",,r," ,in-ucrlying-insurancc was rcquircd
                i *oT:r dJii*;,*i fiIlor*ion o, ,.pu;;-il;;cag
   applicd to resrorarion                                   ty r-endcr, sha, be
   ffi'flitrH?*Sffil*"";f f"* Xm.i#q,io" poioo, i.'f ,tiii""",r," feasibrc and
                                                                   nrh*o hord
   rcen conprercd'   ro   i.JeI         ;;&"',#.#{,f#ffi,_ffi1trtrtr#ffi;*H
                                    m*racti;,
  mav disbursc proceeds for the
                                        rcpairs'an*;r*d"
                                                    #;d; p".; ;;;;;o,os'css paynenb
                          u"r*i * .s."-"iti'lili'i*rr;r; Appril;;;fr",.o
  as rhe work ic conrpreted.
  pail on sudr incu*nce ptoceeds,.bnicr
                                         rr,"[-ilit"rq"".a                r,",* ,o *
  such procecde. Feesror ou'ic.adjustc$,;;;-,ftfr';:l*,fd;        il#*, or eamings
                                                                 ";p.].iil*",                                on
  rhe insurance prcc.cds       *c   ,r,ui b"   d;rffiffi;dffi'of         fi;#JJ,*               be paid out of
                                                                           tr uro."sooa;; or rcpair is not
                                                                           Borrower.
                                                               n" r*"'"* p.*i,'ffi u ,pp,i.a
  S-X"S',H lfi#ilffi'f;J;;1i;:Hl1,,nffi*                                                                 , ,r,"
  suct
       .in,u"ance'p'ilJisial    u, uppriJl rii;,i.o,i#Tr:I;HuTi;:*, ir anv, paid io's.'-d.
       If Borrower abandons ttt" pt6i"ny,
                                             d#in"iffirgo,irrc and senrc any availabre insuance
  and rerated maue$. rf Booo*"r
                                   uo"t iot r"ffiffi;il;; ;"y, ;
                                                                      ; ;;; #; ffi *u, rhe insurancc
                                                                                                        craim
 canier has offeied to *.1.:yt
 begin when the nodce is siven.
                                        ,h*;;;;-""v     ogor.o *u *d,l*1il,oHs0dav period
                                    In cither event, oi i ill* acquires                                    will
 otherwisc' Bomower he'ebJsss;gns                                          rhc pmpefiy undcr sccrion 22
                                       ,g r."u"l"i ii"riwTrs righc                                           or
 not ro excccd rhe anounc unpaiu                                     to any insurancc prcceerts in an
                                    unoer urc wo;;ffiil"d,y                                           amount
 righs (othcr than rhe right o anv *firna
                                           .r **"0 p.ril*        .rnsrunreot, *r   ojily        of Bonowerh
 coveing rhe pmperrv' insofar as such
                                         righu ; ;e;il;;:.^_f i",c uv nr"J**j lriai.r.oi"*r._rc
                                                                                          "rn*        policies
                                                                             of tbe pmpcny. rsrdcr m'v use
                                                         tnli,"p"L              lveraee
 *:,il',ffi'ffiff#*Tf ;ffi#h'""                                          "'.    pav a",o*,b
                                                                                                 -puia*L',"
                                                                                               Norc or this
    6' oocupamn Bonower        shall g*nt''o*otitn, and use tre propcrty
 wirhin 60 cravs afhr rhc cxccurion                                       as Bonoweds principal rreridencc
 Bonowcr's principar residencc fot "r ryi's*Jry iriri..,ri"", ,"a Jil't""u"1rl
                        I*.i"r" viu,-li,l?"
                                    r.                        ,13 of occupancy, uoroJlo.o otherwise
                                                                                                      ffi.il,
                                                                                          rlrc propcny as

 l,fffff"Hff"?;:S#ffit"H t'            ""'
                                            **'uJ"Jri*iu'r'"ru,
                                                                  "'*i"*?n',i*u-"?kcuosranccs cxist
      7' P**rvation, Ir{eintlancc rud
                                                kotection of tfe              rnepec.tionr. Borowcr sharl
 destroy, daruge or impair hc property,
                                             ,1"*-,t" pl?rrr-to }onerty;  grd.r# * ;-;i;;."                    nor
 wherher or not Borrower is residini           p.p."y,                                          on rhc property.
 tftc propertv from debriorsrins.or
                                       l"  ,t,          iiffii*   sha' nainrain *.             il*.il'.
                                                                                                ordcr ro preveflr
                                    &crcasing ii
section 5 rhar repair or*storaion ie
                                          ;,;;;;i;iilriir",
                                                    "iti.-u,iilo".ro6on.
                                                                  gorro*". ehail ponprly
                                                                                           u";;iiffi*;,"*
                                                                                                       pu$uanr ro
damaged to avoid frrthcr deredoratoo                                                       rcpair rlre property if
connection wirh damage ro. o1 rh3
                                              oi ffirl il#*,*          or condcmnadoo,p;;l;_d. arc paid
restoring the Propertv onlv if lrnder
                                      ."u"e
                                                "r,
                                        rt.t irl."rJ
                                                     ,rrTp.irti.yl,,"**
                                                        p.ffi*'io,
                                                                                      ;ffiffi.ti,if,            in
                                                                                                ro, ,"p"i.ing o,'
for the repairs and resroration h
                                        ri"gi"      p.i#"iofr" i
                                                                  such purposcs.              dil;;rburscproceeds
                                                                        of progress p"y*,no as rhe work is
complercd' rf rhe insurance or       "
                                    condemnitd;;dil                       :*:              ,";p.t;;;*
Bo,'ower is not rerieved of Borrowcr's
                                           o'u"tilioi til       1o1.sun1ieni                       drc propcrty,
                                                                   Jirpl.tioo
**"TnL:ff;J#?,i*:     ;;ffi;;;;"i" * inspecdons or thc pmperty. rr ir
              ttrspcct fte inhrior of fte impmvemens
                                                                                or   *rh   repair or rcstorntioru

                                                                                                                           has
Borrowernotice at the time oi< rr pnor               on pnopcny,               dre                         frrra", .hatt giu"
                                       to such an interior inspcction
                                                                      speci$ing su"t               r.l*l.ii ."u*".



(D.ao("D    to.q          cHL (os/no)                   Prlt   5 oa.lt                                '"#rJ     Fo.n3oo7 l/oi
               Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 56 of 115
                                          Bi(h782P6fi233



        *"*mff       i:ffi f:.'.,ff
                                    .[giffi"'H3;;'g'311i?ilil*'#'#iffi','.:::l
        consenrsavedfo
        provide Lendcr
                              *r.r1r:*,r*d;;;;i";ffi tr**trtr"hg.,"tr#*?_ffH*
                         *itrr rit"tirr   inroro'ut'niii*nilil ,rr" r-*. i,art"ir&Lntarions
        ,Tt#iJ:*r
                         to' reprcsentationr  **#rei;;JJ.r "n
                                                            *""*-"                           incrudc, but

                                           Int.rtftinthe
                                                                       "i,iffi',i**   Borrowcls principar

    -".o9;#ff;Hffi's                                         hopertlanaTcDrs under rhis
                                                                                        sccuriryrnsrrmenl
    ,:r" o'Gir"r   ffil'f,ilffiilj":ffiH:lgy..      ,F !;tig."*nq o)
                                                                        rf                                                       (a)
                                                                                                                          rherc is a

                           T ; p..;i,";; *tyiffrlt, i:,r;ff#f *rlfr:flf
         ry rnssfthcnt,*,1
    sccuri
                                     .

                                                                          {il
    ffiffi: $ .;'tr*''rlXrffil;";ffi1",.r,i,'s**ib"i*i"ffi? o                                                 e,rronce raws o,


    1ry6?x,xruxilffi *H$;lT;:Tfr ffi,ii$'J-rff -ry-?"Ttsffi *ffi f;
    kndels      actions can inclr

   -x"nt#'#trffi ,r*#n'trT#;jffi,l*#i.#,!trtr'ilt;i.ffi
   ffi6ffi:1ru****'*E;93fr
   '"ti* *ao ru"-s-Jtt'ffifr.s:*fi'#t r'*
   is
                                          #gi^ry_ffi
        agecd rhat Lendcr incurs no riabiliry                           *gis nor under;t;utv-iJouig.ri*
                                                r*         ,*ii'gily   or alr actions aurh"rilJ
                                                                                                           ro do so. rr

   ,r*tlt#ffiffi lffi *ffirffi,trssh"rrb€co;l?tfr
                            "ri
                                                "io*
                                                  ffi
                                                                                                ,hi, section 9.
                                                                                                        ,or"o.,ower$ec',ed



  ffiq,#;$g1itr,iffi f;ffir.q*l*}ffi f,'H$ffi*:ffi
     l0'  [''rn1Ta
              Mortgace                    If kndcr   requircrl  M*c.-*.     Insurance as a condition
  ir:ffi ffiH.l;t*"'*                     "qoi'ea
                                                     to   iuinui" ff";"r*          ,"r,T.,*ii
                                                                                                     of making thc Loan.
                                                                                                 lilTrr,"r any reason, drc
  prcvioy-sty   p-;td;  ilfffi,#T"li#*                           "#T l" oe-o ailuu"-i'o'-'ril'rongug               insur*r       rhar
  toward ttre   p*niu.. r*
  suhtanriailv cquiuurent
                                r,ro1gug"  r*""'*li"i#
                               t" rr'erftoffi"
                                                                  rffi f: ffi trffitrTtr"r.ffi"J
                                                risriln-J     *r,ur,, ,; ,,ir*;       ;;;;;##;,ry
  ff i,3#:T:4,ffi""ff "ffJff
  ro pay to radcr rrrc arnouot
                                           *ffi  ;X#"h.4r;;;;;"'#i"goinsu,,,"recrca
                                or ne. **^*ir-i"si"i,fr;ffffi1[                 d,i"";
                                                                                                             equivarent to       dc


 lieu of Mortgage Insurancc.  *l;;-1,.* o"**olfflXl"li?rff:::tr
  ceascd ro be in cffecr. o'nac.r
                                  wjrlr.*p,, ,i*
                                                  *
                     rii*lsilr"l'tT*-1.rr;010,* **riffii"giie
                             so.r, ros,             "1""_i-r.i'i"Hffir*T#ffi
                                                                frct thar rhc Iran
                                          puv ro,-*.,;;#4il.
 l-lffi?Fi,il* n'.?*'milg;frlflro                                carnings on                                                such




                                                                                                              ffi
 :[.,H]#:"r;,"*ffi 9,r,.1r";o*"*ii,r6ffi"Jflr'#.,:S#.Jflr#Hffi;H;ilH:
 rM;;#l;ffi                     Fffffiq,ff ##ffi:ltlrff                                       #"ffi
 *#'ffi th1;3"trl;ffifi';ffiil,-rffi,ff.ifi lH:Tffi ffi ,ffi ;f;ff ffi tr
 p."*, ;'",--ffi          ;   #fi::'?'#tr?fi ffiT"f j,-
 Law. Nothing in this section ro'ameus
                                       f,ono*;il;rilt"-a
                                                                               *ffi
                                                                           pey inrcrest ar   n"."r" priuia.a in rhe Note.
 '-'Y;ffi "ffi;iTfrffi#t'ffi;#,lty1_1i9'dil;.i#i#;*",osscsitmay
        Mongagc insurcrs evaruarc

ffi,u"#T:l;;n:*:'JfT.nn
                          to"r'isr* Jrl,.f ffi,ffii lJffiffi
                                  thcir
                                                   o,,.aoo
                                                                                                Htrt#ffi$*;
                                                                                            ro*o. n*L,g,onrcnb
                            ''*?",nilril"r'J,.,i*e
                    sadxfetory to the mongage.iiTy                                                                    arc on
agrEemenb. These agrcenenre
                              may rcqufu€ the mongagc insurer
                                                                                 *g   the   orheiffiorpanies) ro rhesc
that tlra mrtgagc insurer mss                                              b     makc paymcno'*rig rty so.rce
                          "'ry have available (which mav                                                      of ftmds
prcrniums).                                                            inctude   nnros'Jt,ffiJ   il#fi*rr*.        Iasurancc
 . As a result of these agn

ffif#iffi#ffii"ffi;ffiffi*'ffi
'Htr;:Hf#,'*lffi tff:.ffi
                          ':##l'.ffi ;ft                                       ;";;#:'"riff               "-,p,r,',r,"

                                                                                                        o
@o+a1cl1ooos)            cHl(ssrgo) p.{r6q{rr                                                    *..!tll
                                                                                                            Form          lrll
                                                                                                                   'OOT
            Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 57 of 115
                          Bl(tr 7 BZPGnZ3L




    _     (a) Any oucr rgnemenro
    rnsunncg or anv other terru of
                                       vir   not aftect the    anounts*",    **lli        ilX   .?#l?t.rfr^H,U_1
    oue for Morrgage
                                   th"         t       s;;;;""rs           witr uot  iuc;iliilouot
                         Insuraftg    anar   *uy   ","   *t   *iilu*iorrower to rny                           uorrower will
         O) Any rucl agreo                         "al                                rd'nd.
   rvro.c.eori"*"oJ#!l#f.ff##"Hi j:F,"ffi.iil'JH;"yfr
   include &e rishr ro recelrg ceqii
   Insurrrce' to brve lhe Mortgage
                                     Gffi;;T**t rna outainlffsron or ffi   ,f#
                                          Io"ursd  ,"#tit"i          the Morrgage
                                                                          aoaro"-ri';;i". r rtfund of any
   Mortgagerasurance       prenidu-u.t        **""i iffio".tinreorsuch
                                                             "11"-atic"un c{rcenstion
                                                 n"-""ii r""r.rt""" eri -r'rffiil"    oireftrinstion
                                                                                      "i,**a,
   .**gnt    ffit             [ffi#*
        If thc Prcpcrty is damagcd, such Mscellancous
                                                                                                are hercby
                                                         Procecds-shall te applied to          rosroration or rcpair of the
   Propcrty' if thc rcstoruion ot rcpdr
                                        h ccono"rr.lrv i"olilrr
   repair and rcstoration oerio4 l-enderut.l                        rnd tadc/s     silJjl* #i**'.a,
                                                n""" ,rtJigili" noro s"crr rriisc€ii;#
                                                                                                               p*i.,g
   had an oppornrnitv roinspccr         prop€rtv         r;;,ffil                          ffi"c,         *o, I.nd€r"*r, har
  provided ftat such i$Decdon TTh
                                  shail be undcrtaten
                                                                  *_d           il ;;;;;Ldds
                                                                         rr,ruy pay                            ratisfactios
                                                                r;. I*ndu               for thc rcpairs and restorarion in
  a single dirhmement or in a serics
                                          of progresr       pry;il*
                                                             ^;t      the work is compre*. 0nro, an
  made in rvriting or Anolicablejaw.Ttg*
  not bc nquired to pay Borrowct any intercst
                                                  ilffiil-L-p"iaon *.h Mscerianco's procecos, agreercnt       Lendcr sha'
                                                                                                                          is
                                                  or earnings on such r,tis"ru-.ou. p.""*L:,-If
  rcpair is not economicatfu e1i9t"                                                                      the rcsto.arion o,
  bc appticd ro rhe sums sccured by ,ri,."1
                                            I*naeris      *-it""to-*       resscno4 the Misccfianmue proceeds
                                                                                                                       shalt
  paid to Bon'ower' such Miscellancow
                                             S..*iryl-o"i,i"*i.."1*T o.
                                              pt*r.*                               il ;;;;*Trt
                                                      rrtul bc ,pptiec in tt oroe. provided for
                                                                                                        u*             ir*v,
        In thc evenr of a totar raking, desr,ructioa                                                        "*or*.,
                                                                                                     in sectioa 2.
                                                           oii*"fr,r.r*       "
                                                                             ,r,.--p.ririy,     tJ;;i;.[r**,      poceods
                           sums secur.d bv dris sccuritv rno-.*., "r
  *ijn}a"f[*"-*:                                                          *r,err,er  *  oor r,en Jue, wiur ilre excesc, if
        Ia the cvent of a panial         dcstruction, or toss in value of the property
  of thc Propcrtv immcdiatcrv lking'
                                 u.rore tre paniarllur"r, i"r*.,ton:.*
                                                                                       in which the fair ma*et vslue
                                                                                  in valuc is cquar ro or gr€arc( than
  tlre amount of thc sums seo'ed by ,rti*
                                            srr*iry
  or loss in varug untess Bonower ano t cnocr
                                                           lr"fi#i -ryryt1$!    bcfore rhe parrial hking, destrucrion,
  Instrumcnt shatl be reduoed by the am-"t
                                                    orterwise agrre in *,;tirrg, t
                                                   rt"i,fi*"ii*L*.pro.oa* muldplied  "
                                                                                           ,-,r.iilj   uy rhis security
  (a) the total amount of tlre eums.           "i                                           by rlre fo[owing fraction:
                                      eccured i"-eoi.rcry *iotE          pltiar aking dcstnrctio4 or losr in value
                                                                     $rc

  '1""tr".%9'##,ffi          Sg;t"lg"#f,-.ry1iilJauvdr"*mp'iii"iil;L,**0",,.;;;;
      In thc evcnt of a partid
                             9!o*  a*rou*, or locs in valuc of the pnperty                 in which   the fair rnad<et value
 of the Property imnpdiatetv bcfore tf,"      prd"f t kiosl"l*.,ioo, o, l*r.in
 the sums   r"-."a    irolr"aiufu1.bero1     ,i. p*r"r                                                   the amounr of
                                                                                 or loss"Jo.irlor-tl*
                                                                                         in valug unresr Bonowcr
                          "ii"s"Ln-*q* apriJ il;;""                                                                   and
 ffi;"ffi:ffiill;,H'tr#H1?hi"T*
    r propsty
                                   'r'oiu.                                                                 sccurcd by thic
         rhc           is abandoncd bY nonower, or ir,-Ja, noticc
 Party (as defined in thc nExt s€ntcncc) offcrs                      by Icnder to Bonowor &at the opposing
                                                o makc _ aru.rU ,o ,.tU, a clairn for damqges,
 respord to ['c{rdor within 30 days after                                                      Bormwcr fails to
                                       u* thc      ,ar        givcn, Irnd€r
 the Misccltaneous    *r.1t-_q."-d;;;;;r'oi            "",1*'" n" r.p"rryis "-urho;;ii coucct and appry
                                                                                         or;,h, .ft
 sccurity Inrtrument, whcther-or not tr"n l'6ppoJlin*'
                                              uu".
                                                                                                 secured by rhis
                                                                           drc third Frry d,r owes Borower
                 Prcceeds or thc party agairut *rtori bor.?*                "t-"
                                                               has a right of action in rcgard ro
 mH:eous                                                                                          Miscellaneous
     Bonower ehal be in defsurtif any rcdon
                                              or proceeding, whetter civir or criminar,
 hnde/s judgment' could resulljl r*r"il* .i tr* plffior                                 is         begun thag in
                                                           other nubrial          impairmcat of Lcarle/s inrercsr
 in the Propcrty or righG urdcr.this security
                                              rt"n"r*"il#t"wer can curE such a default ad, if ecccreration
has ocq'red' reinstate    *r.orllrd i"                     by;r*ilrhe acdon or proceeding to bc dismisscd
                                       ,s.Fd
ruling that' in bnder's judgment, precludec     1r'
                                             forfciture or ,irli,op*ry_* othcr material
                                                                                                           wirh               I
int€rest in thc Propcrtv or righe--under                                                  impairmcnt of Lcndels
                                          il*- s*Jry i"r'nrrenr. The procecds of any award
                               to rhe                                                               or claim for
ffifnfft                                 -p"i.t"ioi-ri,io*t in'resr in riic rropcrty #r,"r.uy amigned and
                                                              to&storatim orrcpairof rhepropcrty shanbc
                                                                                                        appliedin
           "l'*t:table
""#ffirti$ffitfffff-arenotapplied
   12' Borrower Not Rercl8edi For'berrance
paynrent or modificatkx of arnortization
                                           By I*nrlcr Not s                        waiver. Ertcnsion of the rime for
                                         of thc sums          ,."u.4 tv orr s**iry     i*ffi,ffi-
Borrower or any suecssor in Intcrcs,                                                                      oy r"oa", ,
                                      or
successors in Inter€*t of Bonower. Lcndcr
                                              s;;*o     ,hili*-op..*
                                                             -u"            ,   ,.r.rue u" liuuititiof ror**o o, _y
succeseor in Inrcr€st of Borrowcr or
                                                    shall   *t   *qiraa ,o cotrunencc p*i*dj"g, against atry
                                        to refirsc ro ot*a'rir" r* paymcllt
rhe surns secwd bv this Sccurity r"rr"rr*r,ity                               or o0Ervise modi& arnonizatiqr of
                                                         *.*"d";o ;     il;;ffi   by
succcsmre in rnte{esr of Bonower. A'v
without limitation, Len<lc.rh acccptanct,
                                              i;;;;;y"ffi*;r,
                                                        "ii,    *-*.r*g-i"ii;T;L_r,              "o'ow..
                                                                                                            or any
                                                                                                        including,
                                            of paymnt         f.,
                                                                ttirO-paoonq cntities or ilrccc$son in Intercst
ffff,Xtill#,.tt"*c
                         less than-tlre as'uri     tilil;;t;ttc         a waiveroiorpdili"T..'.r"ise
                                                                                                                of
                                                                                                            of any




@rt{c11ooosl            cryL(o6root                       PggaT ol11
                                                                                                **,.Ju   Fonn   !oo7   1/01
              Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 58 of 115
                        Bi(1782P6n235



         13' Joint and sever.r'f.   r'if
                                     itv; co*igners; succcssoru
                                                                                           ilrh
    agrces that Bonowcr's obligations                                           o3?:"
                                                      l**o *";;r. ii#iJ, *, Bonowcr
                                       ho t"tu,y-li"iii"-ioin,                                    ;ffi:rt"t    lffiTff
    ;ffffi#:"itffi"Hf"'eor tutoocsnJ"i'"il"N","<u;*-Ji;il, ilitli-sisnins rhis securiry   who

    s*u,y,,"-ni,;;6"{i,ffii,f#fl ,,*i;fr?f;
    (c) agoes rhat Lender *q n"y
                                                                       jffi *S;ffi ffi                        ffiffi
    accoonodations wilh rcgard .o
                                     d; B-J;;;*.#."gr" ro crren4 mooiry, iorte*ffior
                                  rfte term$  s*try 1"r,.;;;#iilil                   make anv
                                                     "iu,i,             #**, thc co_sigrrcrb
         subjcct to thc pmvisions of section
                                              18, any suoccseor in lucrest
                                                                           of Borrow* who assumec Borrower,s
   obligations undcr rhis Sec'riry    lrutnrrre"it";;";;;i,    upl."rotv L"i*]li.uTuL""u of Bonowet's
   rights and bencfin uade'r thie. seturity
                                           l"t*r."*' i*J*",    iriuu rot a. ,.1r.*"c"ffii",,o*.rr
   and liability under rhis security Instn'ne",;i*                                                obrigations
                                                     ;;d*   rg*"rro such Fre.se in witing. Thc covcnanrs
   trfrtr# :l*securis           Insuument snail binJlexc'pt as-pm"io.a
                                                                        in         i;;ffi;fi;Lefit        and
                                                                                               rhc succes*ors
          14' Loan charceo' I*nder may- charge
                                                       Bonowcr       for scrviccs pcrfomrcd in oonncction with
   Bouower's defaurt, for the purpose
                                           or prorcrtog r"oj.r..f1s
                                                                  inrcr"r, in the iroperqy and righc under
   sec-ririty Insrument, including, r",
   regard to anv other fees, the_absen*
                                           *iliirirJ   ,:fi;;yr,  rr*, p.p.rryl*rlt.i, ilo               t tn
                                                                                                             this

   Borowcr shall not be cor^tru€d-as "r"rp*"
                                                     .ir,J-ty
                                                              "i
                                          p.rriilio* o"nr'Jr.gi.g
                                                                 mr         sitiJil,iffiiil'.in.r"
                                                                                              ""r,,",t*
                                                                                                   ,*ou. "*.
                                                                                                           ,"" ,o
   *                                                                 or *ri r."lr"i'Jirl,ly not chargc
                                                                                                 "
                           by rris      "
                                      Security   rr"r".."i*iy                                           feos rhar
       "il..Syryhibitcd
         u ue rnan rs subject                                    ippliJ"Ur"    rr*.--.
                                !o a law which se6 maximum t-&r
  thar fte intffest or o.ircr roan charges                                       *a that raw is fina1y inrcrpretcd so
  pemitt€d limit& lhen: (a) anv suct
                                                 *r.t"o-"ii"il         "n*g.*,
                                                                  colecrcd'in ;;ril;;       rr_  ir*        cxceed tlre
                                        tan cnargcrtrau Li.luuc.o ty       tr,";;;;;;L
  to rhe pemiued limit; and ft) anv suns
                                                 rrtdt;u#;,             s"il** *ifi                  rcoucc dre charge
  bc refunded to Borower. Lcndcr may
                                                                                     "iJH *-,*
                                              .r,**',"-*trar,r*.re!nd by rtduong ,t" prin"iprr               rimirs w'r
  Note or by making a direce paymcnt
                                         b Bonower' If a renrnc rccuces princrpar, ttre rcauctioa owcd under rhe
  a partiar prcpeyrr*nt wirhour any prEpaymcnr                                                        wir be u,catcd as
                                                       crrargc twtTrhl 0. oot .
  under thc Note)' Borrower's
                                                   ;i d;il;"frrtd                   nd"y.;;;.r.g"      is pnr.vidcd for
  constirure a waiver of anv right ""yit"it"i
                                   of ac,ion    so;*L ;dt       hlvr   .rydc by oir,ecr pryrnart !o Bonower will
                                                                     arising our of such ovcrcharge.
        15' Noticea' All norices givcn uy
 be in writing' Any noticc o sott*.t
                                               sotto*o;;;d;        in corm&tirm wirrr ois Cec;ry Insrru'rcnr
 been givco to Bortower when mailed;y
                                                       iiii
                                              it."""r,lon         this security Instnrmcnt shalr bc
                                                                                                                   nrust

 addrcss if sent bv orher mcans. Noticc
                                             il;r* iii *              *,rr*
                                                                                                      deeincd to havc
                                                                             acoarly derivercd to Boltowcr,s nodce
 Applicabre Law exoressrv requires
                                             *t ;;;;*
                                               r;                    *gn consntolioti; ;            Bonowss untess
 Borrowcr has dcsignatedi suhttote
                                          o6erwi;  il.-;;;.         address_ shafl bc 0E property
                                            no,i". uror.rr'il-ootio ro tendcr, Bonoweriiar Addrese unress
                                                                                                      pr*,'ory n"iry
 Lender of Bonower's chaace or taat
 address, rhen Bormwer shil.onry r*po1
                                              r"nLt4
                                           t*. If                   a procedurc for reaorting Bonower.e
                                                                                                            change of
                                                  .r,*g" oi""i'J.* rr,*gr, rhat spcci'ed pfucdu*.
 ontv onc dcsignaed notice d:..*g.*,rH;;;;r*"r
 be given bv delivering it or bJ mailing
                                                "
                                                                         ar anv   dtil*
                                                                                oni drne.
                                                                                                        Therc may be
                                                                                                       m Lcndcr sha'
                                          tv firsiclass'*rr . r""a"tt ,ilir*iil,Jii#
                                           it
 designarcd anodrer address iy *u."-ro
                                           so*"r;A;notie         in conncctior*r,r,
                                                                                    -rffl*ry
                                                                                         -** Lender has
 shall not bc deencd o havc been giv*
                                         , r"i,oo *,ir il*31,, ,"*ry.a uy i."i* n *y notice rcquired
                                                                                             lrutruncnt

                 ffiffi    *ig:ff         ffi                 -'t*A;";;i#***,wi,,sarisryby
 :ff
     ffi"ff
       16' Governing Lrw: sev-erability;
                                                 $g.'ffi ff
                                                 ntr*iio*frrcfionThis sesudty rnstilm€nt
 bv federal law and *rc taw of tt":ttiiri.u-                                                  be governed
 containcd in this sccurity Instrumnt
                                               ii -iilrt',r1-rppeny is located. Al, dgh$eball
                                                                                           ard obrigatiors
                                      are rubjcct ,o *y ,.qoir.r*6 and
 Applicabre Low mighr                                                      linitatiqrs of Applicablc Law.
                         cxoricitry   or.impriciui-irroJolir.ri&
 nrch silencc shail not uc cnnsryco_.i. p.tiuirion                      .
                                                                     ug"" tv *-n,ili"rj,,igr,, be
 provision or clause of this Secunty                      ufii*t 1er.o,"nt Ly.*n""i. to,1,".r"n,s'ent,     but
                                                                                                     rlrar any
                                       In$ndrcnr o, ,f* f.fo._Lnflics with Applicable
                                                                                      I.a% srch conflict Ehall
 ilffi!;H,pmvisione
                              or uri-s   securitvi;-d";;      ,h. wot"         *r,i.r,'il;-;;
                                                                                           cffcct without rhc
    As used in tlris sec-urity lrykuTeotr (a) words
                                                    of            the. arasculine gonder      slall mcan
conesponding    neuter words or words of the fcmlnini     g"nL; ol.*ords in thc singurar shal mcan and includc
             and vicc vcrsa; and 1c; rrc woru      ;rfr;-n'i.r;rc                                  and includc
*ifjy                                                                  discrction withouiarry obligatinn
                                                                                                         .o ."kc sny
       17' f,orrower'e copv' B-ormwcr
                                      ehall
                                          ev-cn          one copy of theNoie and of this
       IB. Trander of the properry or a S                                                security       Inrtn mcnt
.Intcrest                               n;enoal
            in &e Propcrg" means 8ny legar
                                                              ndre*t.inrorro;;;-d;                     rhis section   18,
                                           or      *r,ercla   ir[*ri  ttre     property,
                                                                                    incl.ding, but not rimibd to,
                                                           #'rra.r 1
those beneficiat inrercsts transfendo,
                                           i
                                           U""i     f*-l"J         fo, U.a" insdlncnr sali conract or escn)w
agrcerncnt' the inbnr of which
                                is
                                    r!
     If aII or any pan of thc Property
                                       mnsfer_or nrr. uy'no"rJro ar a futufe
                                                                              dan, ro a p'rchascr.
                                       or any rnt"t"rt in u" p.pcrty is eold
            poor                                                             or tonsfcncd (or
                                                                                         if Bormwcr is not
a natural          and a benefrciar   inr.."crin  a"**;;;;
consqL Lender mav rpquire imrnediatc
Howcvcr, this option shalr not be
                                                p"yril; d;; all**"rr"rr"li*i,ii*iri""L.8      prior wrifien
                                                                 sums securcd by rhis sccurity Instrument
                                    eterciseiii    a,alriil"il    ,".r"ise    is prohibited by Appricabre   raw.

                                                                                                  ft    r
@"re{cr11or.)          c'L(os/no)                     pa'"sor't                            "**U---Fom 3007 1/ol
                Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 59 of 115
                           Bt{h782PI]r}236



               If Irnder   exerciscs- this.option, r.endgl sheu
        pmvide a pcriod of nor rqs
                                   than        30'd";;;;;"t:
                                                                         givc Bonower
                                                                                TIT      J"uJ-t#n ##illtr
        wirhin which Borrower        rr,                            *.           i, gi"* iiuHrl*ce wirb scclin
                                   p"y ru          r*ir s..*.a           "o,i.,
                                                              uvTis securrty rn-sui.i. ir'il#**                          15


                                                  :"m*n*ii ;ffi
                                                                                                        r*s to psstcsc
            :,it #,,'ti, trtriL{ $                                             # ffi; J ;ffi *" bv rhis s.{si,y
        'ffi 19' Bormmr's Riat o no*t"t"lnil              lili"omr.
        shan havc fte rishr to have enforcemc*                          lr Bonower mocb cfitah conditions,
                                                     "ilr,i*iilJry r^*._i
                                                                                                                 Bmroriler
       carlicst or: (a) fivc davs                                                  cr*;;";;_, tim prior             ri.g$
       Instrumeflri O) such orhcrf::y:
                                    period as "l;iil;;;h*t
                                                                       ro  any power of earc cqrtaincd
                                                                                                          in rhie secilii+,.
                                               Applicable i"*-rigrrt .potr;rii
       reinsrarc; or (c) entry      j"ogo,* .i6"i!;TH,hry                          1," t 61tu#lr ao_wefs rigtrr.sr
       1a; pays l*nder all mrms"r " which then                       l$l..*l        ril,* ffilil are rhat Bonow.nr
                                                 ".JJ't     l""lria" uti. s,o,Jry irffiiild
                                        curye *t o"r-;;;;,h"""*."irl
       accereraricr had occurrcd; (u]                                                                 rhe No." as if *o oi
      incun€d in enforcing trris iccurirv-In1d;il;r#"&                                                       a' e.xpcnecs ri
                                                                                       "#ffitlt pays
                                                                      bu-t nor rr*,rioo,'*ril*te
                                                                                                    l
      properry inrpecrion and valuarion
      in 6e Propcrty and rights rmder
                                            ft,  il   il;   ;;;;rrd          rr* purposcii   jilung      aflomcys,foe..
                                         ,ru, sir"rrry iii.ffii; and (d) 10,                            rc'ocrs interesr
      reqntrc to assure that t'endefs                                      rakes nrr.ii ..t*.*ilr,ao
                                           intercst rri ,r"-il"y                                         may rcasonabtv
       Bonower's obrigation to pav
      mry requtu€ rhat Bonower pay
                                                secrift;ffi:;"r, r*i^il''*d;; i#i,,
                                      rr'c s.,rns
                                                                and righrc                      rnsrurnent, ano
                                                                                 ,,h.i?oif,i *rr,*g.0. Lendcr
                                         such reins*hmen,,ililoo.&p*ro
      as sclected by t enrtcr (ar
                                  castr; Ol rnonry tili.lT"r,g                * r*.-"i*c
                                                                            r"ri*              forlowing forrrs,
      ghr"h prouituc *v rocrr                                             bank lhech r*"oLt chcck
      nsmmenhrirv or entitv; "nol
                                          i*  G;fi;-.l;iJion_*'o*""q*e                               or cashicr,s
                                                                         ucposic-rJ i-nffiiy a federal
                                  or (d) Electronic
      r*tntment and obfiqations sccurcd             r"r*'iri*i"."..ur*;ili;;ffi.01*fi**o,                agency,

      *"t;Tbflr              rellutare shatr no,
                                                         *#i'n
                                               hereby *t"ii
                                                .ft;til;;'or                 ii? "iJiLm
                                                                uy-rne.tiu" a,
                                                                                                   rhir s.curirv
                                                                                                  r,ra o""or..d.
                                                                acceleration unds section r
                    ;rri:fl                                                                 8.
      u""i,!.il**#ff ,::ffi,",,*?il:iltrtTir.:$"lTngf;,ff,;:,**,tgg
      A satc mishr rcsurt in a change in
      due under rhe Notc ano rni,           Go*"r r: r= s'*r.iiii'Lil,rJr pcri,oic prvmcils
                                         ue *titv
                                  sI*.ityl;"#;;ilr#*
   the Noe' rhis sedrirv Imtrum€il,
                                        *o epprcuoiu    ri*                 il #ffie
                                                                  otr,e.lnortgas"
                                                            ilcrc arp.migrrib.,*;;o;;hqogcs
                                                                                                     ourig*tr u,{c,
  servicer rmrtratcd o a sale
                                    m n""]ft-ir**       i', .r""*.*,n" L*         s;* fl
                                                                                 s*,r*r,
                                                                                                           of rtc     L-
  wri*ed no{icc of rhc chance "r wrti.rr *ir r*.',r'r ,i.i"  #o;taqt                                          b.     gilr
  which payrrcnc stroulo d.rnaae                                                                        oG dd*$
                                       *a   *v-.,r,.t  i#"inlil       "4,t";;'ffi;h*r,
                                                                  REspA    requtu€s ,
                                                                                                                            b
  transfcr of scrvicing' If thc
  purchascr of rhc Note'
                                Note is      *lJiiit.*"fr*ffi*:                "-or"ri-
                                                                    is rcrviccd by a Loan scnicrr
                                                                                                      wirt r nodce of
                           *"            ,ry rr{";"c;btd;ons ro Bonowcr wi1                             other than rhe
                               ry1glt:                                              ,"o,"ir, *,irt, t e t oan scrviccr
  ii,T.Sl$'p.;"";***1ili;;;."#il:
     Neificr
                                                                assumed by rrre Norc purchaser
                                                                                                     unrc$ othcnpisc
                  Borrowct n--?ndo. m8y
                                                coruncnc'e' join,.or bc joined
  individuar ritigant or rhe rrcmbel                                            m any judiciar rction (as cirhcf
                                       of class) ,r," J-lJtil^a,"                                                an
 Instnn€nt or tbat ateses ,t,u ,t         1
                                        o,t o p"rty       t*     *iffi?i,.:          e"rry,r!ffioil*i*,
                                                                                                    a rhis security
                                     ".
                                                                  any provision of,       * *,
                                                                                          iorr-o*"' by reason of,
 fiim#ffiffi:i'.1#ru,xffm,-ti.d*;;;
 rcasonable p"rta *"i-trt" grving
                                        of sudr nodcc ro r-ke
                                                                                          ;;G;iiJ,cnno,icc giv"n in
                                                                       !t*.h *9-affotded ot" oao pa.ty fr"."ro
 period which,*t
                           "r"n*"
                                    dro,"L*,,      ffi ;#,,i.f,ffiT#,:l5
                                                              ".fi3-
                                                                                          lflflffiff#ffitr        "
 f              ff *'tm"rumg"rmrgmffi                                               ffi.T"d*ru""mm
 satisfy the notice and ooDornrnity
                                    to takc conectivc             acui-pl"isions orthis scction
      "frffi
       21' Eazrrdous s"fuao"ei
                                           * *Jiin"lJt"li ,t r.r't r*ous subatan-ces,,are
                                                                                20.
 defined as bxic or h^za(dous
 subsranccs: gasoline, kemsenq
                                  sutsrances,     p"[";;, ;r';*,"s uy rnvionornriiJ*arhosesutxrarrces
 votaritc sorvents, mar€risr$.
                                  ono  nr-*ur. ili""ir"'0"*rrr.;.u"darfiffi;              the forowing

 "Bnvironmcnhr
                                  *"t"i.r's;l;;r" J,*rlr"*ror, ;J #;;;                                    and hcrbicides,
                     law" mcans r.a.*r       u*,*j"rri*,ir;**.ogr1vhuc pmpcrty ie tocarrd    narcriar'; (b)
to hcalrh, safery or environmenht
                                             proLil; 6 "_,'*ri#_*, Cteanup.rtreincl,tr,aiv       6at rerao,
reoedial rcdon, or renovar action,
                                            ; a;fiil;;"ffi;,ilgr         ;t irffi',-"1"r condition.
                                                                                r"*,3rJ?o _
                                                                                           reqponse action,
'*Tffi;tff fimff,                          *'rturc         ;&,"i;;;L.i.#lo.
                                                       rc, o.   otr".il#r,igso
suu.uo.",,;ffi       ilo;ffi ;lffil"*iltrlii;1ff:fi*y*'.as;t,!ii.*iianyHazadm
allow anyone etse * 0", *v-,tliffiilSi""l}ilitl              drc Pmpcrty. Borrowet
                                                                                    shait * a",
                                                    "i 9'.in
                                                                                                "i
ilT#'nilT*###ffi;lm*;:*",X9:A#Hxnrn:,*l
slall not qpply ro lhe prescnce,
                                 usc, or sroragc on             rr,e   rffi     {y.u cuai,ii;?ffi*,
ffi
      '"T"1''1YJ,TffiT,,,'T#iiffffi                       iJ;#ffi             :""'''il'ilffi
                                                                                             rffilffi "orrheproFr
                                                                                                          suhhnor*



r-#-r",i''#tr#ffiq{tff  effid
                   m"rj"#tr iffi     imirod to,   *,   ;riii;;:    ;;iil*Jfr ffH
@"+4c1t"* cxL(osno)                                         p.'rso,'r
                                                                                                .-_Or
                                                                                              r**aJl.     t          :-
                                                                                                    rqrill nt
              Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 60 of 115
                        BH47 62P|
                                  .t237


      H:-zlfoussubstance,and(c)anycoaditioncauscdbvthr
                                                                                _       Doc rD    *:   0008336{50010004


     ffififfi{;tr"ts*-f#q
     witrren;;rctr';ffi :trffi,H''t"ffi
                                                 X,fr   ,T*ffi :                                  -' **t"ttal     cleanup'
          NoN-ItNIFoRrvt covENANrs.
                                    Borrowcr                  and Lcnder        ;,"r",:*:.   ::


    ffiffiH
    Sffiffi.ff#ftr
    of the right to rcinsttte
                              afl
    or any otter defeose ofBor


    ,E**{ffi 1***m'ir##m#i*ffi
   T*tjhd      by Applicebte Law. Lender
                                         Ehrll be mtitJed t
   ;Tff n#t*inrhir$ecnou2r,,,."1**,T*H,ffi,Htljffi?11ffi :"r._*:#ffi
           **T:
   ,-__.1: shalt Upon paym€nr and dischaagc of all suos
   Instnrment   becom-nutl and void .,rd;ililffi"T$.*   bl this Security Instnrmcnt,
                                                                            r

                                                                                     dris securig




  m$-ro-,,+#,mtt,
    fthre Advaumr.
        25.                        i
                                         *
                                      *tnt:j.t option gd in its discrerior, ro make
                                             rycciticallv
  *a*t*ar.*r*a-ruffi1,**
  connoti*ic"ntiffitrffiH,ffi ;S,'#,fr o**Ttrfi fr S;tr'Jtr#fffi
                                                                                                           J:.2(c)orthe
  t*"io"r#m?*1*iffi:-HTf                                ffiffi "r*;ffi                   adcovenanbconraiaedinrhir
  Sigrred, scalcd and dclivacd
                               in the preecnce of:



                                                                                                  (
                                                                   N.    NINO
                                                                                                                -Bdow




                   frt                       D                                                                  -Bqowq




                                                                                                                -8mwa




                                                                                                             -B6bs6




(@"rqcnp-s)          c+rl(oo/oo)                        .tO
                                                 Pa€!         ot   1 1
                                                                                                       Fomilo? o0l
          Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 61 of 115
                            Ei{l+ 7   8?plf}AtB


    STAIE OTCONNECTICUT                                                    Doc_ rD    *: 00083364500100011
          t**"s t .^;;;*              acknowledged before mc
                                                                              County cr:
    *' l.                                                    rhis
       Aa42q U tPo                                                         27+r- "fo<'lt*rfuV




   My Commiosion Expires:
                                                                                  I
                                                                        Qaq qr 4t)rA,./
                                                                  3"T. 6V-t odr   $*n- f




@ote1c96o5r      aru(oaip)                 P.g.   !l   ot   t.l
                                                                                ,*,flJ     Folltl gool   lrtl
             Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 62 of 115
                         Bl{l+782PGf1239




                                           1.4   FAMILY RIDER-
                                                   gnment
                                                (Assi            of nenfsl--
   After Recording Rctum To:
   COUNTRYWIbE HOMi LOANS,
                             rNC.
   Ms sv-79 DOcur.{ENT pnocbssille
   P.O.Box 10423
   van Nuya, CA 91410_0423


  Prcparcd By:
  I{ARTIN RR,JOLLI




                                                                                  00083364s001 00o4
                                                                                        lDoc rD #l
        rHrst4FAMrLymHtT*. rhis rwENry_Tj*I!.
                                                                      &_vo! ocroBER, 2Oo4
moBm$rffi#f-*                   u a'-"Jii"i'[ia-y                    p.'*l
                                                                       n, r.a"nsad Dced or rrust. oi
so.,ow-cr's r-Io;;
                   -**"r ins,.umcnt') of r[c samc dab givcn by fre undcrsigncd-ifiJ{oo.*o,l
                                                                                            ro secwc
COI'NTRYWIDE HOME I,OANS,
                          INC.
(thc   'kndcr') of tre sarnc   datc and mverin_grhe property
                                                             dcscribcdjn thc security Insoument
                                                                                                and locajcd ac
                                              25   AI,EXANDER        ST
                                      GREENWT_CH,            cT 06830_6203
                                                 tproperry Ad&essl


r'JlftffiI*"fJHmr.};ffi                                 f,   ffJ;Hil?*and
                                                                               asrecmcn* mE   c in   rhe security
ilULTTSiTATE   1{   FAilILY RIOER . Frhh|. HN/FltddG
(B-szn(o4ol).0i .r11rygqxor                         pagelors
                                                     II|G UMFORX NSTRUHET,TT

                                                                                                      /
                                                                                           ""'Fiiikldrro,
                                  vMpMortsas€soturions,trc.(s00)s2.t-72e1
                                                                                           ^*^*9t
                 Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 63 of 115
                               8i(r{782PI]rtZh0




            A"ADDrrroNALpRoptsRrysnBr'crro.p.rrt###.i-?rlKil:.f
       Propeny described in           sr-'i'y-r"oro#ili'ro'u'iul", ,,.r, n"-                                              ff.i#:"r...
                               'rr"                                                             n.*rrtr r#.hed       rio rhe   prcpertv to
                                                                                           ",
       fi:ff.Str"Trffi
       hcrcafter r*"ir i", *, L
                                    ffi ffi ,;#if ffi1'ildtio,,..*i,r*ri;;Hiilrcuc.propcrtycovereu
                                     "*a gf
       timired to, rhose for the rrurposes ",?"ilil;"  ffiFff"ltr;i.n",tr_frffi:1ilffi*
                                                        jr*i"_gr".,t                           fil":l
                                             rupplying
   lighr' firc prevenrion *u *rr"goi*iniiiil1rT,             *                         r*-;il;#iLO
                                                                                             gac, watcr, air and
   watcr hearcrs, warcr cl*sers, ;'nk,                i#g_T_o-*.css..ontrot-uppantus, ptumbing,
                                                   ;'d;
                                                 J"i,i,             irni*y**                         bath o,bf,
                                                                       oirrr*rrt rs,-util*ars, washers, dryers,
   awnings, smrm windows,
                                      pll
                                      u*.*,                                               *,rd ffi;T"",
   cabincrs, psnerins and at'acnea          'i*l"rlti"ioo'fiaq, ."n
                                   floor coveJr-r,lu-#Iil*,r:,.ri,on"g                        arhchcd mirors,
                                                                                         ,wr"itr,fr,ru'a&ritions           thd€ro, sharr
   j!-nTT,[ n"1l"ffi #HS                               :{tf:ffi*:,                d"   ffi 'tq, r*ilffi i eu                  roregoing
                                                                                             "1,r,"
   ffil   is on a reaietorar .* J'J'ul"
                                        ;H""'f                             ffit'JhfiJtri'*trh*H;*g
           B. USE OF      pRoptsRfy; COMPLIANCE
  change in thc use of the prorcrty or
                                                     WITTI LAW. Bonowcr ehall not ceeb
                                       in zoning class#rrrir,,yr.1                     agre€                         to or make a
                                               l"*-'               pCI.1r,iiili                            i-writiogro rho change.
  lr"ffiftffilffs,:e                     "it           "td'""tGffi*i-*           and resuirencnrs     of   any govern'antar body

          c' suBoRDINAllg             LTENS. Bxcept as pcrtnittcd by
                                                                     fcderal law, Bonowcr sharr nor
  ;:3l,ll,*
                    the sccuritv Instrurncnt       . ;. p*f;dlgriiro                                   a'ow
                                                                                 n" p#oy"?ffiui'il""*., priorany licn
                                                                                                              wrinen


  *"?rffir1o,iiffirfftr#i#'"f"**                                                 insurance against rent locs       in addition to       trre

         E. "BORROIryER'S XIGET TO
                                   REINSTATE' DEIJTED.                                 SCCIiON 19 iS dEICrcd.


 *"*tilt#.?ffiLffiff"?ili};Ylf;,ffig*o                                      Borowcr otherwisc agrec in writing,
                                                                                                                sccti,on 6

         G' ASSTGNMENT oF.E-AsEs:
                                            upon lardeds rcquest sfter dcfault,
 all         of rhe prcpcrtv ana at                                             Bosower shag assign ro rcndcr
       .tcases                                 sec;ty-6rt*;;r;
                                                             connecdon *in'u*r- oi n. p.opo,y.
 ffi,TL?fi:fH:l *                   rigrrt io nicry,
                                                               ";;J; c'gq"""
                                                  used in this paragraph
                                                                                                    upon rhe
                                                                                *,.."G r"^.il_o exccurc ncw
                                                                        ,r,. *.J-'rJrJTrrlu?an "subrcqsc'
                                                                                                                    rro
 sca'iry krsrument        is on a   t#ttAs                                                                                        if   rhe

         H' A$sr'mt{El\tr o'RENTS; APP.tr{TMENT
                                                oF REcErvEn; LE'DER rN pqssEssroN.
f,ffi;,ff "fs,# H?Ymf"Ttr s.ffi*"                                          ro   rr.de( ar rh; n ol'fr',."_-,*, (.Rent')
                                                                                                                        of
             *ri;r ;"' n
                                             ",o-"ill,ii #.ilmrffifrffi
rrndet'i es;s 6
                                 "o, etratt ,ecAuc
 Lcnder's agenis. However. B_oryy.,                                              flffif ,#Hffi"HH tr
                                                         il ilrr. until: (i) ;"d; h* ;i;;ocower
 dcfaulr pusuanr to scction zzgt
                                           ttrgs**rr-rtr^#"i"-t tiifiriLiiJgrffi                  noticc of
 the.Renrs ate to bc paid o Lcoder
                                                 gr;"d";;;;ihis                      ffil the.cnatrr(s) thar r,o
 af$gnnent and not an rssicnnfil for                                            u"rignorrnt   oFn*o-.olti$rcs
                                       additional      *;;;;tr,                                                           atr absolurc
      If Lcnder gives n"'l"t-"ratrtJi
as kusrcc for rhc bencfir of .endcr
                                            ilTffi"Tti fit"ri'ji" r*"** by Bonower shalr bc hcrd
                                      onrv, ro     ulpiui ,o-'n                                     by Bonower
                                                                        ,.-"ilJ-;"ilr-i;*ry Insrrun€o*
lrnder shall bc entitled rc cokct.and
                                             r;i* Iiitii*u of,.u,o,
                                                rrl                 rhc propcrty;                            (ii)
                                                                                      so,.ruo agrc€s rhar €rch
temnt of the Propcrty shall pay
                                 all
oernr'o to thc te{unq (iv) unless ry-nr-s
                                           tui     *J*ia il t tdcr o.r Irndelsiiiiragetrts upon L€ndcr,B wricen
                                  applicabre     ilp.;il;;crwisc, alr n*t *ll;t"a u}Lcnder
asc'rts shail bc appried first to
includiag, but not
                                  rrr.
                                       "oirr
                                             oit"un;;;ilf   ,fu                                      orlendcrb
                         rimired    b,   anomeys'reci                 "ilsrd;;;pffiirconccting
                                                           r"ceivert-i*, pririo* on,r."l"JJ.uonds,                         rhc Rcnrs,
                                                                                                                          repair.and



e-szn            (0401).01 cHL      (06/04)               pase 2 or   s                                    ^&U
                                                                                                            Fom           31ZO
                                                                                                                                 ,.
                                                                                                                                 i/01
         Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 64 of 115
                    8Kt+7 AAp6 0Z t+
                                     I




  mrinblrancccostqinsurracepomiurns,,.xegqsgcssmcr*                     Doc rD #: 00083364500L0004
  ITJ f*'"d     by rhe   s;;;; ins,"*"; r"ii.dil#liifi:j:':hu,sT                    o.l the propcfty, and rhen to rhe

  Hf h'",?Ksirrroscncnu'a"ffi *t;'ffi ;tf; H#i#;%l,t*;nx,T{
                                            u-ri*-;"'ff;*
  ffitr                                                                  lg'                       acrivea rr,om'ure

  Pmperty and
  ;,,a"u,"it*   *##tr*'*TH#1Tsffim',:
                 of collcctinc'

                     *"""*                                                                  H#fifrffitr
 * "*ffi[HTfrJ,,i11                         Gi i'o*"?t#',i,       oouno' *y ;;;;
 paragraph.                   )t   perfo'n' any act that would                   "-;ffi;r
                                                                 pr."*ri*i.'rir""fiffffi*          or rhe Rents and
                                                                                                   ,rn*   under rhis
      Leadcr, or tcndc/s ase!       or a judicially appointod
 controt of oi  ;"r" il ffts                                     yi""l    shall_nor bc rcquired oo cnrer
                                                                                                         upon, .uke


 iilE'd*fi
 ,Lnq.L
              Tfr *r#,ff-f#ltl.e,"lt,tff
 of Renc of the Ptopertv tnu

        CROSS"DEFAIJLT PROWSION.
                                  "*'i*,u
                                            *t"n ii'fr1ffifr'J""".0
                                           Bor,owet'e dcfail
                                                                        l$fr,n"ffi
                                                               by rhc securiry rnsrdnt are poid
                                                                                                in tun.

         h* an intercsi   *JrL                                           3nv 1ot" o. agecmuu in which
 remcdies pcrniued by the                       -'Y    ,o.*o*trT^9.uf
                                 a ureach under the u*urtt nsEunent
                                                                     and Lrndcr may invoke
                          sccurity Inrnoo,*rl-                                                   oi-,r,"-y
    BY SIG.IING BELOW. Eonower
Fanify Ride.r.
                   - '        1
                               accqts ad sgrEos to orc tcrms
                                                             and provisims cqrtained in
                                                                                        lhis 14

                                                                    t
                   IJUDYS    N
                                                                                                       'Bouowcr




                                                                                                       - Bonowcr




                                                                                                      - Borrower




                                                                                                      - Bormwer




Qtzn     (o,ol).olcHL(ooltN)
                                                 Fags 3 of g
                                                                                              Form   3t?!    1/01
                           Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 65 of 115
                                  iilif+ TBZpl] A?Uz




                                                       SCHEDULE A


                           A* that certsin-rot of land situated
                    Fairfield and state                         in the-Town of Greenwich,
                                        {go;";;ail. ffi;
                                               i;;;.'ii;:,
                    map entitr.d "Map of. Larsen                   as Lot ru..  oi'Ji"in
                                                                                           county of
                                                                                         on a certarn
                    Minor' c.E. now on fite inirr"
                                                    ot;;;ff;        _er*n*ili,,  il;:: made by
                                                                    Town crerk of said Greanwich.s.E.
                           Said Lot is bounded as follows:

                          Northerly:        by
                                            ,'   ;3:3i Hl"fr":fr      :;.;:ffi ff            hund   red*s
                          Easterly:         tV
                                                                                    "",::n
                                               !i{y-!i_ve and four
                                            on said
                                                                     tentis (bS.4} feet by Lot No.
                                                                                                   92
                                                      Map;
                          Southerly:       by
                                                                                             hundredths
                                           ,,o ?lir?   lLllTr   l"f"::"d   11   :ffi%:ix
                          westorrv:                 (50) feet by Arexander
                                           ilt"rt                          street as shown on said

                     Together with the right
                      .
               roads.indicated on saH        to use in cc        with Grantor and others
                                      ruip in;o;;';'#tmon
                                                        --€cossary and convenient                    tre
               to and from said pt".i     r"r.                                    in           t;;J;;




                     NOt/ O2 20a+
orcavd fty Fecorr
                                        2#6*P          u
Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 66 of 115




               EXHIBIT 2
 Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18
                                           ilt0tI I iltnPage 67 of 115
                                                         mtiltn]il1il I Itilll]                           fi



                                                                                     IXSTR , 2fit700il23
                                                                                     voL oa922 PG A24g
                                                                                     RECORDED         O3lt9/2OO7 0l:43:17 pi
                                                                                     DOIII{A   II   LOGLI9CI
                                                                                     CITY & TOW CLENK STAIIFORD                        GT
                                                                                     BL0CK     agq
     After rccording plcase return to:
       INDn'AC BANK,            F.S.B.,   C/O
       trrI'iln\tl      MAI{AGE{EI.IT

     [Conptny Neil6]


      Nemc ol Nalurct PersonJ
       BLm B, 9Q1 E l04rTI Sr,
       surrE 400/500
     fst/o6t Addross,
       KANSAS      CrrY, ItC      64131
     IC,ry, Srato Zp Cottal



                                            [Spaco Abow Thb Lhe For R.coding Date]




                                  OPEN-END MORTGAGE DEED
                                                     y6 100055401255652655
     DEFINITIONS

     Words used in multiple sections of this document are defined below and other wotds are defined in Soclions 3, I I, 13,
     lE, 20 and 21. Ceruin rules regarding the usage of*ords used in this document are also provided in Section 16.

     (A)      -Security lnstrumeni' means this document, whic'h is dated               Februarl 27,             2007
     together with all Riders to lhis document.

     (B)       sBorrlwer'is       Ll,rDYS   C Nnn



                                                                Bonower is lhe mortgagor und6rthis Seflrity Instrunent.

     (C)      "MERS" is MortgEge Elec-tsonic RegisEation Systems, Inc. MERS is a sepsate corporation that is acting
     solcly as a nominee for Lerder and knder's succesors and assigns. MERS is th€ morigegee under this Security
     lnstrumcdt MEFS is organized and existing under the laws of Delaware, ard has an addrcss and telephone number
     of P.O. Box 2026, Ftitrt, Michigan 48501-2026, tcl. (E88) 679-MRS.




       Trren   !lo:     125565265                                                      t"rrrrr"{},.J
     CoNc{c{topcFErd Mo.tgq}Siogl€ Fmily-Fmtrh Mr/Frddle Mr UMFORM INSTRUMENT                       M&RS Motltrcd Fom 3(xn 01Ol
           Cor,rLlANcE SouRcE,    INc-                         Pr8. I of 14                                               totgxm
     -TE
            "**ry"*w-'                                   ffiffillllltrgfl
                                                                                                         O:{00.TtE   CqElie Sw*, tr.




                                                                                                                                            \
BookB922lPage249                                                              Page 1 of        21                                           5 /r'L.
 Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 68 of 115



      (D)        'fcnder'is       INDIA,AC     BAI[(, F.S.B., A F@RALLY CIARIBD                                SAVll.lGS BANK

             a
      Lender is            fbderal- Sawhgs Bank           otganized and exis.ing rurder the laws of
        tnited S'tates of AflErica        . Lender'saddressis ,155 f€RIIt LN(E A\ZE}IUE,
        PASADNA, CA 91101

      (E)        "Note'   means lhe promissory nore signed by Bonower and             dated             februartr        27   ,   2007
      ThsNotestatestutBorowerowesl€nder ote hurdred eighty eight ttureard eight
       hurdred and lip/100ttr6                             Do[ars(U.S. g 188,800.00 ;
      plus interest. Borrower has promixd to pay this debt in regular Periodic Fayrnents and to pay the debl in                   firll not later
      rhan                   l"lalrch    1,   2037

      (F)        (Propcrty" mears the propefty ilut is described below under the heading *Transfer of Rights in ihe
      Property."

      (G)     "Loan" means the debt evidenced by the Note, plus interesl, any prcpayment charges ard late charges due
     under the Note, and all sums due under this Security Inslrument, plus iderest.

      (H)        .Ridcrs'means all Riders to    ahis S€curity Instument        ftat   are executed by   Borrower. The following fuders
     are to be executed by Borrowcr fcheck box as ap4cablel:.

                 g    Adjustable Rate Rider          E     Condominium Rider                                Second Home Rider
                 tr   Balloon fuder                  tr    Planned Unit Devolopmetrt Rider                  Biweekly Payment Rider
                 I    t+ramryruaer                   n     Revocable Trust Rider
                 E    Other(s)Ispoaty]

     (D          "Applicable Lrw'means all controlling applicable lbderal,              state and local sunrtes, regulations, ordinatrces
     and administrative nr.les and orders (that have the effect of law) as well as all applicable final, non-appea.lable                 judicial
     opinions.

     (J)         ,Communlty Arsociation Ducs, Feer, rnd Asle$m€ntri means all dues, fees, assessments and otlrcr
     cFrarges thar areimposcd cn Borm*er cr fie Prcperty by a condonniniun asscrialioq homoourners asoeiation or
     similar organization.

     (K)       "Eleclronlc Funds Trtnsfer' means any uansfer offirnds, other than a transaction originated by checlq
     draft, or similar paper insnmrent, which is initiated tluough an eleclronic terminal, telephonic ids{rutnent, computer,
     or magnetic tape so is to order, instruct, or authorize a financial i$titution to d$it or credit an scoount. Such term
     includes, but is nol limited to, pointof-sale transfers, aulonaled lelle.r machine transactions, transfers initiated by
     telephone, wire transf,ers, and automated clearinghouse fansfers.

     (L)         *Escrcw ltemg'means those ilems          that ate describ€d   in   Section 3.


     (M)      'Miscelhtrcous Prcceeds" mean6 any compensatioq senlement, award of damages, or proceeds paid by
     any third party (other than insurance poceeds paid under the overages described in Section 5) for: (i) damage rc, or
     d€struction of, the Property; (ii) oondcmnation or otler taking of all or any palt of the Property; (iii) conveyance in
     lieu of mndemrution; or (iv) misrepresentations of, or omisions as to, the value and/or condition of the Property.




       T-oan     lilo:   725565265
     Coild-dolr OFcEtrd Monergcsingle Fmily.Frmlc Mrc/Fnirllc         Mr  UMFORJ|I INSIRTIMENT
                                                                                                  ,'nr*€ Li Fm
                                                                                                            MERS   Mod[cd            3{Xl7 01n1
                 sor.tRcE,lNc,-                                                                                                     tallcl m
     -Ts    ffimdius-"-"
            CoJr{PLhNcE                                               Prgc t oll4

                                                                milffIllllln
                                                                                                                   O   1tfi, thc Cs',5rtr Soq h.




Book8922lPage250                                                                       Page 2 of 21
 Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 69 of 115



     (N)      sMongage Insurmce'            means insuranoe prot€cting Lender against the nonpayment       of, or default on, the
     Loan,

     (O)       'Periodic Payment' means the regularly scheduled amount due for (i) principal and interest under the Note,
     plus (ii) any amounts under Section 3 of tltis Security Instrument

     (P)      *RESPA' mears the Real Estate Settlement Procedures Act (12 U.S.C. $2601 et seq.) ard its imptementing
     regulatio4 Regulation X (24 C.F.R. Pan 3500), as they might tb amended from time to time, or any additional or
     successor legislation or regulation that governs the same subject matte(. As used in this Security Instrument,
     'RESPA" refers to all requirements and restictions drat.are imposed in regard to a "federally related mortgage loan"
     even ifthe Loan does not quali$ as a "federally rclated mortgage loan" under RESPA.

               ,successor in Int€rert of Borrower' means any party tlut has taken tiue to the Property, whether or not
     Q)
     that party has assumed Bonower's obligations under the Note and/or this Seflrity Instrument.


     TRANSFER OF RIGHTS lN TaE PROPERTY

     This Security Instrument secures to   knder: (i) the repayment of the Loan, and all renewals, extensilons and
     modifications of the Note; and (ii) the performanoe of Bonower's covenanb and ageements under this Security
     Instrument and the Note. For this pupose, Bonower in considera[on of this debt does hcreby grant and convey to
     MERS (solely as nomhee for Lender ard Lender's successors and asigns) and to lhe successo$ and assigns of
     MERS, the following described property localed in     the                        County
                                                                                       Wpc ol Rccodlng      Jutk,dic'aionl

     of           FAIRFIED                             :

              Nom   ol Racotdlng Jut sdlcaionl

      SIE EXHIBIT A AflIACHD HRSIO Al,lD l&,DE A PeRl HREOF




     which currently has.the address   of                            444 BMIERD ST APT 3-H

                    STNIR]RD                      Conne6ticut               06901               ('ftoperty Address"):
                     piul                                              IZtp Codcl




     Cmerlcrt OFrEnd Mutg4eSingte Fmily.F.Dd. M&lMrtlc Mr UMFORIV!             INSTRI MEiIT    MERS                Fm3m7 olllt
          Cor,ruNcE sowcE lNc.-                                                                                          t0rcl 0m
     -TrE    w3*'ri.*ffi                               Prtc 3 of l,a

                                                           rilililllltffil
                                                                                                       O   2(ff, Th! CdnplM Sq   tr.




Book8922lPage251                                                             Page 3 of 21
  Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 70 of 115
                                           I lillllllll lllll lllll lllll lllll llllllll

                                                                                                    INSTR     +   ?017D12D39
                                                                                                    voL           tL769                FG e27
                                                                                                    n-rCOnOeO o?/7+/1017 10!{{!15 All
                                                                                                    DOI{HA TI LOCLISCI
       Recording Requesled By:                                                                         I
                                                                                                    CITY TOHN CLERK STAIIF(]RD CT
       OCWEN LOAN SERVICING, LLC                                                                    eLocK                   234
       When Recorded Relurn To:

       OCWEN LOAN SERVICING, LLC
       240 TECHNOLOGY DRIVE
       toAHo FALLS, lD 83401




                                                CORPORATE ASSIGNMENT OF MORTGAGE
       Sitamlord Ctty, Connoctlcut
       sELLER',S SERVTC|NG #r100525589 "N!NO'         ruP6
       SELLER'S LENOER lof: OP

       MIN #: 1oq,55401235'6526s5 919        *: l{88{79{371

       Date ol Assignment: May 261h,2017
       Assisnor: MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, lNC. ("MERS), SOLELY AS NOMINEE FOR
       INDYMAC BANK, FSB, A FEDERALLY CHARTERED SAVINGS BANK, its successors and/or assigns at PO BOX
       2026 FLTNT Ml 48501
       Assignee: OCWEN LOAN SERVICING, LLC at 1661 WORTHINGTON RD, SUITE 100, WEST PALM BEACH, FL
       33409

       Executed By: LUDYS C NINO To: MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, lNC. CMERS),
       SOLELY AS NOMINEE FOR INDYMAC 8ANK, F.S,B. A FEDERALLY CHARTERED SAVINGS BANK, ITS
       SUCCESSORS AND/OR ASSIGNS
       Date ot Mortgage: 0212712007 Recorded: 0311912007 ln BooUReeuLiber:08922 Page/Folio:0249 as lnstrument
       No.: 2007005823 ln Stamford City, Stat€ ol Conn6c,ticut.

          KNOW ALL MEN BY THESE PRESENTS, thal lor good and valuable consideralion, the receipt and sutticiency ol
       which is hereby acknowledged, the sald Assignor hereby assigns unto the above-namsd Assignes, the said
       Mortgage having an orlginal princlpal sum of $1 88,800.00 with Interesl, secured lhor€by, and lhe lull benelit of all lhe
       powors and of all lhg cov€nants and provisos thqrein contalned, and lh€ sald Asslgnor hersby grants and conveys
       unto lhe sald Asslgnee, lhe Assignor's inleresl under lhe Mottgage.

          TO HAVE AND TO HOLD the said Mortgago, and lhe said property unto the said Assignee forever, subiect to lhe
       lerms contrained in said Mortgage.

        MORTGAGE                                                              (.MERS), SOLELY AS NOMINEE FOR INDYMAC
                                                                              successorc and/or asslgns




       w                                                                 WITNESS
                                         C




       STATE OF FLORIDA
       COUNTY OF PALM BEACH

       on ltAY 2 6 201t , before me, Joe Simmons , a Norary pubric in and for patm Beach in the
       sb6aE;llarilrsonattyappeai@AssistantSecretarypersonallyknowntome(or
       provEd to me on the basis of satisfactory evidence) to be ths person(s) whose name(s) is/are subscribed to the
       within lnstrument and acknowledged lo me that he/sh€/th€y executed the same in hls/her/thelr authorized capacity,
       and lhat by hls/her/lheir slgnature on lh€ instrum€nt lhe person(s), or ths enllty upon behatf of which lhe person(s)
       acted, execut€d the lnsfument.


       WITNESS my hand and otlicial seal,                                                        Nol,ary Publc Slal€   d   Fldtda
                                                                                     .;i?"*      Jo€ Sknmons
                                                                                                 My Cmmls6ion FF 003552
                                                                                                 ExFiE. to/'16/2017



                                                                                                            (This area lor notarial seal)



       'BRM'RRreMAC'0526/2017   09:42:{8 AM' GMAC40OMACA000m@m0m5'silS'CI_STAM'   7r005255A0 CTSTATE_}|ORT-ASS|GN-ASSN         -MRYOMAC'




Book'l 1769lPage327                                                               Page 1 of         1
                                                                                                                                            .t,{ /+
                       Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 71 of 115


                                                                               u
 d^3*                                                                               WAREANTY DEED

                                                 To all peopre to whom these presents shail come,
                                    GrCEtiNg.: KNOW !8, ThAt MAY KJORSVIK ANd HELEN
                                                                                                       KJORSVIK, Of
                                    stamford, cT, herein designated as the Grantors, for
                                                                                             the consideration of the
                                    sum of TWO HUNDRED THTRW-S|X THOUsnruo nno
                                                                                                 OoiiOO ($236,000,00)
                                    Dollars received to the Grantor's fuil satisfaction
                                                                                        from LUDys t. r.rrruo, zs
                                    Alexander street, Gree.nwich, cr, herein Jesignated
                                                                                            as the contuu, do hereby
                                    give, grant, bargain, sell and convey to the
                                                                                  Grantee:

                                                        See Schedule A attached hereto and made a part
                                                                                                       hereof,
                                    which has the address of "444 Bedford street, Unit
                                    ("Property Address").
                                                                                       3H, stamford,                                                  cr    06901,,



                                      TO HAVE AND.TO HO.LDthe premises hereby
                                                                                        conveyed with the
                               appurtenances thereof, unto the Graniees and
                                                                               unto tne or"niees, heirs,
                               successors and assigns forever and to the Grantee.i
                               and behoove, and the Graniors do for themserves,
                                                                                      rnJifi"ir-J*n proper use
                                                                                   tn"iin"ir.,
                               assigns, covenant with the Grantees their heirs, ,u"c".oi. *ccessors and
                                                                                             a'.,1-assigns that the
                               Grantors are weil seized of the premises a, good
                                                                                    indefeasibre estate in FEE
                               SIMPLE; have good right to grant and .onu"y" the
                                                                                 same in manner and form as
                                                  the same ire free from ar encumbranr".
                               *fs#':iiland                                                   *n"i.o"u"r',
                                                                                                                                                              "ic"pt

                                    AND FURTHERMORE tne Grantors do by these presents
                              themselves and their heirs, successors and                              bind
                                                                           assigns forever to wARRANT AND
                              DEFEND the premises hereby
                                                                        to tne 6rantees      tLi,. nuir.,
                                             assigns against"onu"y"o                    "na
                                                              ail craims and demand. *rt"tuolu"r,
                              ;::fir:,"#and                                                                                                            except as

                                             ln all re{erences heroln           parties,.persons, onlitios or corp-orario.ns,
                                            t'nnu'tt numbel            ,lo,any
                                                              is intended                                                     the_use of any particurar gend€r
                                                                            to'i""rroe ili" .pp'ropiiriJ glno"r o, numbei as                                     or rhe
                              li'ol,1l.ot                                                                                        rhe rexr oiirie wirtrrn insrrumcnt
                                                                                                                                                                   may




IttsTR             t     2fir70s,5s22
v€L-_@8922 P6 @246
REcoFDED sslLg/zooz
                    ori+s:rz pr
DOTIHA             T   LOGLISCI
CITY & TOf,[ qLERK STAIFORD
                                                                cr
ELocK               e3L+
Towx_coilvEyrdcE             oo
srATE colrvEyAlrcg TAx r, iirs.
                                        rrx        sgo.
                                oo

 fft   I   H   I   ft il il ll fl   [ Htm I H fi m ilil        []ilililt
Book8912 lPage246                                                                                                Page 1 of 3


                                                                                                                                                                          3t+
 Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18       Page
                                           tm tilil ilt nfi ilt iltfi72]ilof]il115
                                                                                I Itilll]

                                                                                                 IltSTR I 2m7go582e
                                                                                                 voL @a922 PG A24g
                                                                                                 RECORDID        03/t9/2OO7 Ot:43:17 plj
                                                                                                 DOT{ilA   TLOGLISCI
                                                                                                 CITT &    TOTI{ CLERK STAIIFORD CT
                                                                                                 8L0cK     a3q
      After rtcording please r€turn       10:

        INDYI,'M BANK,          r.S.B.,         ClO
        XrI.x!!N{T MAI{AGE.{E.II
      tcomp.ny Namoj


      Name of N.lutal Petsonl
        ELm B, gql E 104rH S'r,
        srrrlE 400/500
      fsi/sol Add6ss.l
        KANSAS      CrrY, IrO      64131
      /cdy, Stale ZlpCoctel


                                                 fsprcc Abow Thls   LIne   Fot Rcco'ding Diael




                                   OPEN.EhID MORTGAGE DEED
                                                                                                   Mnl| 100055401255652655
      DEI'INITIONS

      Words used in multiple sections ofthis document are defincd below and other words arc defined in Scctions 3, I                     I,   13,
      lE,20and2l. CertainrulesregardinglheusageofwordsusedinthisdocunentarealsoprovidedinSection16.

      (A)      "Security Inrtrument' means this document, which is daled                           febrrrarT 27, 2007
      together with all Riders to this document.

      (B)       (Dontwer'is         IITDIYS C NIt'lO




                                                                       Bonower is lhe mortgagor under this S€flrity Insfrument.

      (C)      .MERS" is Mongage Eleclronic Regishation Systems, Inc. MERS is a sepante corporation lhat is acting
      sololy as a nominec for klder and lender's sucoessots and assigns. MERS ls the mortgsgce under thls Security
      lnrtrumcnl         fr{ERSisorganizedandexistingunderthelawsofDelaware,andhasanaddressandtelephonenumber
      of P.O. Box 2026, Flint,    Mchigan 48501-2026,      ael. (EEE) 679-MERS.




        Ioan
      -Tm
                llo:      125565265
      Comeflcrl OperEnd Montrlcsiqle Fmily-Fmrlc M*/FEddle
            CowLrANcE S'or.IRcE,   lNc-
                                                                      Mr     UNIFORM INSTRUMENT
                                                                       Pry. I of 14
                                                                                                   '-'{11      MERS Mod[cd Fom 3{X'7 01Ol

                                                                                                                    O
                                                                                                                                  lslq
                                                                                                                        ffi.'nF CqDlimS@, h.
                                                                                                                                              tm
             'E*..aPlfuwffi                                    ,l l   l'lill   I I llr.ltl   I




                                                                                                                                                    r\
                                                                                                                                                    .\,   rJ-
                                                                                                                                                          ,l
                                                                                                                                                          tl
Book8922lPage249                                                                        Page 1 of 21
 Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 73 of 115



      (D) 'Lender'is MDUAC BAM, F.S.B., A IDRALLY CIBRIBF SA\III\GS BANK
      Lenderisa           lbderal Sawilgs Barik          organizedandexislingunderthelawsof
       Irnited Stat€s of Ansrica         . Lender'saddrcssis '155 I'IORH LN(E A\1ElilUE,
       PASADn{A, CA 91101

      (E)         *Notc' means the promissory notc sigrred by Borrowet          and    dated           February         27   ,   2007
      TheNotestalesthatBoroweroweslender one hurdr"ed eiShty                                      eight tlnrcard eight
        hurdred and          llC/l0Otlrs                                                          Dollan(U.S.$ 1881800.00;
      plus interest. Borrower    lus promised to   pay lhis debt   ir   regular Periodic Payments and to pay lhe debt in futl nol later
      tt*                     l,larch 7,2037
      (D          6prupcrty, means the property ttut is described below under the heading "Transfer of Rigltts in                           the
      Property,"

      (G)     *Loan, means the debt evidenced by the Note, plus interesl, ary prepayment charges ard late                         clurgc   due
     under the Note, and all sums due under tlus &curity lnstrument, plus interest.

      (E)         *Riders' mcans all Riders to this   Security lnsuument that are executed by          Borrower. The following Riders
     are to be executed by Borrowet fcheck box as appfrcablel'.


                      Adjustable Rate Rider           El    CondominiumRider                            tr   Second Home Rider
                      Balloon Rider                   tr    Planned Unit Dwelopment Rider               tr   Biweekly Paymcnt Rider
                  I t-l ramilyRider                   n    Revocable Trust Rider
                  E Other(s) IspoctryJ
      (D          gApplicable Law' mearu all contollang applicable lideral, statc and local statutes, regUlations,                 ordi.natrces
      and adminislrative nrles and orden (that have        fie effect of law)   as   well as all applicable final, non-appealable judicial
      opinions.

     (J)      ..Communlty Association I)uet, $ee3,             ud
                                                     Asre*rmenB" means all dues, fees, assessments and other
     charges that are imp*d on Bcricner or the kcpeny by a condominium asscriaiiorr, homoorvners as.soeiation or
     similar organization.

      (K)      ..Electronlc Funds Trrnsfert means any transfer of funds, other than a transaction originated by check,
     drafl, or similar paper instrument, which is initiated through an electronic terminal, telephortic instrument, computer,
     or magnetic tap€ so as b order, instsuct, or authorize a financial institution to debit or credit an account. Such tem
     includcs, but is not limited to, point-of-6sle transfers, automated teller machine hansactions, transfers initiated by
     telephone, wire transfers, and automated cleuinghouse ransfers.

     (L)          'Escrrw ltemg'   means those items thal are describcd         h    Section 3.

      (M)      'Miscdlaneour Proceeds" means aoy compensatiorl setdemenU award of damages, or procoeds pai<l by
     any thid party (other than insurance pooeeds paid under the coverages described in Sccrion 5) for: (i) dailage to, or
     destruction of, the Propeny; (ii) condcmrution or other laking of all or any part of the Ptopetty; (iii) conveyance in
      lieu of condemnation; or (iv) misreprcsentations of, or omissions as to, the value and/or condition of the Property.




     Couddofi oFcEtrd Morrg.gesiogle Fmily-Fonl! MrcfifEtille Mr UMFOf,M lN$lRIlMEl{T                                            Fm3fll7   0lO1
                                                              P|CC2 ol!4                                                            totmm
         ffim*u@Nffi
     -TBECoMlrr^NcEsotrRcE,lNc.-                                                                                  O   2m, Illt Cd{flw   S.q rs.
                                                                llilnillilllul




BookB922/Page250                                                                        Page 2 of 21
 Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 74 of 115



     (N)        gMortgage Insurr.ncer            meaas insuran@ protecting Lender against the nonpaymcnt         of, or default on, the
     Loan-

     (O)          fPeriodic Payment' neans the regularly scheduled amount due for (i) principal ald interest under the Note,
     ptus   (ii) any amounts under Section 3 of this Secudty lnstnrment

     (P) 'R-ESPA' means the Real Estate S€td€ment Procedurts Act (12 U.S.C, $2601 ct seq.) ad its implemurting
     regulatioq Regulation X (24 C.F.R, Pan 3500), as they might be amended ftom time lo time, or any additional or
     successor legislation or rcgulation that governs the same subject matter. As used in this Security Instrumenl,
     *RESPA" refers to all requirements ard restriclions tlEt are imposed in regard to a "federally relatod mortgage loan"
     even iflhe t oan does not qualiry es a "federally related mortgage loan" under RESPA.

     (a)       .Succe*sor in Interert of Borrower'means any party ttut has taken tiile to lhe Property, whether or not
     Orat party has assumed Borrower's obligations under the Note and/or this Security Insrument.


     TRANSFER OF RIGITTS IN TEE PROPERTY

     This Secxrity Instrument secures lo Lrnder: (i) the repayment of the Loan, and all renewals, extensions and
     modifications of the Note; and (ii) the pcrformanoe of Borrower's covenants and agreements urder this Security
     In$rument and the Note. For tlris purpose, Borrower in consrdenuon of this debt does hereby grant and convey to
     lrmns lsotety as nomines for Lender ild Lender's successors and assigns) and to the successo$ and assigns of
     MERS, the following described prcperty located in          ille                   Comty
                                                                                              filp   ol Rccodlng JudsdkNionl
     of             IAIRFIED                                :

                P'lome   ol   Recolcllng Jutgdtelionl

       SE EXIIIBIT A AflIECTTD                      HEREIO AI{D INDE      A PART HMEOF




     which currently has the ad&ess of                                      444 BMEERD ST AgT 3-H
                                                                                              1srr".f,"-_":
                         S'XAMFORD                      Conne$icut                    06901                C.property Address"):
                          tciul                                               tzip Codcl




      T.1an     likl!    f 2q555265                                                           Initirlc'   -0J      L
     CruEtlcua OFn-Enl MorlgrgeSingle Fuily-F.ml. M*./ltddrc           Mr   UMFORM INSTRUMENT             MERS Mo.iln d Fofrr l{X}7       oull
            ColpurxcE EbnRcF" lNc-                                     Prge 3 of 14                                               10lm     0m0
     -TrG    ffi"*'{i*ffiffi                                                                                    o 2oq',TlE Cornplils   S{ry lft.
                                                                ffiffillllltfll




Book3922lPage251                                                                      Page 3 of 21
  Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 75 of 115
                                           I ilil| lllll lllll lllll lllll lllll llllllll

                                                                                                         INSTR + 201701203?
                                                                                                         ubt- LL?6s                    FG 32?
                                                                                                         neconoro s7/71/?017 10r44:15                   Al{
                                                                                                         DONNA 11 LOGLISCI
       Recording Bequested By:                                                                           CITY & TOUN CLEFK STAfIF()RD CT
       OCWEN LOAN SERVICING, LLC                                                                          BLOCK 2J-+
       When Recorded Relurn Tol

       OCWEN LOAN SERVICING, LLC
       240 TECHNOLOGY DRIVE
       IDAHOFALLS, ID 83401




                                                     CORPORATE ASSIGNMENT OF MORTGAGE
       Stamtord Ctty, Connscllcut
       SELLER'S sEirvrcrNc #:2i00525509 "lttruo"          ruPB
       SELLER'S LENDER lDf: OP

       MIN #: 1 00055'101 255652655 gl9       f: {88.670637f
                                                 1




       Daio ol Assignmonti May 261h, 2017
       Assignor: MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, lNC. CMERS), SOLELY AS NOMINEE FoR
       NDYMAC BANK, FSB, A FEDERALLY CHARTERED SAVINGS BANK, its successors and/or assigns at PO BOX
       2026 FLINT Ml 4850r
                                              .l661                       .l00, WEST PALM BEACH, FL
       Asslgnee: OCWEN LOAN SERVICING, LLC at       WORTHINGTON RD, SUITE
       33409

       Executed By: LUDYS C NINO To: MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, lNC. ("MERS"),
       SOLELYAS NOMINEE FOR INDYMAC BANK, F.S,B, A FEDERALLY CHARTERED SAVINGS BANK, ITS
       SUCCESSORS AND/OR ASSIGNS
       Date of Mortgaget 0212712007 Recorded: 0311912007 in BoouReeUliber:08922 Pago/Folio:0249 as lnstrument
       No.:2007005823 ln Slamlord Cily, State ol Connsdicut,

          KNOW ALL MEN BY THESE PRESENTS, that for good and valuable conslderation, the receipt and sutficiency ol
       whlch is hereby acknowledged, the said Assignor hereby assigns unto lhs above-named Assignee, the said
       Mortgage havlng an orlginal principal sum of $1 88,800.()0 with lnterest, secured thereby, and lhe lull benolit ol all the
       powers and ol all th€ cov€nanls and provisos thqreln contalned, and the said Asslgnor hereby grants and conveys
       unto lhs said Assignee, lhe Assignor's interest under the Mortgage.

         . TO HAVE AND TO HOLD lhe said Mortgage, and lhe said properly unto the said Assignee forever, subject to lhe
       lerms contained in said Mortgage.

        MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. fMERS), SOLELY AS NOMINEE FOR INDYMAC
                           CHARTERED SAVINGS BANK, ils successors and/or assigns




                                                                               WITNESS
                                          C




       STATE OF FLORIDA
       COUNW OF PALM SEACH

       on llAY 2 6 l01t , befors me, Jo€ Simmons , a Notary pubtic in and for patm Boach in th€
       staGiIFi6iGF-rsonattyappeaieo@As3isb;tsgcretarypersonallyknowntom€(or
       proved to me on the basis of satisfactory evidenc€) to be lh€ percon(s) whose name(s) ls/are subscdbed to the
       within insfumont and acknowledged to mo that he/sh€/they exocut€d the 6ame in hls/her/thelr authorized capaclty,
       and lhat by hls/her/lhelr slgnature on lhe instrum€nt lhe person(s), or tho €ntlty upon behalf of which lhe person(s)
       acted, executed tho lnslrument.


       WITNESS my hand and otlicial seal,

                                                                                            ii#        J06
                                                                                                       My Cffimlsdon FF (83552
                                                                                                       Explcr   l0/16/20'17




                                                                                                                   (This areafor notarial   s€al)   ;


       'FRI,fRR2GMAC'052m017   09:42:46 AM'   GinAC40OMACA0000(x)00{n0mstsl   l9'CT SIAM'71m525580 CTSTATE-MORT-ASSIGNJSSN    -MnYGMAC'




Book'1 1769lPage327                                                                     Page 1 of         1                                         3t+
                                                                       $
               Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 76 of 115
                                                                       \\
                                                                           U
                   (

 d^3*                                                                       WARRANTY DFED

                                          To all peopre to whom these presents shail come,
                          GrEEtiNg-: KNOW !€, ThAt MAY KJORSVIK ANd HELEN
                                                                                              KJORSVIK, Of
                          Stamford, CT, herein designated as the Grantors,
                                                                                for the consideration of the
                          sum of TWO HUNDRED THtRry-SX THOUSAND
                                                                                  AND OOlrdO-tSzs6,0OO,00)
                          Dollars received to the Grantor's fuil sarisfaction
                          Alexander street, Greenwich, cr, rrerein olsignated
                                                                              from LUDiC       rurruo, zs                       d
                                                                                   as the crantee, do hereby
                          give, grant, bargain, selt and convey to
                                                                   the Grantee:

                                                 See Schedule A attached hereto and made a part
                                                                                                hereof,
                          which has the address of "4M Bedford street,
                                                                       unit 3H, stamford,                                                  cr   06901,,
                          ("Property           Address',).


                                         TO HAVE AND.TO                                   premises
                                                   ljo.LD-the            hereby conveyed with the
                        appurtenances thereof, unto   the Graniees and unto tneor"ni"u.,heirs,
                        successors and assigns forever and to the
                                                                   Grantees;.;Jil;;;*n proper use
                        and behoove, and the Graniors do for themserves,
                                                                            their heirs, successors and
                        assigns, covenant with the Grantees theii heirs,
                        Grantors are wel seized of the premi.er
                                                                         .,i"."r.oi.                that the
                                                                                      "nJassigns
                                                                    a good indefeasibre    estate in FEE
                        SIMPLE: have good right to gr"nt         "" the same in manner and form
                                                          "nJ.on*V                                      as
                                          the                       same   ire   free rrom atlencururances                  *n"j"o"u"r,          ;;."pt
                        ::fS#':iJl"Td

                               AND FURTHERMORE, tne Grantors do by these presents
                       themserves and their heirs, succer.or.                                   bind
                                                              ,nJ assigns ri,reu"', tJ wnRMNT AND
                       DEFEND the premises hereby
                                                                  tne 6rantees        *,Li. n"irr,
                                      assisns againsr"onu"y"Jto
                                                       a'ctiims and demand. *r,il;;"er,
                                                                                "no
                       ;::ffi.:,Hand                                                           except as

                                      ln all reterences horoin.lo.any parties, persons,
                                                                                        Bnririos or.corporations, rhe use
                                     t'nn''t.. number is intended t"'i'icruoe iri" approliiiiilLtro"r                     of any perticurar gender or rhe
                       lillrrll"o'                                                                       nrrioJi ," *,"i Jrr "oiiri"
                                                                                                                                   *,t   rn insrrumenr may
                                                                                                     "r




ItrsTR r 2007gi05522
v€ _-@a922 P6 @24t-
REcoRDED 63tLg/zooz
                                             sri+1:rz          pn
DOTII{A    T   LOGLTSCI
CITY & Tof,l{ qLER( sTAilFORD
                              cT
ELocK        AOL+
Tolut-coilvEyrdcr
srATE coxvEyrxce
                                 rrx        sgo. oo
                                     tAr r, iao.-oo
 mt I H   [ ft ] Ll lt f,t I tH IH I t ltft       fi   ilt ltIt tNUI

BookB922lPage246                                                                                      Page 1 of3


                                                                                                                                                             3*
 Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18
                                          iluItIH Page 77 of 115                                                In[ilrxIuIil!til|trIiltn
                                                                                                 IltsTR I 2ftr700s823
                                                                                                 voL @a922 PG A24g
                                                                                                 REC0RDED e3lI9/2An 0t:43:t7 plt
                                                                                                 DOIIilA   T   LOGLISCI
                                                                                                 CITY T TOTII CLENK STAIIFORD CT
                                                                                                 BLocK     agq
     After rccordiog pleare rcturil to:
       INDU4AC BN,IK, F.S.B                 clo
       xf,l.nlsrMA]IAGE!{E|r

     [Conp.ny Nam.,


     Namo of   N.lunl    PeEonJ
       BLDG     B,      9Q-1   E   1O4TTI S'T,
       $JrrE 400/500
     /Sl/aotAdd/.DssJ
       KAllsAs CITY, 1.0 64131
     ICdy, State   Zlpoodol


                                                 fsprcc Abovr   lhk   Lino Fot Rccording Dalel




                                      OPEN-END MORTGAGE DEED
                                                                                                   Mny 1000554012556526ss
     IIE['INTTIONS

     Words used in multiple sections of this document are defined below and other words ate delined in Sections 3, I I, 13,
     18, 20 and 21, Certain rules regarding the usage of words used in fis document are elso provided in Section 16,


     (A)        "Security Inrtrument'       means this documenq whic'h is dated                     February 27, 2007
     together with all Riders to this document.

     (B)        ..Boruwer'is           UJDIYS    C NMO



                                                                         Bonower is dre mortgagor under this Secufity Instrument.

     (C)      'MERS, is Mortgnge Electonic RegisEation Systens, Inc. MERS is a separate corporation that is acting
     solely as a nominee for Letder and Lender's succesors and assigns. MERS is the mortgagee under thlr Securtty
     Instrument MER$ is organized and existing under the laws of Delaware, and has an address and telephone number
     of P,O. Box 2026, Flin! Michigan 48501-2026, t€I. (E8E) 679.MERS.




        T6en    lib:     125565265                                                                  ,.,rr"r.,{ lJ
     ComEtrcri OpcFErd Mort!ryc.Sintls Fmily-Fmnlc Mr/Frtddte Mr UMFORM                 INSTRT    MENT         MER$ Moar&d Fom 3lXl7 Olnll
         CowLHNcE SonRcE, lNc-                                Prg. t of 14                                                            l4illcl .|lo
     -TE                                                                                                                t0s,llE Cdplire SdM, h
              m,crylko@ffi
                                                                  Il11ilil||                                        o




Book8922lPage249                                                                       Page 1 of 21                                                  3r
 Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 78 of 115



     (D) *Irnder"is               IIlDnnC BAIK,            f.S.B.,     A FmmAriLY CffiRIRED SA\III,IGS                     BANK

     Lender is   a                    fteerd         Savi-nqs    Bank                  organized and exiSing under the laws          of
      ttnit€d States of Arcrlca                                 . Lender'saddressis ,155 f€RXtI LN(E AVElluE'
      PASADmIA, CA 91101

     (E)     "Note' means the promissory note sign€d by Bonower and              dated febnary 27 , 2007
     The Nore srates that Borrower owes        Lender me huldrred                eishty eight tln:eard eight
      hurdred and          lip/l00th6                                                     Dollars(U.S.    g        188,800.00 I
     plus interest. Borrower tus promised to pay this debt in regular Periodic Payments and to pay the de.bn in             full not lster
     rt-                    I.{arch \t 2037
                                                                                                       *Ttansfer of Rights in the
     (D       "property"      means the property      tlat is descriM       below under the heading
     hoperty,"

     (G)      .Loan" means tlrc debt evidenced by the Note, plus interes! any prepsj'rnent charges and larc charges dre
     under the Note, and all sums due under this Securi$ lnstrument, plus interest.

     (E)       .Riders'm€ans all Riders to this Security Insrrumenl that arc exeolted by          Borower. The following fuders
     are to be execuled by Borrower fcDeck box as aq4cabla!.

                 g   AdjustableRateFider              El   CondominiumRider                       tr   Second Home Rider
                 E   Balloon Rider                    I    Plamed Unil Development Rider          tr   Biweekly Payment Rider
                     l-4 Family Rider                 I    Revocable Trust Rirler
                     Other(s) lspectllj

     (D      "Applicable Law" means all controlling applicable federal, state and
                                                                                        local $latutes, regulatiotrs, ordirunces
     and administrative nrles and orders (that have the effect of law) as well as all applicable final, non-appealable
                                                                                                                         judicial
     opinions.

     (J)      .rCommunlty Association Ducs, Fees, rnd AgresrmenB' means all dues, fees, assessments and oft€r
     charges that arc imposed on Bonower or the Property by a condominium associatror\ homoownen association or
     similar organization.

     (K)       ..Elcctronlc Funds TrrnEfer'means any transfer offirnds, other than a transaclion origimted by check,
     draft, or similar pap€r instrument, which is initiated through an electronic ternrinal, telephonic furstrunent, compuler,
     or magnetrc tape so as to order, insrucr, or authorize a financial institution to dsit or credit an sccount. such term
     includcs, but is not limited to, point-of-6ale transfers, aulomated teller machine transactions, transfers initiated by
     telephone, wire transfers, and automated clearinghouse ransfen.

     (L)         'Escrrw llems'    means those items that are described in Section 3.


     (M)       "Mircellancolr! Proceeds" means any compensatio4 settlement, award of damages, or procceds paid by
     any third party (other than insurance prooeods paid under the coverages described   in Secuon 5) for: (i) damage to, or
     destruction ol the Property; (ii) condemmtion or odrer taking of all or any part of the Prope.ty; (iii) conveyance in
     lieu of aondemnation; or (iv) misreprcsentations o4 or omissions as to, the value and/or condition of the Property.




     Com*ictr OpcrEnd MortgE        -Singl€   Fmily-fmnb Mrr/Flcdllc   Mr  UMFOBII! INSIRUMEIIT                            Fm3m7 01411
           CortrLraNcB sonRcE,    lNc.-                                Prfc 2 oll4                                            tallcr m
     -TE    rw.mgliscelE.m
                                                               mnilililllll                                   O 2000,   ltr Cd{*rtr Soq   ho.




Book8922/Page250                                                                   Page 2 of 21
  Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 79 of 115



     (N)      sMorlgage Ingurucet means insuranoe protecting Lender agahst the nonpayment of, or default on, thc
     Loan,

     (O)       'Periodic Pryment'means the regularly scheduled amountdue for (i)principaland interest und€r the Note,
     plus (ii) any amounts under Section 3 of this Scctrity Instnrment

     (P) *RESPA' means the Real Estate Setdemqlt Procedur€s Act (12 U.S.C. $2601 et seq.) and its i.urplementing
     regulatio4 Regulalion X (24 C,F.R. Part 3500), as they might be amended from time to time, or any additional or
     successor legistation or regulation that govems the same subject mafter. As used in this Security Instnrment,
     "RESPC' rcfers to all requirements and restrictions that are imposed in rcgard to a "federally related mongage loan"
     even iflhe Loan does not qualiry as a "federally related mongage loan" under RESPA.

     (a)      .Succeclor in Interert of Borrower'means any party tlut has aken tiue to lhe Propefty, whether or not
     fiat party has   assumed Bonower's obligations under the Note and/or    ftis Security Insrument.

     TNANSFER OF RIGHTS TN THE PROPERTY

     This S€flrity Instnrment secures to Lender: (i) the repayment of the Loan, and all renewals, extensions and
     modification$ of the Note; and (ii) the performance of Borrower's covenants and agre€meils urdcr this Secwity
     In$rument and the Note. For dris purpose, Borrower in considen[on of this debt does hereby grant and convey to
     MERS (solely as nominee for Lender ard Lender's successors and asigns) and to the successors and assiSns of
     MERS, the following described property located in    rhc                         County
                                                                                        FyF    ol Rccordlng Jutbdiclionl
     of               FAIRFIED                       :

              q'ls,m ol Racotdlng Jutsdlcaionl

       SE EXHIBIT A              AtrXACTIED HEREIO AIID I.4DE     A PTRT       HMEOT'




     which currently has the address of                            444 EMFURD ST APT 3+T
                                                                                        fs-|'aol,
                      SIAI'TFI]RD                Connecticut                 06901                   ("Property Address)'
                        tciryl                                        tztp codcl




     Cmeddt oFFEnd MotageSingle Fmily.Fuh Mrfitrddh Mr             UMFORM INSTRTIMENT               MERS              Fm3fl}7 0lll|
                 SOnRCq INC,-                                   Psle3ofl,l                                                 lord      0tto
             mcm'ri*Nffi
     -TEECOMPIJANCE                                                                                        € 2m0,nE   Cmdi'ffi S(e    lrc.
                                                          nililillllfll




Book8922lPage251                                                              Page 3 of 21
      Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 80 of 115
                                              Illlill lllll lllll lllll lllll lllll llll llll
      t 1   )9                                                                                                     IHSTR    + ?017D12D39
,..
                                                                                                                   vbu            rt-76q          FG 327
                                                                                                                   ntconoeo o?/7+/?D17 10!4{r15                 All
                                                                                                                   D0NilA    ll   L06LISCI
            Recording Requesled By:                                                                                CITY &       TOIIN   CTERI'   STANF(IRO CT
            OCWEN LOAN SERVICING, LLC                                                                              eLocK                231
            When Recorded Relurn To:

            OCWEN LOAN SERVICING, LLC
            240 TECHNOLOGY DRIVE
            IDAHOFALLS, ID 83401



                                                                                                                         Illllflll|llilllilililmtxfiilnI
                                                      CORPORATE ASSIGNMEiIT OF ilORTGAGE
            Stamlord Clty, Connocllcul
            SELLER'S sihvrcrNc r:2190525589 "NlNo"             ruPB
            SELLER'S LEilDER lDfr DP

            MIN #: 1000554012t5052O55 919 il:        1{88479637f

            Dale ol Assignment: May 26th, 201 7
            Assignor: MoRTGAGE ELECTBONIC BEGISTMTION SYSTEMS, lNC. ('MERS), SOLELYAS NOMINEE FOR
            INDVMAC BANK, FSB, A FEDERALLY CHARTERED SAVINGS BANK, its successors and/or assigns at PO BOX
            2026 FLTNT Ml 48501
            Asslgnee: OCWEN LOAN SERVICING, LLC at 1661 WORTHINGTON RD, SUITE 100, WEST PALM BEACH, FL
            3340S

            Executed By: LUDYS C NINO To: MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, lNC. ("MERS),
            SOLELYAS NOMINEE FOR INDYMAC BANK, F.S.B. A FEDERALLY CHARTERED SAVINGS BANK, ITS
            SUCCESSORS AND/OR ASSIGNS
            Date of Mortgaget 0212712007 Recorded: 0311912007 ln BooUReel/Liber:08922 Page/Folio:0249 as lnstrumenl
            No.: 2007005823 ln Stamford City, State ol Connoc4icut,

               KNOW ALL MEN BY THESE PRESENTS, thal lor good and valuable conslderation, lhe receipt and suttlcisncy ol
            which is hereby acknowledged, the said Assignor hereby asslgns unlo th€ above-namsd Assignee, the said
            Mortgage havlng an orlginal principal sum of $1 88,800.00 with lnter€sl, s€cured lher€by, and lhs lull benslit ol all lhe
            powers and ol all lhg cov€nants and provisos thqreln contained, and the said Asslgnor h€rgby grants and conveys
            unto lh6 sald Asslgnee, the Assignor's interesl under lhE Mottgags,

               TO HAVE AND TO HOLO the said Mortgage, and lhs sald property unto ths said Asslgneo forever, subj€ct to lhe
            terms conlalned in said Morlgage.

             MOBTGAGE ELECTRONIC REGISTMTION SYSTEMS. INC, fMERS'), SOLELY AS NOMINEE FOR INDYMAC
                              Y cHARTERED SAVINGS BANK, its succ€ssors and/or assigns




            Secr€tary


                                                                                     WITNESS
                                                C




            STATE OF FLORIDA
            COUNW OF PALM BEACH

             on  lrlAY 2 0 10ll , bsfore me, J.o€ Simmons a Norary public in and for patm Boach tn the
                                                          ,
             stai6iiFi6frEJEETnattyappeaiffiAssi3b;ts6cfetarypgrsonallyknowntome(or
            proved to me on the basls of satlsfactory evidence) to bE th€ person(s) whose name(e) ls/are subscribed to the
            within lnstrument and acknowledged to me that hs/she/they oxocuted the sams ln hls/h€r/theh authorized capaclty,
            and that by hls/her/their signature on lhe instrument lhe person(s), or the €ntlly upon behalf of whlch the person(s)
            actod, executed the lnstrumsnt,


             WITNESS my hand and otliclal seal,
                                                                                                                 Jo€

                                                                                                     +#          My Cmmlrilon FF 063552
                                                                                                                 ErplF.10,/10/2017



                                o0
                                                                                                                            (This area tor nolarial seal)




             'nR[,]'BR2GMAC'05/2620170s:42:aBAM'dirAC40OMACA00l]0{nll0{rc00005154119'CI-STAM'7lm525589CTSTATLMORI-ASSIGN-ASSN             -MFYGMAC'




 Bookl 1769lPage327                                                                             Page 1 of           1                                       3t+
Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 81 of 115




               EXHIBIT 3
      Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 82 of 115



                                                                                                 I   [X   ll[l I U Iit t$   il[IH     $$   tllt ttn tt
                                                                                                IISTR r 2007000653
                                                                                                voL oaB44 P6 o?65
          Return To:
                                                                                                RECORoED           0r/05/200?           O3r     17:0O Plt
                                                                                                DOIII{A      II LOGLISCI
          MORTGASET                                                                             CITY & TOTII CLERK                  STATIFORO CT
                                                                                                ELOCK
          I360 DSIING WAY, 3RD FLOOR
          ilTDDLETON,     Wt 53562




                                                                                                                            wl
          Prepared By:

          NICOTE L CHISHOTII          , SR FUNDER
              E{TERPSISE           DKVE  STE 28
          RoCl(Y
          'OO    H[J. CT 06057
          (8n61730-840s



                                                         Abov. Thli Litrc For Rccordhg   Drae   l-
3lo Ct< ZS t4                                  -lsprc.
                                          OPEN.END MORTGAGE DEED
          u)AN   tlo.r    40730017                                                                         MrN    100tt2065736592E70
                                                                                                           itERS Pfione: 1.E88479-6377




          DEFINITIONS

          Words used          in   multiple sections of this document are dcfined below and other words are defined in
          Sections   3,   I   l,   13, 18, 20 and 21. Certain rules regarding the usage ofwords used in this document are
          also provided in Section 16.

          (A) t$ccurity lnstrumrnt"     means this document, which is dated                           DECEITIEER I    8, 2006
          together with all Riders to this document.
          (B) "Borrowerit is
          uroYs   NtNo




          Borower is the mortgagor under this Security Instrument.
          (C)'IMERS( is Mortgage Electronic Registration Systems, lnc. MERS is a separate corporation that is
          acting solely as & nominee for Lender and Lender's successors and assigns. MERS is the mortgegee
          under thit S€curity lnstrument. MERS is organized and existing under the laws of Delaware, and has an
          address and telephone number of P.O, Box 2026, Flint, Ml 48501-2026, tel, (888) 679.MERS.




                                                                                                                                 ,"**{Al
          CONNBCTICUT-Sin9le Family-Fannle Mre/Foddle         Mf   Ut{tFORil tt{STRUitENT W|TH t/tERS                     Folm   3007 ll0l
          V-6A(CT)   (ooo5).o1                                     hs. I   or   ,t4    LF.IDER suppoRT      sysrEvs trc. MmsdACT.r€1' (04/06)




Book8844lPage265                                                                      Page 1 of 18


                                                                                                                                                            ;<i)
     Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 83 of 115




        (D) "Lender" is
        MORTGAGET. ING
        Lender is a CORFORATIOI{
        organized and existing under the laws     of   NEU/ YoRX
        Lender's address is
        33 MAIDEN I.ANE 6TH FLOOB I{EW YOro( NY I ltO3O.
        (E) "Note" mcans the promissory note signed by Botrower Bnd                datcd    DEcElllBERiB' 2006
        The Note states that Borrower owes Lender
         ONE HUNDRED SEVENTY TWO THOUSAND AND NO',IOO X X X X X X X X X X X X X X X X X X X X X
                                                                                                              Dollars
         (U.S, $   172'000.00             ) plus interest, Borrower has promised ro pay this debt in regular Periodic
         Paymenls and to pay the debt in full not later than JAI{UARY 01, z0t7
         (F) "Propertyt'meBns the property that is described below under the heading "Transfer of Rights in the
         Property. "
         (G) "Loan" means the debt evidenced by rhe Note, plus interest, any prepayment charges and late charges
         due under the Note, and all sums due under this Security Instrument, plus interest,
         (H) "Riders" means alt Riders to this Securig Insfiument that are executed by Borrower. The following
         Riders are lo be ex€cuted by Borrower [check box as applicable]:
        l-l    AdjustabLe Rate  Rider      [TFl Condominium           Rider                l-]
                                                                                             ta Famity Rider
        f]     Graduated Payment Rider     E      Planned Unit Developrnent Rider          l--ll
                                                                                             Biweckly Payment Rider
        l-l    Balloon   Rider             fl'l    Rate lmprovement              fuder     l-l     Second Home Rider
        l--l   other(s; [specifu]



         (l) "Applicable Llw" means all controlling applicable federal, state and local statutes, regulations,
         ordinances and administrative rules and orders (that have the effeot of law) as well as all applicable final,
         non-appealable judicial opinions.
         (J) "Community Association Dues, Feer, rnd Assessmentsl means all dues, fees, assessments and other
         charges that are imposed on Borrower or the Property by a condominium associalion, homeowners
         association or similar organization.
         (K) "Electronic f'unds Trrnsfer" means any lransfer of funds, other than a Eansaction originated by
         check, draft, or similar paper instrument, which is initiated through an electronic tcrminal, telephonic
         ingtrument, computer, or magnetic tape so as to order, insEuct, or authorize a financial institution to debit
         or credit an account. Such term includes, but is not limited o, point"of-sale transfers, automated teller
         machine transactions, transfers initiated by telephone, wire transfers, and automated clearinghouse
         transfers,
         (L) "Escrow ltems" means those ilems that are described in Sestion 3.
         (M) "Miscellaneous Proceeds" means any comp€nsation, settlemenl award of darnages, or proceeds paid
         by any third party (other than insurance proceeds paid under lhe coverages described in Section 5) for: (i)
         damage to, or destruction of, the Property; (ii) condemnation or other taking of all or any part of the
         Property; (iii) conveyance in lieu of condemnalion; or (iv) misrepresentations of, or omissidnj as to, the
         value and/or condition ofthe Properly.
         (N) "Mortgege Insurance" means insuralce protecting Lender againsl the nonpayment o{ or default on,
         the Loan.
         (O) "Periodic Peyment" means the regularly scheduled amount due for (i) principal and int€rest under thc
         Note, plus (ii) any amounts under Section 3 ofthis Security lnstrument.
         (P) ilRESPA" means the Real Estato Senlement Procedures Act (12 U.S.C. Section 2601 et seq.) and its
         implementing regulation, Regulation X (24 C,F,R, Part 3500), is they might be amended from time ro
         tim?1 oq any additional or successor legislation or regulation that govcms the same subjecr maner, As used
         in this-Security fnstrument, 'RESPA" refers to all requirements and restrictions that are imposed in regard
         to a "federally relat€d mongage loan" even if the LoBn does not qualis as a "fedcrally r6lared mortgage
         loan" under  RESPA,
                                                                                                                    _0,
                                                                                                                 tnrhE-GI.AJ
                                                                                                                              ,,


         V.0A(CT)   (oooo).01                                tos!   2 o.   't.                            Form   3007 i/bi-




Book8844/Page266                                                                   Page 2 of 18
     Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 84 of 115




        (Q) tsuccessor in lnterest of Borrower" means any party that has taken title to the Property, whether or
        not that party has assumed Borrower's obligations under lhe Note and/or this Security Inslrument.

        TRANSFER OF RICHTS IN THE PROPERTY

        This Security lnstrument secures to Lenden (i) the repaymenr ofthe Loan, and all renewals, extensions and
        modifications of the Note; and (ii) the performance of BorroweCs covenanls and agreements undor this
        Sccuriry lnstrument and the Note. For this purpose, Borrower in considetation of this debr does hereby
        grant and convey to MERS (solely as nominee for Lender and Lender's successors and assigns) and
        to the      successors      snd        assigns   of   MERS, the followiag described property                         located
        in the                      Cout{TY                       of                              FAIRFIE-D                        :

                           lTypc of Recsding   Juisdiction)                           [Name of Raording Jurirdictionl
        SEE COMPLETE LEGAL DESCRF/TION DESCRIBE) IN E(HICT                 "A'   ATTAGHED HEREIO AI{O MADE A PARI HERff)F.




         Parcel lD Number:     000-zs?z                                                      which currently has the address      of
                                                     EEDF.RD    srREr' uillrt3ol
                                     srAMF#44                                          , connecticut         oseor         o'JtJ:Ti
         ("Property Address"):
               TO HAVE AND TO HOLD this property unto MERS (solely as nominee for Lender and Lendey's
         successors and assigns) and to the successors and assigns of lvtERS, forever, togcther with all the
         improvements now or hereafter erected on lhe proporty, and all easements, eppurtenances, and fixtures
         noiv or hereafter a part of the property. All replacements and additions shall also be covered by this
         Seourity lnstrument. All of the foregoing is refetred to in this Security Instrument as the nProperty.n
         Borrower understands and agrees that MERS holds only legal title to the interests granted by Borrower in
         this Security lnstrument, bui, if necessary to comply with law or custom, MERS (as nominee for Lender
         and Lender's luccessors and assigns) has the right: to exercise any or all of those iflerests, including, but
         not limited to, the right to foreclose and sell the Property; and to take any action required of Lender
         including, but not limited to, releasing and canceling this Security lnstrument.
               BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has
         the right to mortgage, grant and convey the Propeay and that the Property is unencumbered, except for
         encumbrances of record. Borrower warants and will dsfend generally the title lo the Property against all
         claims and demands, subject o any encumbrances ofrecord.
               THIS SECURITY INSTRUMENT combines uniform covenants for national usg and non-uniform
         covenan$ with limited variations by jurisdiction to constitute e uniform seourity in$rumcnt covering real
         property.
               UNIFORM COVENANTS, Borrower and Lender covenant and agree                                      follows:  as
              l.   Payment of Principaf Intcrest, Escrow ltems, Prepayment Chffges, and Late Charges.
         Borower shall pay when due the principal of, and intercst on, the debt evidenced by thc Note and any
         prepaymenl charges and late charges due under thc Notc. Borrowcr shall alio pay funds for Escrow ltems
         pursuanl to Section 3, Paymsnts due under the Note and this Security lnstrument shcll be made in U.S.

                                                                                                                          .,"JX,J
         v{A(cT)   (oo05).01                                    Prob   I d l/t                                     Form   3007   1/01




Book8844lPage267                                                                   Page 3 of 18
     Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 85 of 115




                                                                                             t   m [lltuBt   [f,rItr   [uIil      mIN$N     ntfl Im
                                                                                            tlrsTR r 2007000663
                                                                                            vol. oaB44 P6 0265
            Return To:
                                                                                            RECORDED         0r/05/2007             O3r 17:0O Plt
                                                                                            DOIII{A     II   LOGLISCI
            MORTCT{GET                                                                      CITY & TO|II           CLERK        STAT{FORD CT
                                                                                            ELOCK
            1360 DEIING WAY, 3RO FLOOR
            trilDDLErOil, Wl 53562



            Prepared By:

            NICOI.ELCHISHOIJII , SR FUNDER
            5OO E{TERPKSE DEVE STE 28
            ROCKr HtU- CT 06067
            (8661730{408
                                                                                                                       w1
                                                       AboY. Thlr   Llft   For Rccordlog


3lo ct< zt g                         OPEN-END MORTGAGE DEED
            urAN HO.: 40730017                                                                        MrN    100{ r 2065738592E70
                                                                                                      MERS PhONO:    1.688479{377




            DEFINITIONS

            Words used in multiple scciions of this documeni are dcfined below and other words are defined in
            Sections 3, I I , 13, I 8, 20 and 2 I . Certain rules regarding the usage of words used in this document are
            also provided in Section 16.

            (A) 'Security lnstrunrrnt'r    mcans this document, which is dated                    DECEMBER 1 8,     2006
            rogether with all fuders to this document.
            (B) rrBorrowerrr is
            IIJOYS NINO
        ,       =42"




            Borrower    is the mortgagor under this Security Instrument,
            (C) rMERSr' is Mortgage Electronic Registration  Systems, lnc. MERS is a separate corporation that is
            acting solely as a nominee for Lender and LendeCs successors and assigns. MERS is the mortgogee
            under this Security lnstrumcnt MERS is organized and existing under the laws of Delaware, and has an
            address and telephonc number of P.O. Box 2026, Flint, Ml 48501-2026, tel, (888) 679-MERS.




            coNlEcncuT-single      Family-Fannlo MsdF,eddle   ttrc uNtFoRu msrRuiirEflT wtrH          tirERs ,"-r'ffil#
            V-6A(CT)   tooost.or                                 tus.l     or   t4    LElDERsuppoRT   sysrEils trc. MERs6Acr.r'€w (o4/ost




BookBB44lPage265                                                                     Page 1 of 18

                                                                                                                                                          \
                                                                                                                                                      .3 t)
     Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 86 of 115




         (D) "Lender" is
         IIORTGAGET. INC
         Lender is a coRPoRATto[
         organiz€d and existing under the laws of ilEtrt/ voR<
         Lender's address is
         33 ffATDEN LANE 6TH FI-OOB l{EUr/ YOro( NY 10038.
         (E) "Noie" mcans the promissory note signed by Borrower and            datcd    OEcEt/tBER18' 2006
         The Note statos that Borrower owes Lender
         oilE   HUNDRED SEI/ENTY TWO THOUSANO AND t{O',100 X X X X X X X X X X X X X X X X X X X X X
                                                                                                              Dollars
         (U.S. $   172,000.00             ) plus interest. Borrower has promised to pay this debt in regular Periodic
         Payments and to pay the dcbt in full not later than JAaiIUARY 01,20tl
         (F) "Property" means the property thut is described below under the heading "Transfer of Rights in lhe
         Property. "
         (G) "Loan" nream the debt evidenced by the Note, plus interest, any prcpayment charges and late charges
         due under the Note, and all sums due under this Security lnstument, plus interest,
         (H) "Riders" means alt Riders to this S€curity Instrument that are executed by Borrower. The following
         Riders are lo be executed by Borrower [check box u applicable]:
         f!                  Rider [El
               Adjustabte Rate                    Condominium       Riiler              l-l ta Family Rider
         f]]                       f]
               Graduated Payment Rider            Planned Unit Development Rider        l-l Biweekly Payment Rider
         l-l     Balloon Rider     [--'l          Rate lmprovement            fuder     l-]   &cond Home Rider
         l-]     Other(s)   [speci[]



         (l) "Applicable Lrw" means all controlling applicable fedcral, state and local statutes, regulafions,
         ordinances and administrative rules and orders (that have the effect oflaw) as well as all applicable final,
         non-appealable judicial opinions.
         (J) "Community Associsfion Dues, Fem, rnd Assessments" means all dues, fees, assessments and other
         charges that are imposed on Borrower or the Pioperty by a condominium association, homeowners
         association or similsr organization.
         (K) "Electronic Funds Trensfer" means any transfer of funds, other lhan a transaction originated by
         check, drafi, or similar paper instrument, which is initiated through an electronic tcrminal, telephonic
         instrumcnt, computer, or magnetic tape so as to order, instrucl, or authorize a financial institution to debit
         or credii an account. Such term includes, but is not limited to, point-of-sale transfers, automatd teller
         machine transactions, transGrs initiatcd by telephone, wire transfers, and automated clcaringhouse
         transfers.
         (L) "Escrow ltems" means those ilems that are described in Section 3.
         (M) "Miscelhneous Procceds"means any compensation, settlement, award of damagc, or proceeds paid
         by any third parry (other than insurance proceeds paid under lhe coverages described in Section 5) for: (i)
         damage to, or destruclion of; the Property; (ii) condemnation or other taking of all or any part of the
         Property; (iii) conveyance in lieu of condcmnalion; or (iv) misrepresentations of,, or omissions as to, the
         value and/or condition ofthe Property.
         (N) 'Mortgnge lnsursnce" means insurarce protecting Lender againsl the nonpayment of, or default on,
         the Loan.
         (O) "Periodic Pryment" means the regularly scheduled.rmount due for (i) principal and interest under thc
         Note, plus (ii) any amounts under Section 3 of this Security lnshument.
         (P)'RESPA" means the Real Estato Scttlement Procedures Act (12 U.S.C. Seclion 2601 et seq.) and its
         implementing regulation, Regulation X (24 C.F.R Part 3500), as they might be amended from time to
         time, or any additional or successor legislation or rcgulation lhat govcrns the same subject maner, As used
         in this Security fnstrument, 'RESPA" refers to all requiremcnts and restrictions that are imposed in regard
         o a "federally relared mongage loan" even if the Loan does not quali$ as a ufederally related mortgage
         loan" under RESPA.
                                                                                                           ,"rt-9r,.
                                                                                                                ..w       J
         V.6A(CTI (000s).or                                tus!   2 or   14                          Form 3007 ll0l




BookBB44/Page266                                                                Page 2 of 18
    Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 87 of 115




         (Q) 'successor in lnterest of Borrower'' means any pafly that has taken title to the Property, whether or
         noi that party has assumed Borrower's obligations under fie Note and/or this Security Instrument.

         TRANSFER OF RIGHTS IN THE PROPERTY

         This Security Instrument secures to Lender: (i) the repayrnent ofthe Loan, and all tenewals, extensions and
         modifications of the Note.; and (ii) the performance of BorroweCs covenants and agreements under this
         Sccurity lnstrument and the Note. For this purpose, Borrcwer in consideration of this debt does hereby
         granl and convey to MERS (solely as nominee for Lender and.Lender's successors and assigns) and
         to the       successors     end assigns of MER$ the followiag describcd property                                       located
         in the                      COUI{TY                     of                                 FAIRREI'                          i

                            lType of Rccsding   Juisdiction)                             [Name of Rcording Jurisdictionl
         SEE COMPLETE LEGAL DESCRPTION DESCRIEED IN E(HIHT                   'A'   ATTACHED HERETO AI'IO MADE         A    PART HEREOF.




         Parcel   lD Number: 000-25?Z                                                           vvhich currently has the address     of
                                                      EDF.RD   srR*r'         uiltr{3o
                                      srA$F#44                                           I , connecticut        o6e0r o,J-;#
         ("Property Address"):
               TO HAVE AND TO HOLD this property unto MERS (solely as nominee for Lender and LendeCs
         successors and assigns) and to the sJccessors and assigns of MERS, forever, together with all the
         improvements now or hereafter erected on the propefiy, and all easements, appurtenances, and fixtures
         noiv or hereafter a part of the property. All rlplacements and additions shall also be covered        by this
                                                                                                           nProperty.n
         Security Instrumenr.-All oflhe foregoing is referredto in this Security Instrument as the
         Borrower understands and agrees thaiMERS holds only legal tille to the interests granted by Borrower in
         this Security Instrument, but, if necessary to comply with law or custom, MERS (as nomine€ for Lender
         and Lendert s successors and assigns) has the righr: to exercise any or all of rhose inerests, including, but
         not limited to, the right to foreitose and sell the Property; and to lake any action required of Lender
         including, but not limited to, releasing and canceling this Security ftrs$ument.
               BORROWER COVENANTS thar Borrower is lawfully seised of the estate hereby conveyed and has
         the right to mortgage, grant and convey the Property and that the Propcrty is unencumbered, except fo_r
         encumbrances ofiecord. Borrower warrants and will defend generally the title to the Property against all
         claims and demands, subject oo any encumbrances ofrecord.
               THIS SECURITY INSTRUMENT combines uniform covenants for national usE and non-uniform
         covcnants with limited variations by jurisdiction tp congtihrte a uniform security in$rumcnt covering real
         property.
               UNTFORM COVENANTS, Bonower and Lender covenant and agree                                       follows:     as
               l.  Paymcnt of Principal, Interesl, Escrow ltems, Prepryment Charges' €nd Late Charges.
         Borrower shall pay when due the       principal oC and intercst on, the dcbt evidenced by  the  Note an! any
         prepaymenl charges and late charges due under thc Nolo. Borrowcr shnll allo pay fuldq for Escrow ltems
         pursuant to Section 3. Payments due under the Note and this Security lnstrument shctl b€ made in U.S.



         v{A(cTl    (ooo5,.o1                                  Page 3   of   1,1
                                                                                                                             ","*xJ
                                                                                                                      Fofi 3007 1/0t




BookB844lPage267                                                                     Page 3 of 18
     Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 88 of 115




                                                                                        l   [xIlltllBt   mllItt[illil       [$N $I     nITIil
                                                                                      IXSTR        r    2007000663
                                                                                      VOL OAB44                 PG          o?65
                                                                                      RECORDED           Al/O5.|2007           O3:1,7:00 Plt
         Return To:
                                                                                      DOIII{A      It LOGLISCI
         MORTGAGET                                                                    CITY & TOTI(            CLERK        STAITFORD CT
                                                                                      ELOCK
         1360 DEHINGWAY, 3RD FLOOR
         mTDDLETON,    Wl 53562


         Prepaed By:

         NICOI.E'L CHISHOTI{, SR FUNDER
         5OO E{TERPRSE DEVE STE 28
         ROCI(Y H[l
         (8861730{408
                      CT 05067
                                                                                                                    wl
                                        .-lSprct   Abovc Thls Lhc For Rtrordlng


::lo cKzSq                        OPEN.END MORTGAGE DEED
         ulAN t{O.: 40?3001t                                                                     Mlt{    r00,1r20657385s2870
                                                                                                                    .888{794377
                                                                                                 MERS Phone:    1




         DEFINITIONS

         Words used in muiiipie scciions of this dooument are defirred beiow and othei woids are defined in
         Sections 3, I l, 13, 18, 20 and 21. Certain rules regarding the usage ofwords used in this document are
         also provided in Section 16.

         (A) 'sccurity lnstrumcnt'r     means this documont, which is dated                  DECEMBERIS,2006
         together with all Riders to this document.
         (B) trBorrowerrr is
         IIJOYS NINO




         Borower is the mortgagor under this Security lnstrument.
         (C) (MERSil is Mortgage Electronic Registration Systems, lnc. MERS is a separate corporation that is
         acting solely as a nominee for Lender and Lender's successors and assigns. MERS is thc mortgagee
         under this Sscurity lnstrumenL MERS is organized and existing under lhe laws of Delaware, and has an
         address and telephone number ofP.O, Box 2026, Flint, Ml 48501-2026, lel. (888) 679-MERS.




                                                                                                                       ,",n*dh
         CONt{ECTICUT-S|ngle   Family-Fannlo MsdFrcddle M!c Ut{lFORit IilSTRUtIENT WITH MERS                    Form   3007 l/o{
         v-6A(CT)   tooost.or                               ftsp   J or   t4    LanoER supPoRr   sysTElrs lr{c. MERS6ACT.IEW (o4ro8)




BookBB44lPage265                                                               Page 1 of 18


                                                                                                                                                .5i-)
     Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 89 of 115




         (D) "Lender" is
         MORTGAGAT, INC
         Lender is a CORPORATIOI{
         organiz€d and existing under the laws of ilElrtl yoR<
         Lender's address is
         33 MAIDEI{ TANE 6TH FLOOR, NEW YOro( flY 1 0038.
         (E) 'Note" mcans the promissory note signed by Borrower and         dated   DECEMBER'18, 2006
         The Note states that Borrower owes Lender
         oilE HUNDRED SE!r'EilTY TWo THOUSAIID Al,lD tlo/'too x X X X X X X X X X X X x X X X X X X x X
                                                                                                                Dollars
         (U.S, $    172,000.00            ) plus interest. Borrower his promised to pay this debt in regular Periodic
         Paymenls and to pay the debt in full not latcr than JAa{UARY 01, z0gl
         (F) "Property" means the property that is described below under the heading "Transfer of fughts in the
         Property. "
         (G) "Loan" means the debt evidenced by the Note, plus interest, any prepayment charges and late charges
         due under the Note, and all sums due under this Security lnstrument, plus interesl,
         (H) "Riders" means atl Riders to this Security lnstrument that are executed by Borrower. The fiollowing
         Riders are to be executed by Borrower [check box as applicable]:
         fl    Adjustable Rate   Rider    lffi-l Condominium       Rider             l-l     t-+ Family Rider
         f]    Graduated Payment Rider     f]]    Planned Unit Development Rider     l--l    Biweekly Payment Rider
         l-l   Balloon   Rider             F-l    Rute lmprovcment       Nder        El      Sccond Homc Rider
         l]l   otherls) [speciff]



         (l) "Applicable Law" means all controlling applicable federal, state and local statutes, regulations,
         ordinances and administrative rules and orders (that have the effect of law) as well as all applicable final,
         non-appealable judicial opinions.
         (J) "Community Association Dues, Fees, rnd Asscssments" mears all dues, fees, assessments and other
         charges thal are imposed on Bofrower or the Property by a condominium association, homeowners
         association or simil6r organization.
         (K) "Electronic f,'unds Transfer" means any lransfer of funds, other than a transaction originated by
         check, drai, or similar paper instrument, which is initiated through an electronic tcrminal, telephonic
         instrumcnt, compuer, or magnetic tape so as to order, instruct, or authorize a financial institution to debit
         or credit an account. Such term includes, but is not limiled to, point-of-sale ransfers, automated teller
         machine transactions, transfers initiated by telcphone, wire transfers, and automated clearinghouso
         transfers,
         (L) "Escrow ltems" means those items thai are described in Section 3.
         (M) I'Miscellrneous Procceds"means any comp€nsation, settlement, award of          damages,   or proceeds paid
         by any third parcy (other than insurance proceeds paid undcr the coverages described in Section 5) for: (i)
         damage to, or destruction of, the Property; (ii) condernnation or other taking of all or any part of the
         Property; (iii) conveyance in lieu of condcmnalion; or (iv) misrepresentations of, or omissions as to, the
         value and/or cnndition ofthe Property.
         (N)'Mortgege Insurunce" means insurance protecting Lender againsl the nonpayment of, or default on,
         the Loan.
         (O) "Periodic Plyment" means the regularly scheduled amount due for (i) principal and interesl under thc
         Note, plus (ii) any amounts under Section 3 of this Secrrity lnshument.
         (P) "RESPA" means the Real Estate Settlement Procrdures Act (12 U.S.C. Section 2601 et seq.) and its
         implementing regulation, Regulation X (24 C.F.R Part 3500), as they might be amended from time to
         time, or any additional or successor legislation or regulation that govcms the same subject maner. As used
         in this Security fnstrument, URESPAn refers to all requiremcnts and restrictions that are imposed in regard
         to a "federally relared mortgage loan" even if the Loan does not quali$ as a "federally relaled mortgage
         loan" under   RESPA.                                                                                   A
                                                                                                              ,"..*YAJ
         V.6A(CT)    (ooo5).ol                             tus.z   o.   14                             Form   3007 lr0l




BookBB44/Page266                                                             Page 2 of 18
     Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 90 of 115




         (Q) tsuccessor in lnterest of Borrower" means any pafly rhat has raken title to the Properly, whether or
         not that pBrty has assumed Borrower's obligations under fie Note and/or this Security Instrument.

         TRANSFER OF zuCHTS IN THE PROPERTY

         This Security tnstrument secures to Lender: (i) the repayment of the Loan, and all renewals, extensions and
         modi{ications of the Note; and (ii) lhe performance of Borrower's covenants and agreements under this
         Sccurity lnstrument and the Note. For this purpose, Borrower in consideration of rhis debt does hereby
         grant and convey to MERS (solely as nominee for Lender and Lender's successors and assigns) and
         to the        successo(s     snd        assigns   of   MERS, the following described property                            located
         in the                       COUI{TY                       of                                   FAIRFIE-D                      i

                             fType of Rccuding   Jui:diction]                                [Namc of Reording Jurisdictionl
         SEE COII'PLETE     IfGAL   OESCRF/TIOI{ DESCRIBED IN     E(HIBT'A"             ATTACHED HERETO AilO MADE A PARf, HEREOF.




         Parcel lD Number:       oo0-2s??                                                           which currently has the address    of
                                                       EEDF.TRD   srREt' u*tr[3o
                                    srAt F#{4                                               I , connecticut         o'sot        o'JtJ?i
         ("Propeny Address"):
               TO HAVE AND TO HOLD this property unto MERS (solely as nominec for Lender and Lender's
         successors and assigns) and to the succcssors and assigns of MER$ forever, together with sll the
         improvements now or hereafter erected on the property, rnd all easements, appurtenances, and fixtures
         noiv or hereafter a part of the property. All replacements and additions shall also be covered by this
                                                                                                          nProperty,n
         Security Instrument. All ofthe foregoing is referredto in this Security Instrument as.the
         Borrower understands and agrecsthatMERS holds only legal title to the interests granted by Borrorrter_in
         this Security Instrumcnt, buq if necessary to comply with law or custom, MERS (as nominee for Lender
         and Lenderts successors and assigns) has the right: to exercise any or all ofthose iilerests, including, but
         not limited to, the right to foreclose and sell tho Property; and to tako any action required of Lender
         including, but not limited to, releasing and canceling this Security lnstrum€nt.
               BORROWER COVENANTS thar Borrower is lawfully seised of the estate hereby conveyed and has
         the right to mortgagc, grant ind convey dre Propenry and that the Property is uncncumbered, except for
         encumbrances of record. Borrower warrants and will dsfend generally the title to the Prop€rty against all
         claims and demands, subject to any encumbrances ofrecord.
               THIS SECUNTY INSTRUMENT combines uniform covenants for national use and non-uniform
         covenants with limited variations by jurisdiction to constitute a uniform security insturnent covering real
         property.
              UNIFORM COVENANTS, Borrower and Lender covenanl and agree as follows:
              l. Payment of Principrl, Inleresl, Escrow ltems, Prepayment Chrrges, and Late Charges.
         Elcrrower shall pay when due rhe principal of, and intercst on, ihe dcbt evidenced by the Note and any
         prepaymenl charges and late charges due under thc Note. Borrowcr shall also pay funds for Escrow Items
         pursuant to Section 3. Payments due under the Note and this Security [nstrument shstl b€ rnade in U.S.



         v{A(cT,                                                  Pa0p   t   ot                                          Form
                                                                                                                                .,"*xJ
                                                                                                                                3007 lr0l
                     {ooo5),ol                                                    1,(




BookBB44lPage267                                                                          Page 3 of 1B
     Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 91 of 115

a
                                                           a




                           [space Above This Line for Recording Data]
    \[41e, R""ord"d Mail                     ra
    F'IRST AMERICAN TITLE COMPAIIY
    NATIONAL RECORDING
    n00 SUPERIoR AvE, SUITE                                           200
    CLEVELAND,OH 44114

    Tax./Parcel         #:       000-2577


                                                               ASSIGNMENT OF' MORTGAGE
            For Value Received, MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC.
    (*MERS") AS NOMINEE FOR MORTGAGEIT' INC, ITS SUCCESSORS AIYD ASSIGNS (herein
    "Assignor"), whose address is P.O. Box 2026, Flint, MI 48501-2026, does hereby grant, assign, transfer and
    convey unto MANUFACTLIRERS AND TRADERS TRUST COMpAt{y ALS0 KNowN ASM&T
    BAI\IK SUCCESSOR BY MERGER TO IIUDSON CITY SAVINGS BANK X'SB (herein "Assignee"),
    whose address is I FOUNTAIN PLAZA, 4TH FLOOR, BUFFALO, NY 14203, and its successors and
    assigns all its right, title and interest                              in       and to a certain Mortgage described below.

    Mortgagee: MORTGAGE ELEcTRoNIc REGISTRATION sYsrEMs, INc. (.MERS'), AS
    NOMINEE FOR MORTGAGEIT,INC, ITS SUCCESSORS AND ASSIGNS
    Bonower(s): LUDYS NINO
    Date ofMortgage: DECEMBER 18,2006
    Original Loan Amount: $172,000.00
    Propeny Address: 444 BEDFORD srREET, UNIT 3D,                                                     srAMFoRD, coNNEcrlcur              06901

    Recorded on JAI\IUARY 5,2007 in INSTRUMENT NO.2007000663 BOOK 0gg44 PAGE 0265 TOWN
    OF STAMFORI), Srate of CONNECTICUT.

          |ililil lillilililt lll NrNo
          52703003
                                                                                        CT
          FIRST R}IERICRN                             ELS
          RSSIGN}IENT
          ililt   ilt lilt ilt   ffil   ililililil   ilt I ilt   ililt ililt   ]t

    Assignment of Mortgage -IMERS 01052017 419                                                      Pagc   I
    Wintrack #: 1088343                   ltillilflilfln[nil-                                                               lrlrlllllllll   616769r18t39261
                                                                                                                                  MIN #: l00l   120 65736592A7 0
                                                                                                                                  MERS Phone: (EE8) 679{37?




INSTR# 2017005546 OFFICIAL RECORDS O VOL 1 .1700 PG 189 PAGE 1 OF 2 BLOCK 234
RECORDED 0312712017 02:29:12 PM DONNA M. LOGLISCI CITY & TOWN CLERK STAMFORD CT                                                                              ,JD
        Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 92 of 115

l




        IN WITNESS WHEREOF, the undersigned has caused this Assignment of Mortgage to be executed on
               HARTIOO
        Date

                         ELECTRONIC REGISTRATION SYSTEMS, INC. (.MERS") AS NOMINEE FOR
                                                           AI\IDASSIGNS

        By:                                               MARTHA CORREA
                                                               AI{T VICE PRESIDENT




                (Print

                (SffifrBPcr"vton

       Wiftess (Print Name)




                                           [Space Below This Line for Acknowledgments]

        STATE OF FLORIDA
        COIJNTY OF HILLSBOROUGH

        The foregoing instrument was acknowledged beforemetfris      MAo .\n \l    f or')
        by MARTHA CORREA,                ASSISTANT          VICE PRESIDENT, of MORTGAGE ELECTRONIC
        REGISTRATION SYSTEMS, INC. C.MERS") AS NOMINEE FOR MORTGAGEIT, INC, ITS
        SUCCESSORS AND ASSIGNS, on behalf of the company He/She is personally known to me or who has
        produced                                               as identification.



                              hn                                                    AtlINmAmilGno
        Notary Public
                                                                                l{our ftilq SrhdR(llda
                                                                   tl{-           Coh,t'frnr| 6${e4t
                                                                                [yonn.qiuIhYztr2ffi
        PrintedName, MraMonsgo
        Mycommissionexpires:       \\\        >>, \S           O




        Assignment of Mortgagc - MERS 0105201? 419                  Page 2

        wintrecr*:   tott*i   lfldmnflm$l-                                                llilillillmillil   e,uro'0,'.,,u,
                                                                                                   MIN #: 100112065736592870
                                                                                                   MERS Phone: (888)   679d77




    INSTR#2017005546 OFFICIAL RECORDS                O   VOL 11700 PG 190 PAGE 2OF 2
    Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 93 of 115

I




                                                                    [Space Above This Line for Recording Data]
    When Recorded Mail To:
    FIRST AMERICAN TITLE COMPAI{Y
    NATIONAL RECORDING
    rr00 SUPERIOR AVE, SUITE 200
    CLEVELAND, OH 44u4

    Tax./Parcel           #:    000-2577


                                                             ASSIGI\MENT OF MORTGAGE
       ' For Value Received, MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC.
    ("MERS") AS NOMINEE FOR MORTGAGEIT, INC, ITS SUCCESSORS Al{D ASSIGNS (herein
    "Assigno/n), whose address is P.O. Box 2026, Fling                                            MI   48501-2026, does hereby grant, assign, transfer and
    CONVCY UNtO MANUFACTURERS AND TRADERS TRUST COMPAIYY ALSO KNOWN ASM&T
    BAI\K SUCCESSOR BY MERGER TO HUDSON CITY SAVINGS BANK FSB (herein "Assignee"),
    whose address is I FOUNTAIN PLAZA, 4TH FLOOR, BUFFALO, NY 14203, and its successors and
    assigns   all its right, title and interest                           in       and to a certain Mortgage described   below

    Mortgagee: MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. C.MERS'), AS
    NOMINEE FOR MORTGAGEIT,INC,ITS SUCCESSORS AND ASSIGNS
    Bonowe(s): LUDYS NINO
    Date ofMortgage: DECEMBER 18,2006
    Original Loan Amount: $l 72,000.00
    Property Address: 444 BEDFoRD srREET, UNIT 3D,                                                     srAMFoRD, cot{NEcrlcur            06901

    Recorded on JAJ\{UARY 5,2007 in INSTRUMENT NO.2007000663 BOOK 08844 PAGE 0265 TOWN
    OF STAMFOIID, State of CONNECTICUT.

          |ililil lililililil lll NrNo
          52703003
                                                                                       CT
          FIRST RIIERICRN                          ELS
          RSSIGNI'IENT
          lllil   ilt   illtl[ ffil ilillilillt   IilI ilt   ilt[   ilt I I   ]t

    Assignment of Mortgage -IUERS0105201? 419                                                      Pagc I

    Wintrack #: 10883{3               flilllmililillililffi-                                                              lililUliltfr[iln1il o,u,u'nr,rnru,
                                                                                                                                  MIN #: 100r12065736592870
                                                                                                                                  MERS Phone: (888) 6?9-6377




INSTR# 2017005546 OFFICIAL RECORDS O VOL 11700 PG
                                                    ,189                                                                                                   )\
                                                         PAGE 1 OF 2 BLOCK 234
RtrCORNtrN O?I)7DO17 O2,?9.12 PM NONNA M I OGLISCI CITY & TOWN CLERK STAMFORD CT                                                                         .-)J)
    Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 94 of 115

l




    IN WITNESS WHEREOF, the undersigned has caused this Assignment of Mortgage to be executed on
            HARlIM
    Date

                        ELECTRONIC REGISTRATION SYSTEMS, INC. ("MERS',) AS NOMIME FOR
                                                         AI\D ASSIGNS

    By:                                                 MARTTH CORREA
                                                                   ANT VICE PRESIDENT




             (Print N

             (tfffiE9cr"vton
    Witness (Print Name)




                                           [Space   Belcw This Line for Acknorvledgmenrs]

    STATE OF FLORIDA
    COTINTY OF HILLSBOROUGH

                                                   HNo c\.r 5-l, I Ol1
    The foregoing instrument was acknowledged before           mettris
    by MARTHA           CORREA, ASSISTANT VICE PRESIDENT, of MORTGAGE ELECTRONIC
    REGISTRATION SYSTEI\{S, INC. ("MERS") AS NOMINEE FOR MORTGAGEIT, INC, ITS
    SUCCESSORS AND ASSIGNS, on behalf of the company. He/She is personally known to me or who has
    produced
                                  ^'\ A.                      as   identificatio;-


                                            -                                   Alililm     mrltono
             -
                                                                   ffi
    Notary Public                                                             llffiY fuilc'flrbolHdlds
                                                                                 Coinrlr*rf Ff SS{9{t
                                                                              fy onrn    qilu   IhY?2.20e0
    PrintedName' MraMonego
    My commission expires:                                                           -




    Assignment of Mortgage   -MERS0l0520t7 4t9                       Page 2

    Wintreck#: 10813343      lIil4lEmnfrililt]-                                            llflflfiilmill[ffiln[il'otesror,rrru,
                                                                                                       MIN #: 10011206573659?J70
                                                                                                      MERS Phonc: (888) 679-6377




INSTR# 2017005546 OFFICIAL RECORDS                  O VOL 11700 PG 190 PAGE 2 OF 2
     Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 95 of 115

 a




                                                                         [space Above This Line forRecording Data]
     whe" R"co.ded Mail r,
     FIRST AMERICAN TITLE COMPANY
     NATIONAL RECORDING
     ll00 SUPERIoR AvE, SUITE 200
     CLEVELAND,OH 44114

     Tax/Parcel             #:       000-2577


                                                                ASSIGIYMENT OF MORTGAGE
             For Value Received, MORTGAGE ELECTRONIC R-EGISTRATION            -            SYSTEMS, INC.
     ("MERS") AS NOMINEE FOR MORTGAGEIT, INC, ITS SUCCESSORS AND ASSIGNS (herein
     "Assignor"), whose address is P.O. Box 2026, Flint, MI 48501-2026, does hereby grant, assign, transfer and
     CONVEY UNIO MANUFACTURERS AND TRADERS TRUST COMPAITY ALSO KNOWN ASM&T
     BANK SUCCESSOR BY MERGER TO HUDSON CITY SAVINGS BANK FSB (herein "Assignee"),
     whose address is I FOUNTAIN PLAZA, 4TH FLOOR, BUFFALO, NY 14203, and its successors and
     assigns   all its right, title and interest in and to                                a certain Mortgage described below.

     Mortgagee: MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. C.MERS'), AS
     NOMINEE FOR MORTGAGEIT,INC,ITS SUCCESSORS AND ASSIGNS
     Borrower(s): LUDYS NINO
     Date of Mortgage: DECEMBER 18,2006
     Original Loan Amount: $172,000.00
     Propefty Address: 4,l4 BEDFORD STREET, UNIT 3D, STAMF'ORD, CONNECTICUT 0690f

     Recorded on JAI\{UARY 5,2007 in INSTRUMENT NO.2007000663 BOOK 08844 PAGE 0265 TOWN
     OF STAMFORD , State of CONNECTICUT.

           lrilt   ilt   ilil   iltilil lll NrNo
           52703003
                                                                                         CT
           FIRST RIIERICRN                             ELS
           RSSIGNI'IENT
           ilt[    ilt   ilil llt   iliI IIililflil   ilt I   il lillt   ilt I I   ilt


     Assignment of Mortgage - MERS 01052017 419                                                    Page I

     wintrack #: ros1334;                 llillllllllflfrlfl]lflll-                                                      ll|llflilnililmllllil   u,u,on,nr,,nru,
                                                                                                                                    MIN #: 100112065736592870
                                                                                                                                   MERS Phone: (888) 679-6377




TNSTR# 2017005546 oFF|CTAL RECORDS O VOL '1 '1700 PG 189 PAGE 1 0F 2 BLOCK 234
RtrCNRNtrD N?1271?n,17 O",?9.12 PM DONNA M I OGLISCI CITY & TOWN CLERK STAMFORD CT
                                                                                                                                                               j i)
    Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 96 of 115

I




    IN MTNESS WHEREOF, the undersigred has caused this Assignment of Mortgage to be executed on
              HARlIM
    Date

    MOR                  ELECTRONIC REGISTRATION SYSTEMS, INC. ("MERS") AS NOMIIIEE FOR
                                                          AI\D ASSIGNS

    By:                                                  MARTHA CORREA
                                                                       VICE PRESIDENT




              (Print

              (}ffigpshjon
    Witness   (hintName)




                                              [Space Below This Line for Ackncwledgments]

    STATE OF FLORIDA
    COUNTY OFHILLSBOROUGH

    The foregoing instrument was acknowledged before            mettris     hAo c\n \f . 3 Ot1
    by MARTHA CORREA, ASSISTANT VICE PRESIDENT, of MORTGAGE                                                ELECTRONIC
    REGISTRATION SYSTEMS, INC. ("MERS') AS NOMINEE FOR MORTGAGEIT, INC, ITS
    SUCCESSORS AND ASSIGNS, on behalf of the company. He/Sh is personally known to me or who has
    produced                       ns\ A.                     as identification.



                              \r^              -                                   ArEnilmArcilsno
             -
                                                                  ffi
    Notary Public                                                                     Rlilc' SrbdMde
                                                                               t{dt
                                                                                   Coinrt$nl FFSl94t
                                                                               Honn,qtwlhY?2.?ffi
    Printed   Name:             AlexandraMonego

    My commission expires:           f{r$\ > >, \SlO




    Assignment of Mortgage - MERS 01052017_419                     Page 2

    winrreck #: 10813343 llillillilllfifr   l[H|I                                                            6t676914E139267
                                                                                                   MIN #: 100112065736592870
                                                                                                   MERS Phonc: (888) 679-6377




INSTR# 2017005546 OFFICIAL RECORDS                  O   VOL 11700 PG 190 PAGE 2OF 2
Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 97 of 115




               EXHIBIT 4
 03-1077/s                                  NINO LUDYS
                                                   Case 3:18-cv-02086-JCH Document 1 FiledSTREET
                                                                           ALEXANDER        12/19/18 OO25
                                                                                                      Page 98 of 115                                                                                                                                                        r02
         ADI{INISTRATTVE INFORUATION                   O'VNERSHTP              Tax ID 215/l2l                    printed                                                                                            12/1712018 card No.                     or
   PARCEL NIIMBER                                     NINO I,UDYS                                                                                        TRA}ISFER OF O$INERSIIIP                                                                  I              1

    03-r.077ls                                                   ?5 ALEXANDER      STREET
                                                                 GREEN!{ICH, CT 06830                                                                            Dat.e
   Parent. Parcel Nunber
                                                                 LOT NO 65 AIJEXANDER ST E5
                                                                                                                                                          r1 / 02    /2004         TEVOIINI    FERDINANDO                                       Bk/Pgt 4782,       226
  Propert.y Address                                                                                                                                                                                                                      $   90 0000
    ALEXANDER STREET OO25                                                                                                                                 02/07/t989               TEVOTINI TERDINAIiIDO            & LUCIA   EST               Bk/Pg: 1909,      45
  Neighborhood                                                                                                                                                                                                                           $o
   122030 CHTCKAHOMINy               (21
                                                                                                                                                          09   /04/L98r            ?EVOLINI FERDINANDO & LUCIA                                  Bk/Pgz 1233, 82
                                                                                                                                                                                                                                         $o
  Property Class                                                                                                                                          06/76/7971               l.IA                                                         Bk/Pgt L022,      66
   I02 Two FamiLy
                                                                           RESIDENTIAL
                                                                                                                                                                                                                                         $o
  TAXTUG PTSTNTCT INF'ORMA?ION
   Jurisdiction               s7       creenwich,    CT
   Area                       00L                                                                                                              VAI,UATION RECORD
   Corporat,ion               057                                Assessment Year                 LO/0r/2008             10 /   o1/ 2oro        rt/   30   / 20L0             L0   / 01/2OLs          L0   / oL/20L5           Lo   /0r/2u-6            ro / oL/20L7
   DistricE                   03
                                                                 Reason    for   Change
   Section & PIat             105                                                                    2008 lJist.        2010 Reval               2O1O BAA                  2015 Prelim               2015 Final                2016      tisc           201? List,
   Roucing Number 0055E0005                                      VAIJUATTON               I           5453 00                496500                  496s00                   3 858 00                    38s800                   385800                385800
                                                                 Markef,                  B           260700                 2235A0                      106 00               4 0190 0
                                                                                                                                                     2                                                    40 t_90 0                401900                401900
                                                                                          7           905 000                72AAOO                  7   07   L00                 787700                  7877 00                  7   877 00            787700
        SLte Descrlption                                         VALUATION                L           45L7L0                 347550                  347 s 50                     270060                  270060                   27 AO60               27 006A
                                                                 70* Assessed             B           182490                 1554 50                 147420                       281330                  28L330                   28L330
   Topographyl                                                                                                                                                                                                                                           28L330
                                                                                          T           634200                 5 04 000                494970                       s 513 90                8tr1?OA                  55r-390               s51_3 9 0
   Public Ueili.bies t                                                                                                                    IJAND DATA A}ID CAIJCUIJATTONS
   Water, Sewer, Elect.rlc
   Sgr€et or Road:                                                          Rating Measured                  Table       Prod. Fact.or
                                                                            Soil ID Acreage                                      -or-
   Neigbborhood:
                                                                              -or-            -or-                  Depth Factor
                                                                            Act,ual" EffecEive            Effecbive     -or -                   Base                 Adjusced             ExEended                    fnfluence
                                                     Land Type             Frontage Front,age               Depgh   Square Feel                 Rate                     Rabe              value                        Facbor                          Value
   Zoning:
   n-d-r'liir. i - r.a* Lly   7, Sc,L Tes ident   ial Land                                     0.171.0                                  1.00   2256L40.00 2255j.40,00                                 385800                                                            385900
   Legal Acres;
   0.   1710




AA10r Bd of AssmE Appeals - 2010 cL Grade to Avq- w 4/25/LL
                                                                                                                                                                                                                    SuppLenental Cards
THE LOWER IJEVEL IS WALI]S PIJOORS CETI'INGS
PAR?IONED BUT NOT FAINTED OR IN VERY GOOD SHAPE                                                                                                                                                                     TRUE TAX I/ALUE                                   385900
                                                                                                         Permit    Nurnber                FilingDate           Est    cost Field visLt,
                                                                                                           rype                                                Est    SqFt




                                                                                                                                                                                                                    Supplemental Cards
                                                                                                                                                                                                                    TOTA', LAND V3]-UE                      3   85800
                                                                                                                                                                                                          AITEXANDER STREEI' OO25
                                                           Case 3:18-cv-02086-JCH IMPROVEMEIflT
                                                                                  Document 1 DATA
                                                                                                Filed 12/19/18 Page 99 of 115
 PHYSICAI, CI{ARA TERT STICS
Style:   2-Family Duplex
occupancy: DuPlex
slory Heightr 2.0
Finished Area: 4550
AtsEic:        None
BasemenE !     fl4                                                                                                             11
ROOFING                                                                                                                   s FrOH
r'ricerial r AsphalE shingles
Type:        cable                                                                                           1   s FrOH
Framing: Std for class                                                                                                           Conc
PiEch:       NoE avallable
FLOORING
SIAb          B, I'
sub and joists   1,o' 2.0
Base Al]o'itance      L, 1. 0                                                                                                   BrP
                                                                                                      2sFr
EXTERIOR     CO\ZER
                                                                                                                                508
Brick                      1.0                                                                    L (Fin)
Vinyl                      2.0
INTERIOR T'INTSII                                                                                     1336
                                                                                                                                 OH
ACCOMMODATIONS
Finished Rooms                       13
Bedrooms                             6
Formal Dirring   Rooms               2
Fireplaces:      1                                                            2sFr
                                                                             l cBsmtG
EEATTNG AND      AIR
             Lower
                          CONDITIONXNG
Prlmary Heat: Hot wacer - gas
                                 f'ul]      Part
                                                                               @                               lsFr         3
                                                                                                                  Cone\
Air   Cond
              /Bsmt t
               1300       1500
                                 Upper upper
                                  r.5 50           0                                                                  I          Conc



PLI'}!BING
                      *
3 FixU, BaEhs 3              9
2 FixE. BaEhs L              2
Kit Sink              2      2
 TOTAL                      13
                                                                                                                                                                                                                   (LCM: 150.00)
RWODEI,ING A}TD MODERNIZATION
                          Amount           DaEe

                                                       SPECIAI, FEATURES                                                  SUMI{ARV OT IMPROVMIENTS
                                                                                                       SEry Conse     Year Eff        Base Feat- Adj Size or Computed PhysObsolMarket *
                                                                                                       ggb fype Grade Consc Year Cond Rate ures Rate Area     value   DeBr Depr Adj comp                            value
                                                       Descrlption   Value     ID               Uee

                                                                                                                          Avg         19?9 19?9 Av   0.00   Y     o,   oo   4850 s62890      16       o    85 100        401900
                                                       D   :BASlC    7420       D    D!{EIJIJ           0.00
                                                           MAS-STK   7550




                                                                                                                      Appralser./Dace                       Nelghborhood         Supplsetrtal Cards
                                                                               Data Cou.ecto!/Date                                                                               TOTAL IUPROVEMENT VALUE            401900
                                                                               EP 0S/15/2OL7                          TOG Lo/0r/2oL5                        Neiqh 122030    AV
Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 100 of 115




              EXHIBIT 5
 Property Location: 444 BEDFORD STREET                                 Case 3:18-cv-02086-JCH
                                                                                       MAP ID:001/Document
                                                                                                   25771 I 3Dl 1 Filed Bldg
                                                                                                                       12/19/18     Page 101
                                                                                                                            Name: BEDFORD    of 115
                                                                                                                                          TOWERS                                         State Use:105
 Vision     lDz4478                                               Account #001-2577                    Bldg #: I of I Sec #:   I of I Card I of                   I                    Print Date: 12/1712018 10:52
                                                                           C(
       Element          cd.    ch.              Description

                                          Condo

                                       Story

          Wall I                                                                 Acct#          lt         ID                      BAS[6201
          Wall2                                                                  NzlzeBEDFORI)                           1S#l
          Floor I       )                                                                    Code
           Floor 2                                                          Type               0            SF
       Fuel                                                                 hcn                0
       Type                                     Heat
      Type                             nit/AC                               Base Rate:
      Bedrms                           Bedroom
                                                                           Other Adj
      Bathrms
                                                                               Cost                                 t4
      Half Bths
       Fixtres
        Rooms                                                              Code
       Style                                                                   Rating
          Style                                                            Remodeled
                                                                           o/
                                                                           /o
                                                                                  Obslnc
                                                                                Obslnc
                                                                            Trend Factor


                                                                                   Cond
                                                                                  Val
                                                                           o/o
                                                                                 Ovr
                                                                           OwComment
                                                                            Imp Ovr
                                                                            Imp Ovr Comment                                                                                                                  t
                                                                           to Cure Ow
                                                                           to Cure Ovr Comment

                                           & YARI)                       /XF.BUILDING                     FE,d
                               Sub     Sub                     Units

                     Up Opn




                                                                                         Y
                                                           Livinq Arpn Gross Area            Eff Area   Unit Cost
BAS           First Floor                                          620         620                          329.94       204,566




                       Ttl   Ctacc   I ;s/I oa<o .tlcon,           t1n             ati                                                        . .-ii
                                                                                                                                                       --':'-':       ,".,.   :   ',   .*:t   sq,*@.
r ruPEttJ lvlattuu.         til    DDur,vl\J       orruDl                                                 tvlAr     ru;uul/        LJI It I Jt)t                          IttuB t\a[te:   Dl!.Lr-t,   t-rts,l, I t, w t!_t(D                                   Dtate use:       lut
Vision lDz4478                                                       Case #001-2577
                                                                    Account 3:18-cv-02086-JCH                                    Bldg #: 1 I of
                                                                                                                              Document          I Sec
                                                                                                                                             Filed    #: I ofPage1 102
                                                                                                                                                   12/19/18         Card  I of
                                                                                                                                                                       of 115                                                               I               Print Date: l2ll7l20l8 10:52
        (IIRNFNT NWNFP                                        Tnpo                    IIT                       (7',l   | /Et l/ D                         ),V                                                                              T
NINO LUDYS                                                                                                                                                                                                 Code                                   Assessed Value
                                                                                                                                                                     RES CONDO                              1-5                    151,910                     r06J40               6I3s
444 BEDFORD STREET # 3D                                                                                                                                              CONDOPT                                l-7                      3,990                        2,790         STAMFORD,CT
STAMFORD, CT 0690T                                                                     SAPPLEMENTAL DATA
Additional Owners:                                  Other      ID:             l2l234UT3D       DSSD
                                                    Surveyl                                                     Agent Name
                                                    Survey2                                                     Roll               I
                                                    CensusTract
                                                    Cemus Block
                                                    Jewer Acct
                                                                               20t
                                                                               1001
                                                                                                                Common NanBEDFORD TOWERS
                                                                                                                NeighborhoorDom{ T                                                                                                                                        VISION
                                                    GIS   ID:      tf,,l 014   0522                             ASSOC PID#                                                                                    Total                r55,91                    r09,130
                                                                                                      SALE DATE                        u/i SALE PMCE NC                                                   PREY
NINO LUDYS                                                                        8844t 263                           U                I            2r5,000 10        Yr.                 Assessed Value             Yr.   Cod.e       Assessed Value             Yr.     Codc
BROWI\ FRANCES             K      ESTATE                                          5520t 216                05/3u2000 a                 I             75,000 00 2017            1-5                       106,340 2017      1-5                        106,340              1-5                     87,950
OCKKYUNGKIM                                                                       2270t 203                08/02lr983 U                I                  0 25 z0t7            t-7                          2,790 z0t7      t-7                           2,790           t-1                       2,660




                                                                                                                                                                                                                                                      I                  Total:                 90-610
                                   EXEMPTIO.                                                                                  (                                                                        This signature acknowledges a visit by a Data Collector or Assessor
     Year      Tine                  Dpsarinlion                               Amount            Codc      lPsarintion                       A                      mounl

                                                                                                                                                                                                                               APPt

                                                              Tntn I ,                                                                                                                            Appraised Bldg. Value (Card)                                                                 rs0Js0
                                                                         ASS ESSING         NE IG IIB O RHOOD                                                                                     Appraised XF (B) Value (Bldg)                                                                    1,560
                                                        tme                                                                       'aclns                              Batt                        Appraised OB (L) Value (Bldg)                                                                    3,990
            0001/A                                                                                                                                                                                Appraised Land Value (Bldg)                                                                          0
                                                                                                ,ES
                                                                                                                                                                                                  Special Land Value                                                                                   0

                                                                                                                                                                                                  Total Appraised Parcel Value                                                                 155,900
                                                                                                                                                                                                  Valuation Method:                                                                                    c
                                                                                                                                                                                                  Exemptions                                                                                           0
                                                                                                                                                                                                  Adjustment:                                                                                          0

                                                                                                                                                                                                  Yet Total Appraised Parcel Value                                                            155,900


    Pemit ID          Issue Date        Tvoe                  Descriotion                   Amount             Inso- Date                          Date Como-                 Comments                     Date                Tvoe             .ts       ID       cd.            Puroose/Result
                                                                                                                                                                                                        D3n7t20t7                                         MB        23    Clerical error
                                                                                                                                                                                                        DU07t20t3                                         KL        4t    Change - Source    Info erro
                                                                                                                                                                                                        02/06/2009                                        ROB      29     Data Mailer
                                                                                                                                                                                                        D3t06t200E                                        GS       72     0nergr District




                                                                                                                                                                              N
B    Use                  Use                                                                           Unit                         Acre                                                                                                                   s Adj
!
     Code       Description                Zone    D               Denth              Units             Price           L Factor LA. f't;v           C-   Factor    ST.   Idx Adi-            Notes- Adi                       Snecial Pricins              Fact 4di. Unit Price          Land Value
I     105 Res. Condo                       CL       I                                  0.00 AC                  0.00        1.0000 0       1.0000            1.00    4270      1.00                                                                             .00                0.00




                                               Total Card Land Units:                       0.00 AC Parcel Total Land Area: DAC                                                                                                                                Total Land Value:                       0
Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 103 of 115




              EXHIBIT 6
Property Location: 444 BEDFORD STREET                                                         MAP ID:001/ 2t361 l 3W                       Bldg Name: BEDFORD TOWERS            State Use:105
                                                            Case 3:18-cv-02086-JCH Document   1loflFiledSec#:
                                                                                                         12/19/18
                                                                                                               1of Page
                                                                                                                      1 104
                                                                                                                        Cardof I115of
Vision    ID:4314                                         Account #001-2136           Bldg #:                                                                          1      Print Date: 12/17/20L8      10:.53

                CONSTRUCTION DETAIL                                                                                 ,NTINUED)
      Element              Ch               Description             Element             cd.   ch.              Description


                                     Condo

                                  Story
                                                                                                      DA
        Wall I                                                           Acct#       11               ID 1200           Own                    BAS[770]
        Wall2                                                            NaneBEDFORI)                                     1S#1
        Floor I                            Clay   Til
        Floor 2                                                       Type          I                  SF
      Fuel                                                            Locn          0                                        00
      Type                                 Heat
  Type                                                                Base Rate:                           10.74
  Bedrms            I            Bedroom
                                                                    Other Adj
  Bathrms
                                                                        Cost
  Half Bths                                                      YB
   Fixtres
    Rooms                                                           Code
   Style                                                                Rating
       Style                                                        Remodeled
                                                                    o/

                                                                           Obslnc
                                                                         Obslnc
                                                                     Trend Factor


                                                                             Cond
                                                                         Val
                                                                    Vio Ovt
                                                                    OvrComment
                                                                    lmp Ovr
                                                                    Imp OvrComment
                                                                    to Cure Ovr
                                                                    to Cure Ovr Comment

         OB.OUTB

                  Up Opn                                                     995




                                                                                   SECTION
                                                                 (]rost t                           lnit   I        ulenrea Valuc
BAS          First Floor                                   770               770                           310.74            239,272




                    Tll n-^-. l:,'/I.^.-      /---,        1,|               11                                              'rAa   1)',                                   :',-'ililrini*'.   1",:.....
Vision ID:4314                                                 Account #001-2136
                                                                   Case 3:18-cv-02086-JCH
                                                                                                    Bldg#: lofl Sec#: tof PageI 105
                                                                                                Document 1 Filed 12/19/18        Card   I of I
                                                                                                                                    of qsr'.c(Mp'.ru?
                                                                                                                                        115                                                                                             Print Date: l2ll7l20l8 10:53
             TTIPPF'NT NWA ER                                      I                 cTn T-/Rt ,r'n                                                                                                  A
tr'{INO LUDYS C                                                                                                                                                                            Code            vaised l/alue        Assessed Value
444 BEDFORD STREET # 3H                                                                                                                                      RES CONDO                      l-5                  191,510                   134,060                  613s
                                                                                                                                                                                                                                                            STAMFORD, CT
STAMFOR-D,          Ct'   06901-1516                                                                         DATA
Additional Owners:                                                       I2I234 UNIT3H                DSSD
                                                                                                      Agent Name
                                                                                                      Roll             1
                                                            Tract 201
                                                            Block l00l
                                                           Acct
                                                                                                      Common Nan BEDFORD TOWERS
                                                                                                      NeighborhoorDOWN T                                                                                                                              VISION
                                                          ID: W0140522                                ASSOC PID#                                                                             Total                                         134,060
                  RECORD OF OWNERS                    ,                                                                    u/i                                                                                                                7n9
I{INO LUDYS C                                                              8922t 246             03n9t2001         a        I                             00                                         Yr.                                              )ode     Assessed Value
KJORSVIKMAY ETAL                                                           1308/ 189             tLns/1972 U                I                             25 z0t7     1-5                134,060 z0t7      1-5                     134,060 .V LU      t-5                102,350




                                                                                                                                                                     Total:              134-060                      B4-060        Total:            10t 15n
                                                      )                                                                          RAI 'cD                                                This signature acknowledges a visit by a Data Collector or Assessor
    Year      Tvpe                 Descrintion                                         Code     Descriotion                         Num                     mount        Comm. Int.


                                                                                                                                                                                                            A:PPRAISED YALAE SUII
                                                          Tntnl,                                                                                                                      Appraised Bldg. Value (Card)                                                         189,950
                                                                   AS,                             (IOOD                                                                              Appraised XF (B) Value (Bldg)                                                          1,560
       NBT                              NBHD Name                                                                  Tracins                                                            Appraised OB (L) Value (Bldg)                                                               0
           0001/A
                                                                                                                                                                                      Appraised Land Value (Bldg)                                                                 0
                                                                                                                                                                                      Special Land Value                                                                          0

                                                                                                                                                                                      Total Appraised Parcel Value                                                         191,5 10
                                                                                                                                                                                      Valuation Method:                                                                           c
                                                                                                                                                                                      Exemptions                                                                                  0
                                                                                                                                                                                      Adjustment:                                                                                 0

                                                                                                                                                                                      Yet Total Appraised Parcel Value                                                     191,510
                                                                                           IT Rtr                                                                                                                          ,/
             )l
                                                                                                                                                                                                                                CHA                      v
                                       Tvoe               Descrintion                                 Inso- Dale                            alc (   1mn                                     Date                                      ID       cd.
                                                                                                                                                                                        D3n7t20L7                                     MB       23     Clerical error
                                                                                                                                                                                        02/46t2009                                    ROB      29     Data Mailer
                                                                                                                                                                                        03t06t2008                                    GS       '1''   Energy District




B    Use                  Use
                                                                                                                                                                                                                                       s Adj
    Code                                 Zone    D Front                                      Price          I.                                 Factor         Idx                                                                      Fact                         Land Value
     105     Res. Condo                   CL      I                               AC                  0.00        1.0000 0         1.0000            1.00 4270        1.00                                                                  .00              0.00                 0




                                              Total Card Land                          AC Parcel Total Land Area: DAC                                                                                                                      Total Land Value:                      0
             Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 106 of 115

              Resd   and   n*um to:
                                                      r   illilr |ilil lllll lllll lllll lllll llll   llll
           Marinosci law Gmup, P.C.                   IHSTR + ?0180116157 VOL 119?7 FG ?31 RECD u1lt?/?tl1S   lfi:17:40   Ai'l
        275 West Natick Roa4 Suite 500                LYDA RUIJTER CITY & TOI,IH CLERK STATIFORD CT
               Warwick R[02886                        P-L[]C:K 234

,i     RETI.JRN DATE:
       DOCKET NO.:
                                      MAY 8,2018                                   SI.JPERIOR COURT
                                                                                   JIJDICTAL DISTRICT

       MANUFACTURERS AND TRADERS TRUST                                             OF STAMFORD.NORWALK
       COMPAT.IY ALSO KNOWN AS M&T BANK
       SUCCESSOR BY MERGER TO HUDSON CITY
       SAVINGS BANK FSB                                                            AT STAMFORD

       vs.

       LUDYS NINO                                                                  APRrL I o ,2018
       BEDFORD TOWERS CONDOMINIUM
       ASSOCIATION, INC.


                                                          LIS PENDENS
               Notice is hereby gven of the pexldency of a civil action betwesn the above named parties
       by writ dated       April I 0         , 2018, and made retumable to the Superior Court, for the Judicial
       Dishict of Stamford-Norwalk at Stamford, on the 8th day of May,20l8, which action is brought
       claiming a foreclosure            of a mortgage from Ludys Nino to Mortgage Electronic Registation
       Systems, Inc., as nominee for Mortgagelt, Inc., in ttre original principal amount of $172,000.00

       dated Decerrber 18, 2006 and recorded January 5,2017, in Volume 8844 at Page 265 of the
       Stamford land Records, and in which action the following items are claimed:
                1. A foreclosure of the mortgage;
                2. Immediate possession of the mortgaged premises;
                3. A deficiencyjudgment against Defendant Ludp Nino
                4. The appoinnnent of a receiver to collect the rents and profits accruing from the
                     pronises;
                5    Costs of this action;
                6    Attomey's fees; and
                7    Such other and further relief as the court may deem just and equitable.



               The property sought to be foreclosed is situated in the City of Stamford, County of
       Fairfield, and State of Connecticut and more particularly described as follows:




Bookl 1927lPage231                                                              Page 1 of 3                       3D
          Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 107 of 115




                                                Schedule    A




             Io3athcr clcb all rt3btr rcrrrycd fot rbc erclurlvc    of rrtd uaft ln sd
        to plrldrg s$tce.u$crrd 5 ou the ntarH,to3 spn"" Ft*" ofureghc.tourcTr-terrlg
        Dl,:n'eonrxrd to rrtd Doclrrrtl,n of CoodoUnirn.
             8rtd preulrcr-rr. corwclnd tog6th.r rdrh rh. bot.ftt , rl3h$, grft1l6er1
        a.ralrhtrr rod rubJcct ro che butdoorp coy.ranG!,  nrtrlcsioor; b.y-11,rar-tuLr,
        nj;ulrCtmr ord rorcrrolr, rf! ec nori paee!+rai!t;a-d;b       i"'r6|fid*ror-
        doqrrac! tu.d rad nccorirr rl rciirrci r, tcrih:
                                                    '-----r ;i   .r sr. gorrtcuurfrli
        lorth tl thr Srufor{ Irnd fccordt.       --         --.
          . Gony^rrrnca lr lldc rubJcct 3o tatc. of shc clcy of grrnlord rbtab brcor &r
        rnd pryrblr aftcr thc drtc or Urfr dccrl. F'bil. reilL*r
        roy uoprld lorcallmotr- thrroot, rdtch aimmocr'-ffir lsullnmt r.r*nGr, rad/or
        duc rod prvrblc efcer rbc drtc 6g Glri ianl-*r;[ G; rnt                bcm
        uaprld furtrlhatr tbc^rcof, chc Greltcr ..rDr rnd rlrcu urrrmcr, or
                                                                    to 0., .. lnrt ot
        tbr coorldcr8tts tor'thrr ica, rn--uy r€trrccrnr-Ei rr'lt.rsr.fr,
        to br ileoted bt 3ovrrunrrl eutmrftl, &cfrClnS th"-;fifn3.rd-ff.ffif rrpord or
        erd r4rfrrttuor of chs Gfty of 6tuij:i;           -                        nf..
            trld prrtrco     aar   cectcd   rr$fGct   d.o co cbr fotlcrrng:
             l. lf,facc, tt eny. or rhr hdtord
        Glr; of Sraford re r ryore rrcotrrlrd t" str..T^hrud_bj
                                                 i*i-ila;Dd.
                                                                r.rnr armbl&brd b, tt
                                                                  t2 oG rtr 8:rafond
        bd frcordr.

              2.      G''aG r" lt"-B!"rford Elcccrtc ttgbt cocpcr-lccosd'!
                                                           wq'r" R         rr loot gra rr
         ?r6c tl3   of rha gtrqlord i^t d-tr3;tl-- -'o--
                                    tacrr vhfch ri r.curora ftrvt!, or pcrioorl tupocrtm
         tt Uli,t,,S".:ffi.of                                                            ot




Bookl 1927lPage232                                              Page 2 of 3
         Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 108 of 115




                                             Plaintiff,
                                             Manufacturers and Traders Trust Company
                                             also known as M&T Baok Successorby
                                             Merger to Hudson City Savings Bank, FSB
                                             Byits Attorney

                                                                I
                                             Eileen C. O'Shaughnessy,
                                             Marinosci I-aw Group, P.C.
                                             275 West Natick Road, Suite 500
                                             Warwich RI02886
                                             (40t)23+e2N
                                             JurisNo.4W0l7




Bookl 1927lPage233                                Page 3 of 3
             Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 109 of 115

              Rocsd and rctun !o:
                                                   r   lllilllllil lllll lllll lllll lllllllll llll
           Marinosci L,aw Gmup, P.C.               INSTR     + 2018nr16157     VOL 11927 FG 231 RECO        rr4l'-?/?n18 10:17:40   Al1
        275 \Ycst Natick Roa4 Suitc 500            LiDA KUIJTER CITY E          TOLIII CLERK STATIFORD CT
              Warwick RI,02E86                     FLnCK 234

d      RETI.'RN DATE:
       DOCKET NO.:
                                    MAY 8,2018                                 SUPERIOR COURT
                                                                               ruDICI,AL DISTRICT

       MANUFACTURERS AND TRADERS TRUST                                         OF STAMFORD.NORWALK
       COMPANY ALSO KNOWN AS M&T BANK
       SUCCESSOR BY MERGER TO HUDSON CMY
       SAVINGS BANK FSB                                                        AT STAMFORD

       vs.

       LUDYS NINO                                                              APRrL I 0 ,2018
       BEDFORD TOWERS CONDOMINIUM
       ASSOCIATION, NC.


                                                       LIS PENDENS
               Notice is hereby given of the pendency of a civil action between the above named parties
       by writ dated     April l0         , 2018, and made retumable to the Superior Court, for the Judicial
       Dishict of Stamford-Norwalk at Stamford, on the 8th day of May,20l8, which action is brought
       claiming a foreclosure of a nrortgage from Ludys Nino to Mortgage Electronic Registration
       Systems, Inc., as nominee for Mortgagelt, Inc.,           in the original pnnclpal amount of $172,000.00
       dated Decerrber 18,2006 and recorded January 5,2017,                    in Volume 8844 at Page 265 of          the

       Stamford Land Records, and in which ac'tion the following items are claimed:

                1. A foreclosure   of the mortgage;
               2.   Immediate possession of the mortgaged premises;
               3.   A deficiency judgment against Defe'ndant, Ludys Nino
               4.   The appointnent of a receiver to collect the re,nts and profits accnring from the
                    prernises;
               5.   Costs of this action;
               6.   Attomey's fees; and
               7.   Such other and further relief as the court may deem just and equitable.



               The property sought to be foreclosed is situated in the City of Stamford, County of
       Fairfield, and State of Connecticut and more particularly described as follows:




                                                                                                                            ^3 r)
Bookl 1927lPage231                                                         Page 1 of        3
          Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 110 of 115




                                              Schedule   A




             IoSsthcr ct3b slt rlSbtt r:nrvcd fot cb: uclurlvc urr ol lald unlt t[
        to FrHng tgtcG udcrrd 5 ou the rParhlo3 Spn". plra" oE                     f,d
                                                                     .borrcTrrterrlg
        DLn'rnnrxod co mtd Dccbrrti,rn ol Coodoitnirro.          tbe

              Srtd preatro^ar. corlvclnd togcthar nlrh r.L brrrcfttr, rlghtr,
        ...rErhrrr rd                                                         ?rlvl,lrterr
                        rubJccc ro Bhe butdolrs covrnetrBa, rutrlcrionrl inrl-rAil.r,
                         rcrrrratr,
        lrtfllettorflld rnd
                     tnd            rf! er esri eaucrerait;;-a;ih-ilG. ildirrr,o
        doctrcnr             rccorird lr rcierrci ro tcriG, *i r. rn glrtioor.rfrli
        lorrh h chr $ruford lrnd tccortt.
             coc[yrncl l. lsds rubJoct to toncr of tlrc clty of gSaotord rb&h brcma dur
        erd^peyrbh aftcr cbc drtc or urrr rcoa. nrbilc lrPil;G t rlrrcntr,
        ray ungdd torcallna3l- tSroolr yhlcb erirlmocr'-ffit, tn.}rrrrirca etd/or
        duc rnd^pryrbla lftrr cbc drtr 5g ctlr d..d;-rtbro[ G; rad rgo1paGr,  bcgge
        uprtd lorcelharr thcrcof, Ghc crrltc. ..r,nr lod rgrorr to pry u pe*oro!
        thr coorldorsrto tor'rttr iecA, rnd-uy s..trlctlfrt or tlnlr.cte. tinoma or
        ro-br l"?"+     t'
        rd rqrlatloor ofsovrruncrt   orrbortt-, 1$r;Gttt"-;G;ffi.ffi;
                                                                    s rffil       *r.,
                          :hr GrGy o! gGrrford.
                                                              -
             trld prrtrca !8r c@rrcd rubJcct rl.o to rhc follarlq:
             l' lffaca. lt ent. of tbr !.dlord 83r..c^tulldltj
        Gtcy of Bnrford te r rrgors rrcorrlrd rr iiof-ira;tr;. Ltnr rrtrbltrbrd !,, tt
        bd trcordr.                                             312 ot ttr Srdorrd



                2. Gtltt r" F.-qrdord EtccGsfc Lgbt Coupgr.rGcocdnl ln loot 9ll
         PrSc   t3 of rhe Bratord trlrd-n ffi;                                  rr

         tf. Uli,t,,*a.:f,I.of   lacrr Udch   ri   rccrtoGi .unn, or pcrimrl tnprcdoa ot




Bookl 1927lPage232                                           Page 2 of 3
          Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 111 of 115




                                              Plaintifi
                                              Manufactuers and Traders Trust Company
                                              also known as M&T Bank Successorby
                                              Merger to Hudson City Savings Bank, FSB
                                              Byits Attorney,



                                              Eileen C. O'Shauglmessy,
                                              Marinosci Law Group, P.C.
                                              275 West Natick Road, Suite 500
                                              Wrwick, RI02886
                                              (4ot)23+9200
                                              Juris No. 409017




Bookl 1927lPage233                                Page 3 of 3
            Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 112 of 115

             Reordudrttum    to:
                                                r   ililil lilil   llllllllll llill lllll llll llll
          Marinoaci law Gmup, P.C.              IilSTR + ?018n[6157 VoL 11927 FG 231                  RECD   t:r4l1?/?018 10:17:40   Al1
        275 Wcst Nathk Roa4 Suite 500           LYDA RUIJTER CITY            I   TOI,IH CLERK 5TANFORD CT
              Wuwick RI,02886                   P-L-t]{:14 234

       RETTJRN DATE:              MAY 8,2018                                     SUPERIOR COURT

ed     DOCKET NO.:                                                               ruDICIAL DISTRICT

       MANUFACTURERS AND TRADERS TRUST                                           OF STAMFORD-NORWALK
       COMPA}IY ALSO KNOWN AS M&T BANK
       SUCCESSOR BY MERGER TO HUDSON CITY
       SAVINGS BANK, FSB                                                         AT STAMFORD

       VS

       LUDYS NINO
       BEDFORD TOWERS CONDOMINIUM
                                                                                 APRrL    l0     ,2018

       ASSOCIATION, INC.


                                                    LIS PENDENS
               Notice is hereby gven of the pende,ncy of a civil action between the above named parties
       by writ dated    April I 0       , 2018, and made retumable to the Superior                Cou( for the Judicial
       Disfiict of Stamford-Norwalk at Stamford, on the 8th day of May, 2018, which action is brought
       claiming a foreclosure of a mortgage from Ludp Nino to Mortgage Electronic Regishation
       Systerns, trnc., as nominee for Mortgagelt, Inc.,           in the original principal amount of $172,000.00
       dated Decerrber 18,2006 and recorded January 5,2017,                      in Volume 8844 at Page 265 of the
       Stamford Land Records, and in which action the following items are claimed:
               l.   A foreclosure of the mortgage;
               2. Immediate possession of the mortgaged premises;
               3. A deficienoyjudgment against Defe,ndant, Ludys Nino
               4. The appointne,nt of a recsiver to collect the rents and profits accruing from the
                    premises;
               5. Costs of this action;
               6. Attomey's fees; and
               7. Such other and further relief as the court may deem just and equitable.

               The property sought to be foreclosed is situated in the City of Stamford, County of
       Fairfield, and State of Connecticut and more particularly described as follows:




Bookl 1927lPage231                                                          Page 1 of 3                                    3r)
          Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 113 of 115




                                            Schedule    A




             lo3cthcr slsb o11 rt3b3r rcrrrcd for rbr cclrnlvt nre of mtd rult to ud
        ro prrl(ng .Drco.ndcrrd t on ghc "llrrtog-gpncr -ba" or  tbe ,torrrcTr.*rug
        Pttn'rqcnrd ro rrtd Drclrrrtlol ol Condoitnirn.
            Srld prcatru^u. corw.lnd togcthar vtrh tlr btnfl,tr, rlghtr, prlvlh3c1
        ...Ghcrr r'd rubJrct to chc buttoorl cov.Drnt.,    rotrlccioral tFrin, arr..,
        rrsplrtlor rnd rarrrrnlr, rfl er mri eccrcrrrritt;;-a;;b      i" id[;d&d,-
        doqrrncr flLd lrd r,,ccorird rr rciirrei ro t"----'
        lorth  b thr Stuford trnd nGcord.r       -- rir", r-leoi L nrr porrl0obrf;-;

           . Gmrryrncr tr ladr rubJact to trtrct ol rhc GlGy of gcrolord t|hkb btco8t dur
        rad peyeblr aftcr rbc drtc of Urfr dcad. pubiL lrPiC*r ..r.ilLritr,
        eoy uoprld tortrllrocr tbrrrot,                                          rod/or
        dur rnd prnbtc rfscr- rhc drtr ir_sbtcb
                                                 rriremncr' *afir &rlrffnrt boom
        ugrtd lartrlhnr thcnof, chr Gruter ...rr rndG;
                                           ctrrr d..d;-iirch     rnrt rrrlmGr, cr
                                                             rgrcr   to Dry u Dert ot
        thr cmrldor8cr6 tor'thrr icra, rna-rry r..trrccril.E-grr,irlilj|r5;;.d
        co b' t!9o.ed'br Scvrrurtrl lrttorrtyl tocLitl3 rt"-;dG-..d-pLfr;'           *
        rd rqrhtlonr of tha Gffy of gGuford.                                       nil.r
             trfd prrtrca lrll cortcd rrbJcot rln to rtr follcrlq:
             t' lffact. lt eny. of tbt t dlord strreg^lurub1 r.l,nr crtrbltrlrd I', tb.
        Glty ol Stnforrd tr r ryorc t.cor{rd r" i-r-ilr;     Dd, rr2 or ttl &rtorr!
        Ird lrco'tdr.

                2. c".sG G" It -{'ttord rlccrslc ttthG coa-r-rucotirrd b
         Drs.   € of tbr ltaforrd ifid-t-ff;                                   loor ,1r   rr

         .U Ulit r$a."H.ot tacrr      rrld.h rrr rcclrltGc   ftnn, or pcrioorl tuprctlm   ot




Bookl 1927lPage232                                           Page 2 of 3
          Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 114 of 115




                                             Plaintiff,
                                             Manufacturers and Traders Trust Company
                                             also known as M&T Bank Successorby
                                             Merger to Hudson City Savings Bank, FSB
                                             By its Attorney,




                                             Eileen C. O'ShaughnessS Esq
                                             Marinosci Law Group, P.C.
                                             275 West Natick Road, Suite 500
                                             Warwick, RI02886
                                             (40t)234-e2o0
                                             Juris No. 409017




Bookl 1927lPage233                                Page 3 of 3
       Case 3:18-cv-02086-JCH Document 1 Filed 12/19/18 Page 115 of 115



                                      VERIFICATION


   CONNECTICUT STATE                            )
                                                )ss:


       l, Ludys C. Nino, hereby verify that I have personal firsthand knowledge of the

   foregoing statements made by me in the Civil R.l.C.O. Complaint. I affirm that those

   statements are true and correct to the best of my knowledge and belief and are

   being submitted to this Court under penalty of perjury per 28 U.S.C. S 1746.

       Date: December 18, 2018.

                                                       Respectfully,

Affirmed and                      This
 lz<                        18                         Lu
